EXHIBIT 10.50

ADDITIONAL 2014 FORMS OF EMPLOYEE PERFORMANCE UNIT

AND RESTRICTED SHARE UNIT AGREEMENTS

PERFORMANCE UNITS

CEG 2014 Performance-Based

Stock-Payable Restricted Share Units

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

CORPORATE EXECUTIVE GROUP

2014 PERFORMANCE-BASED STOCK-PAYABLE

RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:

 

[Name]

  

AWARD GRANT DATE:

 

February 13, 2014

  

SHARE UNITS:

 

[Whole number of share units]

  

 

 

 

  1. Definitions.

Certain terms used in this Corporate Executive Group 2014 Performance-Based
Stock-Payable Restricted Share Units Award Agreement (the “Agreement” or “Award
Agreement”) are defined in Section 15 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

 

  2. Performance RSUs with Related Dividend Equivalents Award.

Pursuant to the Plan and subject to the terms and conditions of the Award
Agreement, PNC grants to the Grantee named above (“Grantee”) a Share-denominated
award opportunity of restricted share units (“Performance RSUs”) of the number
of share units set forth above, together with the opportunity to receive related
dividend equivalents to the extent provided herein (“Dividend Equivalents”),
payable in cash, with respect to those share units (together, the “Award”). The
Award is subject to acceptance by Grantee in accordance with Section 18 and is
subject to the terms and conditions of the Award Agreement, including service,
conduct and other conditions, corporate performance, risk performance and other
adjustments, and forfeiture provisions, and to the Plan.

 

  3. Terms of Award.

For the purpose of determining service, conduct and other conditions,
performance and other adjustments, forfeitures, and other conditions and
provisions applicable to each portion of the Performance RSUs and related
Dividend Equivalents under the Award Agreement, the Award is divided into four
installments or tranches.



--------------------------------------------------------------------------------

This includes the provisions set forth in Section 4 related to Dividend
Equivalents and the provisions set forth in Sections 5, 6 and 7 relating to
(1) specified service conditions and service-related forfeiture provisions,
(2) specified conduct-related and other forfeiture, adjustment and suspension
provisions, (3) specified annual corporate performance and other conditions,
annual formulaic risk performance conditions (the first risk metric), and annual
risk performance reviews, review criteria and conditions (the second risk
metric), and (4) performance-related adjustment provisions that subject the
award payout size of each tranche that remains outstanding and satisfies the
other applicable conditions for vesting of that tranche to three separate annual
performance factors related to that tranche’s performance year: (a) one
formulaic factor for specified corporate performance that may result in an
upward or downward payout size adjustment ranging from 125.00% to 75.00%,
(b) one formulaic risk performance factor for the first risk metric that cannot
result in an upward payout size adjustment but where the factor may be either
100.00% (i.e., no downward payout size adjustment of that tranche for the first
risk metric) or 0.00% (i.e., cancellation of that tranche for risk performance
with respect to the first risk metric), and (c) another risk performance factor
related to risk performance reviews for the second risk metric that cannot
result in an upward payout size adjustment but where the risk performance factor
may be 100.00% (i.e., no downward payout size adjustment of that tranche for the
second risk metric) or may be a risk performance factor of less than 100.00%
ranging down to 0.00% (i.e., a downward adjustment of the award payout size of
the tranche for that year, up to the potential for full cancellation of a
tranche for a risk performance factor for that tranche related to the second
risk metric of 0.00%).

The four Performance RSUs and related Dividend Equivalents tranches (each, a
“Tranche”), together with the performance year that relates to each such
Tranche, are set forth below:

 

  •   one-fourth of the Share Units (rounded down to the nearest whole unit) are
in the first tranche and will relate to 2014 corporate and risk performance
(“2014 Tranche” or “First Tranche”);

 

  •   one-third of the remaining Share Units (rounded down to the nearest whole
unit) are in the second tranche and will relate to 2015 corporate and risk
performance (“2015 Tranche” or “Second Tranche”);

 

  •   one-half of the remaining Share Units (rounded down to the nearest whole
unit) are in the third tranche and will relate to 2016 corporate and risk
performance (“2016 Tranche” or “Third Tranche”); and

 

  •   the remainder of the Share Units are in the fourth tranche and will relate
to 2017 corporate and risk performance (“2017 Tranche” or “Fourth Tranche”).

Performance RSUs and Dividend Equivalents are not transferable. The Performance
RSUs and related Dividend Equivalents are subject to forfeiture and adjustment
until vesting and are subject to upward or downward corporate performance
adjustment and to downward risk performance and other adjustment from the
initial number of share units, or share units to which they relate in the case
of Dividend Equivalents, all in accordance with the terms of the Award
Agreement.

Performance RSUs that are not forfeited pursuant to the service requirements or
conduct or other provisions of Section 5 will be performance-adjusted in
accordance with the corporate and risk performance adjustment provisions of
Sections 6 and 7. If such performance-adjusted Performance RSUs are not
cancelled as a result of the risk performance adjustments and satisfy the
service requirements and other conditions for vesting and vest in accordance
with the terms of Section 8, then they will be settled and paid out, generally
in shares of PNC common stock, all pursuant to and in accordance with the terms
of Section 9.

Dividend Equivalents will be accrued and will be subject to the same forfeiture,
performance-adjustment, and vesting conditions as the Performance RSUs to which
they relate. Outstanding performance-adjusted Dividend Equivalents that vest in
accordance with Section 8 will be paid out in cash at the same time that their
related outstanding vested Performance RSUs are settled and paid out, all in
accordance with the terms of Section 9.

Performance RSUs that are forfeited by Grantee pursuant to and in accordance
with the service, conduct or other provisions of Section 5, or that are subject
to a full downward risk performance adjustment (that is, for any Tranche, if
either of the risk performance metrics results in an annual performance factor
for that metric for that



--------------------------------------------------------------------------------

Tranche of 0.00% in accordance with the risk performance adjustment provisions
of Sections 6 and 7), will be cancelled, together with the Dividend Equivalents
that relate to those Performance RSUs, and therefore shall terminate, without
payment of any consideration by PNC.

 

  4. Dividend Equivalents.

The Dividend Equivalents portion of a Tranche represents the opportunity to
receive a payout in cash of an amount equal to the cash dividends that would
have been paid, without interest or reinvestment, between the Award Grant Date
and the vesting date for that Tranche on the number of shares of PNC common
stock determined as specified below had such shares been issued and outstanding
shares on the Award Grant Date and thereafter through the vesting date for that
Tranche. The specified number for purposes of the preceding sentence will be the
number equal to the number of outstanding corporate and risk
performance-adjusted number of share units that become Payout Share Units (as
defined in Section 7) and vest in accordance with Section 8 with respect to the
related Performance RSUs in that same Tranche, if any.

Dividend Equivalents are subject to the same service requirements, conduct and
other conditions, forfeiture events, corporate and risk performance-based and
other payout size adjustments, and vesting conditions as the Performance RSUs to
which they relate, all as set forth in Sections 5, 6, 7 and 8. Dividend
Equivalents will not vest, be settled and paid unless and until their related
Performance RSUs vest, are settled, and are paid out. Outstanding accrued
performance-adjusted Dividend Equivalents that so vest and settle will be paid
in cash in accordance with Section 9.

 

  5. Forfeiture Provisions: Termination Upon Failure to Meet Applicable Service,
Conduct or Other Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. The Award will terminate with respect to
any Tranche or Tranches or specified portion thereof, as the case may be, of
Performance RSUs and related Dividend Equivalents upon forfeiture and
cancellation of such Tranche or Tranches, or specified portion thereof, of
Performance RSUs and related Dividend Equivalents pursuant to the terms and
conditions of this Section 5, and neither Grantee nor any successors, heirs,
assigns or legal representatives of Grantee will thereafter have any further
rights or interest in either the Performance RSUs or the related Dividend
Equivalents evidenced by the Award Agreement with respect to that Tranche or
those Tranches, or specified portion thereof, as applicable.

5.2 Forfeiture Upon Failure to Meet Service Requirements. If, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements set forth in this Section 5 with respect to one or more
Tranches of Performance RSUs and related Dividend Equivalents, then all
outstanding Performance RSUs that have so failed to meet such service
requirements, together with the Dividend Equivalents related to such Tranche or
Tranches of Performance RSUs, will be forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC as of Grantee’s Termination Date (as
defined in Section 15).

5.3 Service Requirements. Grantee will meet the service requirements with
respect to the Performance RSUs and related Dividend Equivalents, or applicable
Tranche thereof if so specified, if Grantee meets the conditions of any of the
subclauses below. If more than one of the following subclauses is applicable
with respect to those Performance RSUs and related Dividend Equivalents, Grantee
will have met the service requirements for such Performance RSUs and related
Dividend Equivalents upon the first to occur of such conditions.

(i) Grantee continues to be an employee of the Corporation through and including
the day immediately preceding the 1st, 2nd, 3rd, or 4th anniversary of the Award
Grant Date, as the case may be, with respect to the First, Second, Third, or
Fourth Tranche of the Performance RSUs and related Dividend Equivalents, as
applicable.

(ii) Grantee ceases to be an employee of the Corporation by reason of Grantee’s
death.



--------------------------------------------------------------------------------

(iii) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause (as defined in Section 15) and where Grantee’s termination
of employment as of such date qualifies as a Retirement (as defined in
Section 15) (a “Qualifying Retirement”).

(iv) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause and where Grantee’s employment was terminated as of such
date by the Corporation by reason of Grantee’s Disability (as defined in
Section 15) (a “Qualifying Disability Termination”).

(v) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was terminated as of such date by
the Corporation and such termination is an Anticipatory Termination (as defined
in Section 15) (a “Qualifying Anticipatory Termination”).

(vi) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 15)
occurs.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 4th
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Performance RSUs, together with all
accrued Dividend Equivalents related to such then outstanding Performance RSUs,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Performance
RSUs and related Dividend Equivalents vest in accordance with Section 8 or
expire unvested or are cancelled pursuant to other provisions of the Award
Agreement, Performance RSUs and related Dividend Equivalents, or specified
portion thereof, will be forfeited by Grantee to PNC and cancelled, without
payment of any consideration by PNC, on the date and to the extent that PNC
determines in its sole discretion to so cancel all or a specified portion of the
Performance RSUs and related Dividend Equivalents on the basis of its
determination that Grantee has engaged in Detrimental Conduct as set forth in
Section 15.13, whether such determination is made during the period of Grantee’s
employment with the Corporation or after Grantee’s Termination Date; provided,
however, that (i) no determination that Grantee has engaged in Detrimental
Conduct may be made on or after the date of Grantee’s death (other than with
respect to a Tranche, if any, that does not vest immediately upon death), and
Detrimental Conduct will not apply to conduct by or activities of successors to
the Performance RSUs and related Dividend Equivalents by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) no determination
that Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iii) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control.

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Performance RSUs and related Dividend Equivalents or any portion thereof are
still outstanding and have not yet vested, the Compensation Committee or other
PNC Designated Person (each as defined in Section 15) may determine that the
vesting of those Performance RSUs and related Dividend Equivalents shall be
suspended.

Any such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;



--------------------------------------------------------------------------------

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Performance RSUs, together with all related Dividend
Equivalents, to the extent that such Performance RSUs and related Dividend
Equivalents or any portion thereof are still outstanding, will, upon such
occurrence, be automatically forfeited by Grantee to PNC, will not vest or be
eligible to vest, and will be cancelled without payment of any consideration by
PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Performance RSUs and related
Dividend Equivalents shall proceed in accordance with Sections 5, 6, 7 and 8, as
applicable. No interest shall be paid with respect to any suspended payments.

5.6 Clawback, Adjustment or Recoupment. Performance RSUs and related Dividend
Equivalents are also subject to rescission, cancellation or recoupment, in whole
or in part, if and to the extent so provided under any clawback, adjustment or
similar policy of PNC in effect on the Award Grant Date (including PNC’s 2012
Incentive Compensation Adjustment and Clawback Policy) or that may be
established thereafter and to any clawback or recoupment that may be required by
applicable law or regulation.

 

  6. Performance Conditions and Related Annual Performance Factors.

Performance RSUs and related Dividend Equivalents are subject to corporate and
risk performance conditions and adjustments, all as set forth in the Award
Agreement unless and until amended prospectively by the Compensation Committee.

All determinations made by the Compensation Committee or otherwise by PNC
hereunder shall be made in its sole discretion and shall be final, binding and
conclusive for all purposes on all parties, including without limitation
Grantee.

6.1 Corporate Performance Condition and Related Annual Performance Factor. Each
Tranche of the Award will be subject to an Annual Corporate Performance Factor
that relates to corporate performance for the performance year applicable to
that Tranche as set forth in Section 3 (e.g., for the First Tranche, also
referred to as the 2014 Tranche, the applicable corporate performance relates to
corporate performance for calendar year 2014). The Annual Corporate Performance
Factor for a Tranche could range from 75.00% to 125.00% based on the corporate
performance metric, as described below.

The corporate performance metric for this Award is total shareholder return for
the performance year that relates to the given Tranche. For purposes of this
measurement, total shareholder return performance (“TSR Performance”) will mean
the total shareholder return (i.e., price change plus reinvestment of dividends)
on PNC common stock for the applicable calendar year assuming an investment on
the first day of the year is held through the last day of the applicable year
and using, as the beginning and ending prices for purposes of that calculation,
the closing price on the last trading day of the preceding year and on the last
trading day of the applicable year, respectively. TSR Performance will be
calculated to two places to the right of the decimal, rounded to the nearest
one-hundredth with 0.005 being rounded upward to 0.01.

PNC will present information to the Compensation Committee with respect to PNC’s
level of TSR Performance for a given performance year following the end of that
calendar year. The process of certification of the level of PNC’s TSR
Performance with respect to a given performance year will generally occur in
late January or early February after the applicable year-end date.



--------------------------------------------------------------------------------

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement, a Qualifying Disability Termination, or a Qualifying
Anticipatory Termination) and there has not been a Change of Control and Grantee
has not died, the Annual Corporate Performance Factor with respect to an
applicable outstanding Tranche will be 100.00% plus or minus (as applicable) the
positive or negative TSR Performance of PNC for the year that relates to that
Tranche up to a maximum of 25 percentage points in either direction, such that
the Annual Corporate Performance Factor will be no less than 75.00% and no more
than 125.00%.

For example, if PNC’s TSR Performance for 2015 is 10.16% and Grantee is still an
employee of the Corporation as of the 2nd anniversary of the Award Grant Date in
February 2016 (or Grantee’s employment with the Corporation ceased prior to that
time by reason of a Qualifying Retirement or a Qualifying Disability
Termination) and there has not been a Change of Control and Grantee has not
died, then the Annual Corporate Performance Factor for 2015 would be 110.16%.
If, in the same example, PNC’s TSR Performance for 2015 were negative 10.16%,
the Annual Corporate Performance Factor for that year would be 89.84%.

For circumstances where Grantee dies while still an employee of the Corporation
or following a Qualifying Retirement, a Qualifying Disability Termination, or a
Qualifying Anticipatory Termination, or where there is a Change of Control, the
Annual Corporate Performance Factor with respect to an applicable outstanding
Tranche will be determined as set forth in Section 6.4 below.

6.2 First Risk Performance Condition and Related Annual Performance Factor. Each
Tranche of the Award will also be subject to an Annual Tier 1 Risk-Based
Performance Factor that relates to risk performance under the Tier 1 Risk-Based
Performance Metric (also sometimes referred to as the first risk performance
metric), as specified below, for the performance year applicable to that Tranche
(e.g., for the First Tranche, also referred to as the 2014 Tranche, the
applicable risk performance relates to risk performance for calendar year 2014).
The Annual Tier 1 Risk-Based Performance Factor for a Tranche could be either
100.00% or 0.00% based on the first risk performance metric, as described below.

The first risk performance metric for this Award, the Tier 1 Risk-Based
Performance Metric, is whether PNC has, as of the applicable performance
measurement date for that Tranche, met or exceeded the required Tier 1
risk-based capital ratio established by PNC’s primary Federal bank holding
company regulator for well-capitalized institutions as then in effect and
applicable to PNC.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement, a Qualifying Disability Termination, or a Qualifying
Anticipatory Termination) and there has not been a Change of Control and Grantee
has not died, the applicable performance measurement date for a Tranche for
purposes of this first risk performance metric will be the year-end date of the
applicable performance year for that Tranche (as specified in the first
paragraph of this Section 6.2 above). For example, for the Second Tranche, the
specified Tier 1 risk-based capital ratio will be the ratio as of December 31,
2015, except as otherwise provided in Section 6.4 below where applicable under
the circumstances.

The process of certification of the level of PNC’s performance with respect to
the Tier 1 Risk-Based Performance Metric will occur as soon as practicable after
the applicable performance measurement date (in the case of determinations made
in standard circumstances pursuant to this Section 6.2, after the applicable
year-end date). PNC will present information to the Compensation Committee with
respect to (1) the minimum specified Tier 1 risk-based capital ratio PNC is
required to achieve in order to meet the required Tier 1 risk-based capital
ratio established by PNC’s primary Federal bank holding company regulator for
well-capitalized institutions as then in effect and applicable to PNC and
(2) the applicable Tier 1 risk-based capital ratio achieved by PNC with respect
to the Tranche, which will be based on PNC’s publicly reported financial results
for the period ending on the applicable performance measurement date. In
standard circumstances, this will generally be the public release of earnings
results for PNC’s fourth quarter that occurs after the year-end measurement
date, so that the Compensation Committee will be able to make its determination
in late January or early February following the applicable performance year-end.



--------------------------------------------------------------------------------

In the standard circumstances, the Annual Tier 1 Risk-Based Performance Factor
for a Tranche will be 100.00% if, as of the applicable performance measurement
date for that Tranche, PNC has met or exceeded the required Tier 1 risk-based
capital ratio established by PNC’s primary Federal bank holding company
regulator for well-capitalized institutions as then in effect and applicable to
PNC. If PNC has not met or exceeded such required ratio, the Annual Tier 1
Risk-Based Performance Factor for that Tranche will be 0.00%.

If the Annual Tier 1 Risk-Based Performance Factor with respect to a given
performance year is 0.00%, the Tranche that relates to that performance year,
including all outstanding Performance RSUs in that Tranche together with the
Dividend Equivalents related to such Performance RSUs, has failed to meet this
risk performance condition, is no longer eligible for vesting, and will be
forfeited by Grantee to PNC and cancelled without payment of any consideration
by PNC, effective as of the certification date of such results.

If the Annual Tier 1 Risk-Based Performance Factor with respect to a given
performance year is 100.00%, this will reflect no downward adjustment for
performance with respect to this risk metric for that performance year.

For circumstances where Grantee dies while still an employee of the Corporation
or following a Qualifying Retirement, a Qualifying Disability Termination, or a
Qualifying Anticipatory Termination, or where there is a Change of Control, the
Annual Tier 1 Risk-Based Performance Factor with respect to an applicable
outstanding Tranche will be determined as set forth in Section 6.4 below.

6.3 Second Risk Performance Condition and Related Annual Performance Factor.

(a) Annual Risk Review Performance Factor. Each Tranche of the Award will also
be subject to an Annual Risk Review Performance Factor that relates to risk
performance under the second risk performance condition, as specified below, for
the performance year applicable to that Tranche (e.g., for the First Tranche,
also referred to as the 2014 Tranche, the applicable risk performance relates to
risk performance for calendar year 2014).

The Annual Risk Review Performance Factor for a Tranche could range from
100.00%, reflecting no downward adjustment for performance with respect to this
risk metric for that performance year, to an Annual Risk Review Performance
Factor reflecting a downward adjustment to a specified percentage amount for
this Factor, to an Annual Risk Review Performance Factor of 0.00%, reflecting
full cancellation of the applicable Tranche for risk performance with respect to
this risk metric, all as further provided in this Section 6.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement, a Qualifying Disability Termination, or a Qualifying
Anticipatory Termination) and there has not been a Change of Control and Grantee
has not died, the Annual Risk Review Performance Factor with respect to an
applicable outstanding Tranche will be determined as follows.

(1) If an Annual Risk Performance Review is not required with respect to the
performance year that relates to the applicable Tranche by the Risk Performance
Review Criteria set forth in Section 6.3(c) below as applicable for that
performance year, then the Annual Risk Review Performance Factor for that
Tranche will be 100.00%, effective as of the date it is determined that an
Annual Risk Performance Review will not be conducted with respect to that
performance year.

(2) If an Annual Risk Performance Review is triggered by the provisions of
Section 6.3(c) and is conducted, as set forth in Section 6.3(b) below, with
respect to the performance year that relates to the applicable Tranche, then the
Annual Risk Review Performance Factor for that Tranche will be as determined by
the Compensation Committee as part of such review, effective as of the
Compensation Committee determination date, and will be in the range of 100.00%
down to 0.00%.

(3) If the Compensation Committee-determined Annual Risk Review Performance
Factor with respect to a given performance year is 0.00%, the Tranche that
relates to that performance year, including all outstanding



--------------------------------------------------------------------------------

Performance RSUs in that Tranche together with the Dividend Equivalents related
to such Performance RSUs, has failed to meet this risk performance condition, is
no longer eligible for vesting, and will be forfeited by Grantee to PNC and
cancelled without payment of any consideration by PNC, effective as of the
Compensation Committee determination date.

For circumstances where Grantee dies while still an employee of the Corporation
or following a Qualifying Retirement, a Qualifying Disability Termination, or a
Qualifying Anticipatory Termination, or where there is a Change of Control, the
Annual Risk Review Performance Factor with respect to an applicable outstanding
Tranche will be determined as set forth in Section 6.4 below.

(b) Annual Risk Performance Review. In general, while the Award is outstanding
an Annual Risk Performance Review will be conducted with respect to any
performance year for which such review is triggered as set forth in
Section 6.3(c) below. Any such determination in accordance with Section 6.3(c)
that an Annual Risk Performance Review will be conducted with respect to a given
performance year will generally be made shortly after the close of the
applicable performance year, but no later than the 45th day following the close
of such year.

When an Annual Risk Performance Review is required by Section 6.3(c) with
respect to a given completed performance year, either by action of the
Compensation Committee or because the specific performance metric-based review
trigger is met, or a combination thereof, such review will be conducted shortly
after the close of such calendar performance year but no later than the end of
the first quarter following such close.

As part of such review, the Compensation Committee will consider whether, in its
discretion, downward adjustment for risk performance with respect to the
applicable performance year would be appropriate as applied to Grantee and, if
so, will reflect such adjustment in the Annual Risk Review Performance Factor
that will apply to the Tranche of Grantee’s Performance RSUs and related
Dividend Equivalents that relates to that performance year. An Annual Risk
Review Performance Factor as determined by the Compensation Committee will be in
the range of 100.00% down to 0.00%. A downward adjustment for risk performance
would be reflected in an Annual Risk Review Performance Factor with respect to
that performance year of less than 100.00%. A Factor of 0.00% would mean that
the Tranche has failed to meet this risk performance condition, is no longer
eligible for vesting, and will expire and terminate. Percentages will be rounded
to the nearest one-hundredth, with 0.005 being rounded upward to 0.01, but in no
event will an Annual Risk Review Performance Factor be greater than 100.00% or
less than 0.00%.

If the Compensation Committee determines in its discretion that it would not be
appropriate to apply a downward adjustment for risk performance for such
performance year to Grantee’s Performance RSUs and related Dividend Equivalents,
that determination would be reflected in an Annual Risk Review Performance
Factor for the Tranche that relates to that performance year of 100.00%.

(c) Risk Performance Review Criteria. Unless and until amended prospectively by
the Compensation Committee, the Risk Performance Review Criteria for a given
performance year are as set forth below.

An Annual Risk Performance Review is required with respect to a given
performance year if triggered by either or both of the following criteria:
(1) the Compensation Committee requires a review in its discretion; or (2) PNC’s
return on economic capital, with specified adjustments (“ROEC”), is less than
the applicable Compensation Committee-specified ROEC hurdle amount for that
performance year.

For purposes of this Award Agreement, “ROEC” will have the meaning set forth in
Section 15.31. The “ROEC hurdle” for a given risk performance year will be the
risk performance hurdle specified for that performance year by the Compensation
Committee no later than March 30th of that performance year for purposes of
comparison of ROEC to such hurdle for this Award. For the 2014 performance year,
this hurdle as approved by the Compensation Committee is related to PNC’s cost
of capital and is set at 7.68%.

The Compensation Committee also approved a hurdle related to PNC’s cost of
capital set at 7.68% for the 2014 performance year for purposes of comparison of
ROEC to such hurdle for the 2013 Performance–Based Stock-Payable Restricted
Share Units awards to members of PNC’s Corporate Executive Group.



--------------------------------------------------------------------------------

6.4 Annual Corporate and Risk Performance Factors in the Event of Death or
Change of Control.

(a) Death. In the event that Grantee’s employment with the Corporation ceases by
reason of Grantee’s death or Grantee dies following a Qualifying Retirement, a
Qualifying Disability Termination, or a Qualifying Anticipatory Termination, in
either case prior to the occurrence of a Change of Control, then with respect to
any Tranche or Tranches that are outstanding at the time of Grantee’s death:
(i) the Annual Corporate and Risk Performance Factors will all be 100.00%,
effective as of the date of death, with respect to any Tranche or Tranches that
are outstanding at the time of Grantee’s death other than the Tranche, if any,
that is provided for in the following subclause (ii) in the circumstances
described in that subclause; and (ii) if such death occurs after the close of a
performance year but before the Tranche that relates to that performance year
has either been performance-adjusted and vested or has been forfeited, as the
case may be, then the Annual Corporate and Risk Performance Factors with respect
to such Tranche, if any, will be determined in the same manner and effective as
of the same time as they would have been had Grantee remained an employee of the
Corporation, provided that the Tranche remains outstanding at the applicable
time.

In the event that Grantee dies following a Change of Control, the Annual
Corporate and Risk Performance Factors for any then outstanding Tranche or
Tranches will remain the applicable Factors determined as provided in
Section 6.4(b) below.

(b) Change of Control. In the event that Grantee continues to be an employee of
the Corporation through the day immediately prior to the date a Change of
Control occurs, or where Grantee ceased to be an employee of the Corporation
prior to that time by reason of a Qualifying Retirement, a Qualifying Disability
Termination, or a Qualifying Anticipatory Termination, and one or more Tranches
remain outstanding through the day immediately prior to the date the Change of
Control occurs, the overall Annual Performance Factor of any Tranche for which
an overall Annual Performance Factor had not already been determined as of the
day immediately preceding the date the Change of Control occurs will be
determined as follows.

(i) An Annual Tier 1 Risk-Based Performance Factor will be determined using the
quarter-end date immediately preceding the Change of Control (or, if the Change
of Control occurs on a quarter-end date and such information is available with
respect to and applicable for such date, using the date of the Change of
Control) as the applicable performance measurement date for purposes of this
determination for all such outstanding Tranches.

(ii) If the Annual Tier 1 Risk-Based Performance Factor so determined is 0.00%,
all such outstanding Tranches of the Award will have failed to meet this risk
performance condition, will no longer be eligible for vesting, and will expire
and terminate, effective as of the day immediately preceding the date the Change
of Control occurs.

(iii) If the Annual Tier 1 Risk-Based Performance Factor so determined is
100.00%, all such outstanding Tranches of the Award for which an overall Annual
Performance Factor had not already been determined as of the day immediately
preceding the date the Change of Control occurs will have an overall Annual
Performance Factor for all such Tranches determined on the basis of an Annual
Corporate Performance Factor of 100.00%, an Annual Tier 1 Risk-Based Performance
Factor of 100.00%, and an Annual Risk Review Performance Factor that is the same
as the Annual Risk Review Performance Factor for the most recent Tranche for
which an Annual Risk Review Performance Factor had previously been determined in
accordance with clause (1) or (2) of Section 6.3(a) above, as applicable, or, if
none, will be 100.00%, all effective as of the day immediately preceding the
date the Change of Control occurs.

In the event that a Change of Control occurs after Grantee’s death, for any
Tranche or Tranches where the overall Annual Performance Factor for such Tranche
or Tranches was determined effective as of the date of death pursuant to
Section 6.4(a)(i) above, any such Factors will remain as so provided in
Section 6.4(a)(i), and for any Tranche where, pursuant to Section 6.4(a)(ii),
the overall Annual Performance Factor is to be determined in the same manner and
effective as of the same time as it would have been had Grantee remained an
employee of the Corporation, the overall Annual Performance Factor will remain
as previously determined if such determination had already been made as of the
day immediately preceding the date the Change of Control occurs, and if not, the
Corporate and Risk Performance Factors for any such then outstanding Tranche
will be determined as provided in this Section 6.4(b).



--------------------------------------------------------------------------------

6.5 Overall Annual Performance Factor. Once the three annual performance factors
(the Annual Corporate Performance Factor, the Annual Tier 1 Risk-Based
Performance Factor and the Annual Risk Review Performance Factor) have been
determined for a Tranche in accordance with the applicable provisions of this
Section 6, the overall Annual Performance Factor for that Tranche will be
calculated as follows.

Once an Annual Corporate Performance Factor has been determined (in accordance
with Section 6.1 and Section 6.4, if applicable) with respect to the performance
year for the given Tranche, the Annual Tier 1 Risk-Based Performance Factor for
that same performance year and Tranche (determined in accordance with
Section 6.2 and Section 6.4, if applicable) will be applied as a percentage to
that corporate factor.

If the applicable Annual Tier 1 Risk-Based Performance Factor is 0.00%, the
overall Annual Performance Factor with respect to that same performance year
will be 0.00% and the Tranche that relates to that performance year will be
cancelled. If the applicable Annual Tier 1 Risk-Based Performance Factor with
respect to that performance year is 100.00%, there will be no downward
adjustment to the Annual Corporate Performance Factor for this first risk
performance factor, and the second risk performance factor, the Annual Risk
Review Performance Factor, for the same performance year will be applied.

Assuming that the overall Annual Performance Factor is not determined to be
0.00% as a result of application of the first risk performance factor, the
Annual Risk Review Performance Factor for the performance year (determined in
accordance with Section 6.3 and Section 6.4, if applicable), which can range
from 0.00% to 100.00%, will then be applied as a percentage of the Annual
Corporate Performance Factor for the same performance year to generate the
overall Annual Performance Factor for the Tranche. Percentages will be rounded
to the nearest one-hundredth, with 0.005 being rounded upward to 0.01, but in no
event will the overall Annual Performance Factor be greater than 125.00% or less
than 0.00%.

For example, if for a given Tranche the Annual Corporate Performance Factor is
105.00%, the Annual Tier 1 Risk-Based Performance Factor is 100.00%, and the
Annual Risk Review Performance Factor is 95.00%, the overall Annual Performance
Factor for the Tranche would be 99.75%. If both risk performance factors are
100.00%, there would be no downward adjustment to the corporate performance
factor for risk performance and the overall Annual Performance Factor would be
the same percentage as the Annual Corporate Performance Factor for that Tranche.

If either risk performance factor for an applicable performance year is 0.00%,
the overall Annual Performance Factor with respect to that same performance year
will be 0.00% and the Tranche that relates to that performance year, including
all outstanding Performance RSUs in that Tranche together with the Dividend
Equivalents related to such Performance RSUs, will be forfeited by Grantee to
PNC and cancelled without payment of any consideration by PNC.

 

  7. Performance-Related Adjustments to Performance RSUs and Dividend
Equivalents.

7.1 Performance Adjustment of Outstanding Share Units. Once the overall Annual
Performance Factor for a Tranche of Performance RSUs and related Dividend
Equivalents has been determined in accordance with Section 6, and provided that
the Tranche has not been cancelled pursuant to any of the forfeiture provisions
of Section 5, the number of outstanding share units in that Tranche will be
performance adjusted as applicable in accordance with this Section 7.

The performance-adjusted number of share units in a Tranche will be equal to a
percentage of the initial share units in the Tranche that remain outstanding,
rounded to the nearest one-hundredth with 0.005 share units being rounded upward
to 0.01 share units, where the percentage to be applied is equal to the overall
Annual Performance Factor for the performance year that relates to that Tranche
(e.g., for the First Tranche, the Annual Performance Factor for calendar year
2014) as determined in accordance with Section 6. Only the performance-adjusted
share units in a Tranche are eligible to vest and be the basis of the settlement
and payout of the Performance RSUs and related Dividend Equivalents in the
Tranche in accordance with Sections 8 and 9 provided that all of the other
conditions for vesting are satisfied, including the service condition.



--------------------------------------------------------------------------------

The performance-adjusted Performance RSUs for a Tranche are sometimes referred
to as the “Payout Share Units” for purposes of the vesting, where applicable, of
that portion of the Tranche in accordance with Section 8. Only outstanding
Payout Share Units are eligible to vest in accordance with Section 8, provided
that all of the other conditions of the Award Agreement are met. The percentage
applied to the share units for a given Tranche in order to arrive at the Payout
Share Units is sometimes referred to as the “Payout Percentage” for that
Tranche.

Payout Share Units that remain outstanding and vest in accordance with Section 8
are sometimes referred to as vested Payout Share Units. Outstanding vested
Payout Share Units are settled and paid out in accordance with Section 9.

Dividend Equivalents will be subject to the same performance adjustment and
Payout Percentage that is applied to the Performance RSUs to which they relate.

7.2 Termination of Portions of Award Due to Performance Adjustments. The
Performance RSUs in a Tranche that do not become Payout Share Units, together
with the accrued Dividend Equivalents related to such Performance RSUs, will be
cancelled; that is, only the performance-adjusted number of share units in the
Tranche that remain outstanding and become Payout Share Units after the
applicable corporate and risk performance adjustments and any other adjustments
for that Tranche have been made will be eligible to vest and be the basis of the
settlement and payout of the Performance RSUs and related Dividend Equivalents
in the Tranche in accordance with Sections 8 and 9 provided that all of the
other conditions for vesting are satisfied, including the service condition. Any
remaining portion of the Tranche (as would be the case where the Payout
Percentage for the Tranche was less than 100.00%) will be cancelled.

Dividend Equivalents that had accrued with respect to any Performance RSUs in a
Tranche that do not become Payout Share Units and are cancelled will also be
cancelled as Dividend Equivalents are subject to the same performance and other
adjustments that are applied to the Performance RSUs to which they relate.

 

  8. Vesting of Performance-Adjusted Share Units and Related Dividend
Equivalents.

Grantee’s outstanding Performance RSUs as performance-adjusted pursuant to the
provisions of Sections 6 and 7 (the Payout Share Units) and related
performance-adjusted Dividend Equivalents will vest (that is, become “vested
Payout Share Units” and vested related performance-adjusted Dividend
Equivalents) upon the earliest to occur of the events set forth in the
subclauses below, provided that such Performance RSUs and related Dividend
Equivalents have not been forfeited prior to such vesting event pursuant to any
of the provisions of Section 5 or cancelled as a result of the risk performance
adjustment provisions of Sections 6 and 7 and remain outstanding at that time:

(i) (a) the 1st anniversary of the Award Grant Date in the case of the
First Tranche share units and related dividend equivalents, the 2nd anniversary
of the Award Grant Date in the case of the Second Tranche share units and
related dividend equivalents, the 3rd anniversary of the Award Grant Date in the
case of the Third Tranche share units and related dividend equivalents, and the
4th anniversary of the Award Grant Date in the case of the Fourth Tranche share
units and related dividend equivalents, as the case may be,

or, if later, (b) the date on which the performance adjustment determinations
pursuant to Sections 6 and 7 with respect to the applicable Tranche are final
(but no later than March 31st of the calendar year in which such anniversary
occurs),

or, if later, (c) on the date as of which any suspension imposed with respect to
those Performance RSUs and related Dividend Equivalents pursuant to Section 5.5
is lifted without forfeiture of such share units and related dividend
equivalents and they vest, as applicable;

(ii) in the event of Grantee’s death,

(a) the date of Grantee’s death with respect to any Tranche or Tranches as to
which the overall Annual Performance Factor for such Tranche is determined
effective as of the time of Grantee’s death pursuant to Section 6.4(a)(i) and
Section 6.5, and



--------------------------------------------------------------------------------

(b) with respect to the Tranche, if any, for which the overall Annual
Performance Factor is determined after Grantee’s death pursuant to
Section 6.4(a)(ii) and Section 6.5, at the same time and in the same manner as
provided in Section 8(i)(a) or (b), as applicable, had Grantee remained an
employee of the Corporation; and

(iii) the end of the day immediately preceding the day a Change of Control
occurs.

Performance RSUs and related Dividend Equivalents (1) that have been forfeited
by Grantee pursuant to the service requirements or conduct or other provisions
of Section 5 or (2) that are part of the portion of a Tranche of Performance
RSUs and related Dividend Equivalents that has been cancelled as a result of the
performance-adjustment provisions of Sections 6 and 7 where the Payout
Percentage for that Tranche was less than 100.00% or (3) that have been
cancelled as a result of the application, pursuant to the provisions of Sections
6 and 7, of a Payout Percentage of 0.00% to the Tranche to which they relate,
are not eligible for vesting, will not settle, and will be cancelled without
payment of any consideration by PNC.

The period during which Dividend Equivalents will accrue with respect to an
applicable Tranche of Performance RSUs will end, and such Dividend Equivalents
will cease to accrue, on the vesting date for such Tranche of Performance RSUs
in accordance with Section 8 or on the cancellation date for such Performance
RSUs in accordance with Section 5, 6 or 7, as applicable.

Accrued performance-adjusted Dividend Equivalents that vest in connection with
the vesting of the performance-adjusted Performance RSUs to which they relate
(that is, the amount of dividend equivalents for the period from the Award Grant
Date through the vesting date on the number of related Performance RSUs that
become Payout Share Units and vest) will be settled and paid out in accordance
with Section 9.

Accrued Dividend Equivalents that fail to vest will be cancelled on the
cancellation date for the Performance RSUs to which they relate in accordance
with Section 5, 6 or 7, as applicable.

 

  9. Settlement of Vested Performance-Adjusted Share Units and Related Dividend
Equivalents.

9.1 Settlement. Outstanding performance-adjusted Performance RSUs (Payout Share
Units) and related accrued performance-adjusted Dividend Equivalents that have
vested pursuant to the provisions of Section 8 (vested Payout Share Units and
vested related performance-adjusted Dividend Equivalents) will be paid out at
the time and in the form set forth in the applicable subsection of this
Section 9. Section 9.2 will apply where vesting occurs pursuant to Section 8(i)
or Section 8(ii), and Section 9.3 will apply where vesting occurs pursuant to
Section 8(iii).

A final award, if any, will be fully vested as of the applicable vesting date;
therefore, any shares of PNC common stock issued pursuant to this Section 9 will
be fully vested at the time of issuance. PNC will issue any such shares and
deliver any cash payable pursuant to this Section 9 to, or at the proper
direction of, Grantee or Grantee’s legal representative, as determined in good
faith by the Compensation Committee, at the applicable time specified in
Section 9.2 or Section 9.3, as the case may be.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Compensation Committee.

9.2 Settlement Where Vesting Occurs Prior to Change of Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of outstanding
vested Payout Share Units and vested related performance-adjusted Dividend
Equivalents that vested pursuant to Section 8(i) or Section 8(ii) as soon as
practicable after the vesting date set forth in the applicable subclause of
Section 8 for such units and related dividend equivalents, generally within 30
days but no later than December 31st of the calendar year in which the vesting
date occurs, subject to the provisions of the following bullets, if applicable.
No interest shall be paid with respect to any such payments made pursuant to
this Section 9.2.

 

  •   In the event that the vesting date pursuant to Section 8(i) or
Section 8(ii)(b) is the date on which the performance adjustment determinations
pursuant to Sections 6 and 7 with respect to the applicable Tranche are final or
that the vesting date pursuant to Section 8(i) is the date as of which any
suspension imposed pursuant to Section 5.5 is lifted, payment will be made no
later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 8(ii)(a) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.



--------------------------------------------------------------------------------

(b) Form of Payout. Payment in settlement of such outstanding vested Payout
Share Units will be made at the applicable time set forth in Section 9.2(a)
above either by delivery to Grantee of that number of whole shares of PNC common
stock equal to the number of outstanding vested Payout Share Units being settled
or as otherwise provided in Section 11, as applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Payout Share Units being settled include a fractional interest, such fractional
interest will be liquidated and paid to Grantee in cash on the basis of the then
current Fair Market Value (as defined in Section 15) of PNC common stock as of
the vesting date or in any case as otherwise provided in Section 13 or in
Section 11 as applicable. Similarly, for any other outstanding award of
performance-based restricted share units held by Grantee (“Prior Awards”), no
fractional shares will be delivered to Grantee, and if a final award payment
with respect to all or a portion of any such award is payable to Grantee in
shares and includes a fractional interest, such fractional interest will be paid
to Grantee in the same manner as for this Award.

Accrued performance-adjusted Dividend Equivalents that vested pursuant to the
provisions of Section 8(i) or 8(ii) will be settled by payment to Grantee in
cash at the same time as the time set forth in Section 9.2(a) above for payment
of the vested performance-adjusted Performance RSUs to which they relate.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

(c) Disputes. If there is a dispute regarding payment of a final award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth above in this Section 9.2, and will settle any remaining
portion as soon as practicable after such dispute is finally resolved but in any
event within the time period permitted under Section 409A of the U.S. Internal
Revenue Code.

9.3 Settlement Where Vesting Occurs Due to the Occurrence of a Change of
Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of outstanding
vested Payout Share Units and vested related performance-adjusted Dividend
Equivalents that vested pursuant to Section 8(iii) at the time set forth in
subsection (1) below unless payment at such time would be a noncompliant payment
under Section 409A of the U.S. Internal Revenue Code, and otherwise, at the time
set forth in subsection (2) or (3) below, as applicable, in any case as further
described below.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment will be made
as soon as practicable after the Change of Control date, but in no event later
than December 31st of the calendar year in which the Change of Control occurs
or, if later, by the 15th day of the third calendar month following the date on
which the Change of Control occurs, other than in unusual circumstances where a
further delay thereafter would be permitted under Section 409A of the U.S.
Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date



--------------------------------------------------------------------------------

that would have been the scheduled vesting date for such performance-adjusted
Performance RSUs and related performance-adjusted Dividend Equivalents had they
vested pursuant to Section 8(i) rather than pursuant to Section 8(iii), but in
no event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

(3) Where vesting occurs pursuant to Section 8(iii) due to the occurrence of a
Change of Control and payment is scheduled, pursuant to subsection (2) of this
Section 9.3(a) above, for as soon as practicable after the date that would have
been the scheduled vesting date for such performance-adjusted Performance RSUs
and related performance-adjusted Dividend Equivalents had they vested pursuant
to Section 8(i) rather than pursuant to Section 8(iii) but Grantee dies prior to
that scheduled payout date, payment will be made no later than December 31st of
the calendar year in which Grantee’s death occurred or, if later (but not beyond
the end of the calendar year in which the vesting would have occurred pursuant
to Section 8(i) had they vested pursuant to Section 8(i) rather than pursuant to
Section 8(iii)), the 15th day of the 3rd calendar month following the date of
Grantee’s death.

(b) Form of Payment.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code and payment with
respect to a Tranche or Tranches of vested, performance-adjusted Performance
RSUs and related vested, performance-adjusted Dividend Equivalents being settled
is made at the time specified in Section 9.3(a)(1), then payment with respect to
any such Tranche will be in an amount equal to the base amounts for the
Performance RSUs and the related Dividend Equivalents as described below in
subsection (2)(A) of this Section 9.3(b).

Payment of this amount will be made entirely in cash if so provided in the
circumstances pursuant to Section 11.2(c), valued as provided in Section 11.2.
Otherwise, payment of the Performance RSUs base amount will be made in the form
of whole shares of PNC common stock (valued at Fair Market Value or as otherwise
provided in Section 11, as applicable, as of the date of the Change of Control)
with cash for any fractional interest (valued on the same basis as the whole
shares), or as otherwise provided in Section 13 as applicable, and payment of
the related Dividend Equivalents base amount will be paid in the form of cash.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code and payment
with respect to the Tranche or Tranches of vested performance-adjusted
Performance RSUs and related vested, performance-adjusted Dividend Equivalents
being settled will be made at the time or times specified in Section 9.3(a)(2)
or (3), as the case may be, then such payments will be made entirely in cash and
the payment amount with respect to any such Tranche will be in an amount equal
to (X) plus (Y), where (X) is the Performance RSUs base amount described below
in subsection (A) of this Section 9.3(b)(2) plus the phantom investment amount
for the Performance RSUs base amount described below in subsection (B) of this
Section 9.3(b)(2) and (Y) is the related Dividend Equivalents base amount
described below in subsection (A) of this Section 9.3(b)(2) plus the phantom
investment amount for the related Dividend Equivalents base amount described
below in subsection (B) of this Section 9.3(b)(2).

(A) Base Amounts. The Performance RSUs base amount will be an amount equal to
the number of vested Payout Share Units determined in accordance with Sections
6, 7 and 8 for the Tranche being settled multiplied by the Fair Market Value (as
defined in Section 15) of a share of PNC common stock on the date of the Change
of Control or by the per share value provided pursuant to Section 11 as
applicable.

The related Dividend Equivalents base amount will be an amount equivalent to the
amount of the cash dividends Grantee would have received, without interest on or
reinvestment of such amounts, had Grantee been the record holder of a number of
issued and outstanding shares of PNC common stock equal to the number of vested
Payout Share Units for that Tranche for the period beginning on the Award Grant
Date and through the date of the Change of Control, subject to adjustment if any
pursuant to Section 11.

(B) Phantom Investment Amounts. The phantom investment amount for the
Performance RSUs base amount with respect to the Tranche being settled will be
either (i) or (ii), whichever is larger: (i) interest on the Performance RSUs
base amount described in Section 9.3(b)(2)(A) from the date of the Change of
Control through the payment date for that Tranche at the short-term, mid-term or
long-term Federal rate under U.S. Internal Revenue Code Section 1274(b)(2)(B),
as applicable depending on the term until payment, compounded semi-annually; or
(ii)



--------------------------------------------------------------------------------

a phantom investment amount with respect to said base amount that reflects, if
positive, the performance of the PNC stock or other consideration received by a
PNC common shareholder in the Change of Control transaction, with any dividends
reinvested in such stock, from the date of the Change of Control through the
payment date for that Tranche.

The phantom investment amount for the related Dividend Equivalents base amount
with respect to the Tranche being settled will be interest on the related
Dividend Equivalents base amount described in Section 9.3(b)(2)(A) from the date
of the Change of Control through the payment date for that Tranche at the
short-term, mid-term or long-term Federal rate under U.S. Internal Revenue Code
Section 1274(b)(2)(B), as applicable depending on the term until payment,
compounded semi-annually.

PNC may, at its option, provide other phantom investment alternatives in
addition to those referenced in the preceding two paragraphs of this
Section 9.3(b)(2)(B) and may permit Grantee to make a phantom investment
election from among such alternatives under and in accordance with procedures
established by PNC, but any such alternatives must provide for at least the two
phantom investments set forth in Section 9.3(b)(2)(B)(i) and (ii) with respect
to the Performance RSUs base amount at a minimum and for at least the one
phantom investment set forth in this Section 9.3(b)(2)(B) for the related
Dividend Equivalents base amount at a minimum.

The phantom investment amounts will be applicable only in the event that payment
at the time of the Change of Control would not comply with Section 409A of the
U.S. Internal Revenue Code and thus payment is made at the time specified in
Section 9.3(a)(2) or (3) rather than at the time specified in Section 9.3(a)(1).

(c) Disputes. If there is a dispute regarding payment of a final award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth in the applicable subsection of Section 9.3(a), and will
settle any remaining portion as soon as practicable after such dispute is
finally resolved but in any event within the time period permitted under
Section 409A of the U.S. Internal Revenue Code.

 

  10. No Rights as Shareholder Until Issuance of Shares.

Grantee will have no rights as a shareholder of PNC by virtue of this Award
unless and until shares of PNC stock are issued and delivered in settlement of
outstanding vested performance-adjusted Performance RSUs pursuant to Section 9.

 

  11. Capital Adjustments.

11.1 Except as otherwise provided in Section 11.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Performance RSUs and related Dividend Equivalents are settled and paid,
the Compensation Committee or its delegate shall make those adjustments, if any,
in the number, class or kind of Performance RSUs and related Dividend
Equivalents then outstanding under the Award that it deems appropriate in its
discretion to reflect Corporate Transactions such that the rights of Grantee are
neither enlarged nor diminished as a result of such Corporate Transactions,
including without limitation (a) measuring the value per share unit of any
share-denominated award amount authorized for payment to Grantee pursuant to
Section 9 by reference to the per share value of the consideration payable to a
PNC common shareholder in connection with such Corporate Transactions and
(b) authorizing payment of the entire value of any award amount authorized for
payment to Grantee pursuant to Section 9 to be paid in cash at the applicable
time specified in Section 9.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

11.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Performance RSUs and related Dividend Equivalents then outstanding under the
Award will automatically be adjusted to reflect the same changes as are made to
outstanding shares of PNC common stock generally, (b) the value per share unit
to be used in calculating the base amount described in Section 9.3(b) of any
award that is deemed to be awarded to



--------------------------------------------------------------------------------

Grantee in accordance with Section 8(iii) will be measured by reference to the
per share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 9 will be made solely in cash at the applicable time
specified by Section 9.

 

  12. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Performance RSUs and related Dividend Equivalents may not be sold, assigned,
transferred, exchanged, pledged, or otherwise alienated or hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Performance RSUs
and Dividend Equivalents are settled and paid in accordance with the terms of
Section 9, such delivery of shares and/or other payment shall be made to the
executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 13, shall extinguish all right to payment
hereunder.

 

  13. Withholding Taxes.

Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee or, if none, from other compensation
then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person determines
otherwise, the Corporation will retain whole shares of PNC common stock from any
amounts then payable to Grantee hereunder in the form of shares of PNC common
stock, and will withhold cash from any amounts then payable to Grantee hereunder
that are settled in cash; provided, however, that in the event that amounts then
payable to Grantee include a fractional interest, withholding may be made in the
form of shares with respect to such fractional interest. Similarly, for any
outstanding Prior Awards held by Grantee, if a final award payment with respect
to all or a portion of any such award is payable to Grantee in the form of
shares and includes a fractional interest, withholding may be made in the form
of shares with respect to such fractional interest in the same manner as for
this Award.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 13, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 15) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

 

  14. Employment.

Neither the awarding of the Performance RSUs and related Dividend Equivalents
nor any payment with respect to such Award authorized hereunder nor any term or
provision of the Award Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.



--------------------------------------------------------------------------------

  15. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.

15.1 “Agreement” or “Award Agreement” means the Corporate Executive Group 2014
Performance-Based Stock-Payable Restricted Share Units Award Agreement between
PNC and Grantee evidencing the Performance RSUs and related Dividend Equivalents
award granted to Grantee pursuant to the Plan.

15.2 “Annual Corporate Performance Factor,” “Annual Tier 1 Risk-Based
Performance Factor,” “Annual Risk Performance Review,” “Annual Risk Review
Performance Factor,” and “overall Annual Performance Factor” have the meanings
set forth in Section 6.

15.3 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 15.3, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 15.3, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 15.3 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

15.4 “Award;” “Award Grant Date.”

“Award” means the Performance RSUs and related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement.



--------------------------------------------------------------------------------

15.5 “Board” means the Board of Directors of PNC.

15.6 “Cause” and “termination for Cause.”

Except as otherwise required by Section 15.3 in connection with the definition
of Anticipatory Termination set forth therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described in clause (a), (b) or (c) above or that an event described in clause
(d) or (e) above has occurred with respect to Grantee and, if so, determines
that the termination of Grantee’s employment with the Corporation will be deemed
to have been for Cause.

15.7 “CEO” means the chief executive officer of PNC.

15.8 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 15.8(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 15.8(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the



--------------------------------------------------------------------------------

directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

15.9 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

15.10 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 15.13, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 15.10, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

15.11 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.



--------------------------------------------------------------------------------

15.12 “Corporation” means PNC and its Consolidated Subsidiaries.

15.13 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 15.10 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Performance RSUs that have not yet
vested in accordance with Section 8 and of the Dividend Equivalents related to
such Performance RSUs on the basis of such determination that Grantee has
engaged in Detrimental Conduct.

15.14 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

15.15 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Performance RSUs to which they relate and evidenced by the Award Agreement.

15.16 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Committee has so acted, (b) fair market value as
determined using such other reasonable method adopted by the Committee in good
faith for such purpose that uses actual transactions in PNC common stock as
reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied.

15.17 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

15.18 “Grantee” means the person to whom the Performance RSUs with related
Dividend Equivalents award is granted, and is identified as Grantee on page 1 of
the Agreement.



--------------------------------------------------------------------------------

15.19 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended, and the rules and regulations
promulgated thereunder.

15.20 “Payout Percentage” has the meaning specified in Section 7.

15.21 “Payout Share Units” and “vested Payout Share Units” have the meanings
specified in Sections 7 and 8. “Payout Share Units” are the outstanding
performance-adjusted number of Performance RSUs calculated in accordance with
Section 7 that are eligible to vest in accordance with Section 8 provided that
all of the other conditions for vesting are met. “Vested Payout Share Units” are
outstanding performance-adjusted Performance RSUs that have vested in accordance
with Section 8.

15.22 “Performance RSUs” means the share-denominated award opportunity of the
number of restricted share units specified as the Share Units on page 1 of the
Agreement, subject to capital adjustments pursuant to Section 11 if any, granted
to Grantee pursuant to the Plan and evidenced by the Agreement.

15.23 “Person” has the meaning specified in the definition of Change of Control
in Section 15.8(a).

15.24 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

15.25 “PNC” means The PNC Financial Services Group, Inc.

15.26 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

15.27 “Prior Awards” has the meaning set forth in Section 9.2.

15.28 “Qualifying Retirement,” “Qualifying Disability Termination,” and
“Qualifying Anticipatory Termination” have the respective meaning specified in
Section 5.3(iii), Section 5.3(iv), or Section 5.3(v), as the case may be.

15.29 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

15.30 “Risk Performance Review Criteria” has the meaning specified in
Section 6.3(c).

15.31 “ROEC” for a given performance year will be calculated as earnings for the
applicable performance year, divided by average economic capital for the same
calendar year, calculated to two places to the right of the decimal, rounded to
the nearest hundredth with 0.005 being rounded upward to 0.01.

Earnings. Earnings will mean PNC’s publicly-reported earnings for the applicable
calendar year adjusted, on an after-tax basis, for the impact of the items set
forth under the heading “Earnings Adjustments” below.



--------------------------------------------------------------------------------

Economic Capital. Economic capital will mean total economic capital for PNC on a
consolidated basis as that term is used by PNC for its internal measurement
purposes. Average economic capital for the applicable calendar year will mean
such average economic capital as calculated by PNC for internal purposes.

Earnings Adjustments. For purposes of calculating PNC’s ROEC for a given
performance year, publicly-reported earnings results for that year will be
adjusted, on an after-tax basis, for the impact of any of the following where
such impact occurs during the given year:

 

  •   extraordinary items (as such term is used under GAAP);

 

  •   items resulting from a change in tax law;

 

  •   discontinued operations;

 

  •   acquisition costs and merger integration costs;

 

  •   any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

  •   acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities; and

 

  •   the net impact on PNC of significant gains or losses related to BlackRock
transactions (similar to the adjustment provided for in PNC’s Incentive
Performance Units awards in an earlier year to members of PNC’s Corporate
Executive Group that included adjusting 2009 results to exclude the 4th quarter
2009 gain related to BlackRock’s acquisition of Barclays Global Investors).

15.32 “ROEC hurdle” has the meaning set forth in Section 6.3.

15.33 “SEC” means the United States Securities and Exchange Commission.

15.34 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

15.35 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

15.36 “Share” means a share of PNC common stock.

15.37 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

15.38 “Tranche” and “First, Second, Third or Fourth Tranche” have the meanings
set forth in Section 3.

15.39 “TSR Performance” has the meaning set forth in Section 6.1.

 

  16. Grantee Covenants.

16.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 16 and 17 by virtue of receiving this Performance RSUs and Dividend
Equivalents award (regardless of whether such share units and dividend
equivalents, or any portion thereof, ultimately vest and settle); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.



--------------------------------------------------------------------------------

16.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 16.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 16.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

16.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

16.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 16.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

17. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

17.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.



--------------------------------------------------------------------------------

17.2 Equitable Remedies. A breach of the provisions of any of Sections 16.2,
16.3 or 16.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

17.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 16.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

17.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

17.5 Severability. The restrictions and obligations imposed by Sections 16.2,
16.3, 16.4, 17.1 and 17.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

17.6 Reform. In the event any of Sections 16.2, 16.3 and 16.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

17.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 16.2, 16.3 and 16.4.

17.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

17.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law or
regulation.



--------------------------------------------------------------------------------

17.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

17.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

17.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

 

  18. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

CEG 2014-2016 Incentive Performance Units

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

CORPORATE EXECUTIVE GROUP

2014-2016 INCENTIVE PERFORMANCE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name]    AWARD GRANT DATE:   February 13, 2014    SHARE UNITS:  
[Whole number of share units]   

 

 

 

  1. Definitions.

Certain terms used in this Corporate Executive Group 2014-2016 Incentive
Performance Units Award Agreement (the “Agreement” or “Award Agreement”) are
defined in Section 15 or elsewhere in the Agreement, and such definitions will
apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

 

  2. 2014-2016 Incentive Performance Units with Related Dividend Equivalents
Award.

Pursuant to the Plan and subject to the terms and conditions of the Award
Agreement, PNC grants to the Grantee named above (“Grantee”) a Share-denominated
incentive award opportunity of performance units (the “Incentive Performance
Units” or “2014-2016 Incentive Performance Units”) of the number of share units
set forth above, together with the opportunity to receive related dividend
equivalents to the extent provided herein (“Dividend Equivalents”), payable in
cash, with respect to those share units (together, the “Award”). The Award is
subject to acceptance by Grantee in accordance with Section 18 and is subject to
the terms and conditions of the Award Agreement, including service, conduct and
other conditions, corporate performance, risk performance and other adjustments,
forfeiture provisions and Committee determinations, and to the Plan.

 

  3. Terms of Award.

This Award is subject to service, conduct-related and other conditions,
corporate performance, risk performance and other adjustments, forfeiture
provisions, Committee determinations, and other conditions and provisions, all
as set forth in the Award Agreement.

Incentive Performance Units and Dividend Equivalents are not transferable. The
Incentive Performance Units and related Dividend Equivalents are subject to
forfeiture and adjustment until Final Award determination and vesting pursuant
to Section 8 and are subject to upward or downward corporate performance
adjustments and to downward risk performance and other adjustments from the
initial number of share units, or share units to which they relate in the case
of Dividend Equivalents, all in accordance with the terms of the Award
Agreement.

Incentive Performance Units that are not forfeited pursuant to the service
requirements or conduct-related or other provisions of Section 5 will be
performance-adjusted in accordance with the corporate and risk performance



--------------------------------------------------------------------------------

adjustment provisions of Sections 6 and 7 on the basis of four separate annual
factors (two corporate performance-related and two risk performance-related)
that are used to generate overall Annual Performance Factors, which in turn are
used to generate an overall Performance Factor. The Performance Factor is then
used to determine the calculated maximum performance-adjusted share units and
related dividend equivalents amount that is eligible for a Final Award
determination in accordance with Section 8.

Generally, Final Award determinations will be made by the Compensation Committee
(as defined in Section 15) at the end of an overall performance period of three
years. In the event of Grantee’s earlier death, a Final Award determination may
in such circumstances be made at an earlier time. The Compensation Committee
generally may determine to reduce the calculated maximum performance-adjusted
amount in its discretion when it makes a Final Award determination, but it may
not increase the calculated maximum amount. A Final Award determination will be
made formulaically in the event of a Change of Control.

Any Final Award (as defined in Section 15) determined in accordance with
Section 8 will be fully vested and will be settled and paid out, generally in
shares of PNC common stock, or a combination of stock and cash, for the share
units portion of the award and cash for the related dividend equivalents, all
pursuant to and in accordance with the terms of Section 9.

Related Dividend Equivalents will be accrued and will be subject to the same
forfeiture, performance-adjustment, and Final Award determination and vesting
conditions as the Incentive Performance Units to which they relate. Outstanding
performance-adjusted Dividend Equivalents that vest in accordance with Section 8
will be paid out in cash at the same time that their related outstanding vested
Incentive Performance Units are settled and paid out, all in accordance with the
terms of Section 9.

Incentive Performance Units that are forfeited by Grantee pursuant to and in
accordance with the service, conduct or other provisions of Section 5, or that
are not represented in a Final Award awarded and vested pursuant to Section 8,
will be cancelled, together with the Dividend Equivalents that relate to those
Incentive Performance Units, and therefore shall terminate without payment of
any consideration by PNC.

 

  4. Dividend Equivalents.

The Dividend Equivalents portion of the Award represents the opportunity to
receive a payout in cash of an amount equal to the cash dividends that would
have been paid, without interest or reinvestment, between the Award Grant Date
and the Committee-determined Final Award Date or the
Change-of-Control-determined Final Award Date (each as defined in Section 15),
whichever first occurs, on the number of shares of PNC common stock determined
as specified below had such shares been issued and outstanding shares on the
Award Grant Date and thereafter through the Committee-determined Final Award
Date or the Change-of-Control-determined Final Award Date, as the case may be.
The specified number for purposes of the preceding sentence will be the number
equal to the corporate and risk performance-adjusted number of share units that
are outstanding and represented in the Final Award, if any, determined and
vested in accordance with Section 8 (the vested Payout Share Units), whether
such vested Final Award is determined by the Committee (as defined in
Section 15) pursuant to Section 8.2 or is deemed awarded in accordance with
Section 8.3 by reason of the occurrence of a Change of Control, as applicable.

Dividend Equivalents are subject to the same service requirements, conduct and
other conditions, forfeiture events, corporate and risk performance-based and
other payout size adjustments, and Final Award payout determinations as the
Incentive Performance Units to which they relate, all as set forth in Sections
5, 6, 7 and 8. Dividend Equivalents will not vest, be settled and paid unless
and until their related Incentive Performance Units vest, are settled, and are
paid out. Outstanding accrued performance-adjusted Dividend Equivalents that so
vest and settle will be paid in cash in accordance with Section 9.

 

  5. Forfeiture Provisions: Termination Upon Failure to Meet Applicable Service,
Conduct or Other Conditions.

5.1 Termination of Award Upon Forfeiture of Share Units. The Award is subject to
the forfeiture provisions set forth in this Section 5. The Award will terminate
with respect to all or a specified portion, as applicable, of the Incentive
Performance Units and related Dividend Equivalents evidenced by the Award



--------------------------------------------------------------------------------

Agreement upon the forfeiture and cancellation of such Incentive Performance
Units and related Dividend Equivalents, or specified portion thereof, pursuant
to the terms and conditions of this Section 5, and neither Grantee nor any
successors, heirs, assigns or legal representatives of Grantee will thereafter
have any further rights or interest in either such Incentive Performance Units
or related Dividend Equivalents, or specified portion thereof.

5.2 Forfeiture of Award Upon Failure to Meet Service Requirements. If, at the
time Grantee ceases to be employed by the Corporation, Grantee has failed to
meet the service requirements set forth in this Section 5 with respect to the
Award, then all then outstanding Incentive Performance Units, together with the
Dividend Equivalents related to such Incentive Performance Units, will be
forfeited by Grantee to PNC and cancelled without payment of any consideration
by PNC as of Grantee’s Termination Date (as defined in Section 15).

5.3 Service Requirements. Grantee will meet the service requirements of the
Award if Grantee meets the conditions of any of the subclauses below. If more
than one of the following subclauses is applicable, Grantee will have met the
service requirements for the Award upon the first to occur of such conditions.

(i) Grantee continues to be an employee of the Corporation through and including
the Committee-determined Final Award Date.

(ii) Grantee ceases to be an employee of the Corporation by reason of Grantee’s
death.

(iii) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause (as defined in Section 15) and where Grantee’s termination
of employment as of such date qualifies as a Retirement (as defined in
Section 15) (a “Qualifying Retirement”).

(iv) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause and where Grantee’s employment was terminated as of such
date by the Corporation by reason of Grantee’s Disability (as defined in
Section 15) (a “Qualifying Disability Termination”).

(v) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was terminated as of such date by
the Corporation and such termination is an Anticipatory Termination (as defined
in Section 15) (a “Qualifying Anticipatory Termination”).

(vi) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 15)
occurs.

5.4 Forfeiture of Award Upon Termination for Cause or Pursuant to Detrimental
Conduct Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the
Committee-determined Final Award Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Incentive Performance Units, together
with all accrued Dividend Equivalents related to such then outstanding Incentive
Performance Units, will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that a Final Award, if
any, is either determined by the Committee and vests (the Committee-determined
Final Award Date) or is awarded by reason of the occurrence of a Change of
Control and vests as of the Change of Control date, as the case may be, or the
date that such Incentive Performance Units and related Dividend Equivalents
expire unvested or are cancelled pursuant to other provisions of the Award
Agreement, the Incentive Performance Units and related Dividend Equivalents, or
specified portion thereof, will be forfeited by Grantee to PNC and cancelled,
without payment of any consideration by PNC, on the date and to the extent that
PNC determines in its sole discretion to so cancel all or a specified portion of
the Incentive Performance Units and related Dividend Equivalents on the basis of
its determination that Grantee has engaged in Detrimental Conduct as set forth
in Section 15.18, whether such determination is made during the period of
Grantee’s employment with the Corporation or after Grantee’s Termination Date;
provided, however, that (i) Detrimental Conduct will not apply to conduct by or
activities of successors to the Incentive



--------------------------------------------------------------------------------

Performance Units and related Dividend Equivalents by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) no determination
that Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iii) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control.

5.5 Clawback, Adjustment or Recoupment. Incentive Performance Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date (including
PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy) or that may be
established thereafter and to any clawback or recoupment that may be required by
applicable law or regulation.

 

  6. Performance Conditions and Related Annual Performance Factors.

6.1 General. Incentive Performance Units and related Dividend Equivalents are
subject to corporate and risk performance conditions and adjustments, all as set
forth in the Award Agreement unless and until amended prospectively by the
Compensation Committee.

In the standard circumstances, corporate and risk performance is measured over
three performance years (calendar years 2014, 2015 and 2016) as provided in this
Section 6; however, in certain circumstances, generally involving Grantee’s
death or a Change of Control, measurements may be made for fewer than three
performance years and/or measurements for a performance year may involve less
than a full four quarters or may be based on a quarter-end date other than
December 31st, as the case may be, all as provided in Section 7.

Performance measurements and the generation of annual performance factors based
on each corporate and risk performance condition, the generation of an overall
Annual Performance Factor based on these component annual factors for each
applicable annual measurement period (“Performance Year”), the generation of an
overall Performance Factor for the Award, and the performance-adjustment of the
Incentive Performance Units and related accrued Dividend Equivalents in varying
circumstances are set forth in Sections 6 and 7.

All determinations made by the Compensation Committee or otherwise by PNC
hereunder shall be made in its sole discretion and shall be final, binding and
conclusive for all purposes on all parties, including without limitation
Grantee.

6.2 First Corporate Performance Condition and Related Annual Performance Factor.

(a) General. For the First Corporate Performance Condition, corporate
performance will be measured under the Relative EPS Growth Corporate Performance
Metric (also sometimes referred to as the First Corporate Performance Metric),
as specified in this Section 6.2 below, for each Performance Year in the Award
and will generate an Annual EPS Growth Performance Factor that relates to each
such Performance Year. The Annual EPS Growth Performance Factor for a given
Performance Year can range from a low of 0.00% to a maximum of 125.00% based on
the First Corporate Performance Metric, as described in this Section 6.2.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement or a Qualifying Disability Termination) and there has
not been a Change of Control and Grantee has not died or had a Qualifying
Anticipatory Termination, the applicable performance measurement period for a
Performance Year for purposes of this First Corporate Performance Metric will
cover the full four quarters of the applicable Performance Year (January 1
through December 31) and the Annual EPS Growth Performance Factor for the given
Performance Year will be calculated in accordance with this Section 6.2.

PNC will present information to the Compensation Committee with respect to PNC’s
level of performance with respect to the Relative EPS Growth Corporate
Performance Metric for a given Performance Year as soon as practicable following
the end of that performance period. The process of certification of the level of
PNC’s performance with respect to a given Performance Year will generally occur
in late January or early February after the applicable year-end date.



--------------------------------------------------------------------------------

For circumstances where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, or where Grantee
has a Qualifying Anticipatory Termination, the Annual EPS Growth Performance
Factor with respect to an applicable Performance Year will be determined as set
forth in Section 7 and this may in some circumstances include a performance
period for a given Performance Year that covers fewer than four quarters.

(b) First Corporate Performance Metric. The Compensation Committee has
determined that the First Corporate Performance Metric for this Award will be
PNC EPS growth relative to similar performance of PNC’s Peers (as specified
below), all measured as set forth herein unless and until amended prospectively
by the Compensation Committee.

EPS growth. EPS growth with respect to a given Performance Year means the growth
or decline, as the case may be, in EPS achieved by PNC or other Peer for the
given covered period of that Performance Year as compared to EPS for the
comparable period of the prior calendar year, expressed as a percentage (with a
positive percentage for growth over the comparable prior year period EPS and a
negative percentage for decline from the comparable prior year period EPS, as
the case may be) rounded to the nearest one-hundredth, with 0.005% being rounded
upward to 0.01%.

EPS. EPS for this purpose means the publicly-reported diluted earnings per share
of PNC or other Peer for the given covered period or period of comparison, as
the case may be, in each case as adjusted, on an after-tax basis, for the
impact, as applicable to EPS, of the items set forth in the definition
“Earnings, EPS and ROCE Adjustments” as specified in Section 15.21, rounded to
the nearest cent with $0.005 being rounded upward to $0.01.

Peer Group. The Peer Group is determined by the Compensation Committee and may
be reset by the Compensation Committee annually but no later than the 90th day
of that year. EPS growth performance measurements for a given covered
performance period will be made with respect to the Peers in the Peer Group as
they exist on the last day of that covered period taking into account Peer name
changes and the elimination from the Peer Group of any members that have been
eliminated since the beginning of the year due, for example, to consolidations,
mergers or other material corporate reorganizations.

Unless and until reset prospectively by the Compensation Committee, the Peer
Group will consist of the following members: PNC; BB&T Corporation; Bank of
America Corporation; Capital One Financial, Inc.; Comerica Inc.; Fifth Third
Bancorp; JPMorgan Chase; KeyCorp; M&T Bank; Regions Financial Corporation;
SunTrust Banks, Inc.; U.S. Bancorp; and Wells Fargo & Co.

Rankings. The performance of PNC and each of the other Peers, as such Peer Group
exists as of the last day of a given covered period, is measured for the given
covered performance period with respect to the First Corporate Performance
Metric — Relative EPS Growth Corporate Performance — as set forth above. This
performance is measured annually for each applicable Performance Year (which may
consist of a full calendar year or a shorter partial-year period as required by
the Award Agreement) in the applicable overall performance period.

After measuring EPS growth for PNC and its Peers for the covered performance
period with respect to a given year, PNC and its Peers will be ranked for that
covered period based on their respective EPS growth performances, in each case
as adjusted as set forth in the following paragraph.

Rankings Adjustments. When ranking PNC’s and the other Peers’ EPS growth
performance for a given Performance Year, a Peer that had positive adjusted
earnings (as set forth above) for that covered year or partial year period will
be ranked above any Peer that had a loss (i.e., negative adjusted earnings) for
that covered year or partial year period or that had a loss either for that
covered period or for the comparable period of the comparison year.

(c) Annual EPS Growth Performance Factor. The Compensation Committee also
establishes the applicable Relative EPS Growth Corporate Performance Schedule
(sometimes referred to herein as the First Corporate Performance Metric
Schedule) for the 2014-2016 Incentive Performance Units. Unless and until
amended prospectively by the Compensation Committee, the following First
Corporate Performance Metric Schedule will be applied in order to generate an
Annual EPS Growth Performance Factor for each applicable Performance Year in the
applicable overall performance period.



--------------------------------------------------------------------------------

Once PNC and other Peer EPS growth and relative rankings with respect to such
performance have been measured and calculated for a given Performance Year in
accordance with Section 6.2(a) and (b) above, the table that follows and
interpolation are used to generate an Annual EPS Growth Performance Factor for
that given full or partial year period, as the case may be, based on such
relative covered period performance. The Annual EPS Growth Performance Factor
for the given Performance Year is the applicable unadjusted payout percentage in
the table, adjusted as indicated in the footnotes to that table, and rounded to
the nearest one-hundredth, with 0.005% being rounded upward to 0.01%. In no
event will the Annual EPS Growth Performance Factor be greater than 125.00% or
less than 0.00%.

The table used for this First Corporate Performance Metric Schedule, as
established by the Compensation Committee at the time it authorized the
2014-2016 Incentive Performance Units, is as follows.

 

Relative EPS Growth

Corporate Performance Measure

 

Peer Group Position

with respect to

Covered Period

EPS Growth Performance

   Unadjusted
Payout Percentage *  

Maximum

   #1      125.00 %     #2      125.00 %     #3      125.00 %     #4      125.00
%     #5      116.70 %     #6      108.30 %     #7      100.00 %     #8     
90.00 %     #9      80.00 %     #10      60.00 %     #11      40.00 % 

Minimum

   #12      0 %     #13      0 % 

 

* Consistent with the design of this compensation program and approach taken in
prior years, this schedule interpolates results to arrive at final annual
corporate performance payout percentages for Relative EPS Growth Corporate
Performance. In other words, the final Annual EPS Growth Performance Factor for
a given covered period will depend both on PNC’s relative covered period ranking
(which generates a payout percentage range between the midpoints of the payout
percentages for the rank below and the rank above PNC) and on PNC’s performance
for that covered period relative to the performance of the Peers ranked
immediately above and below PNC (which determines the adjusted payout percentage
within this range). Where interpolation is impracticable or would not produce a
meaningful result, the unadjusted percentage will be used.

The calculated payout percentage for the First Corporate Performance Metric with
respect to a given full or partial year Performance Year depends both on PNC’s
relative covered period ranking achieved with respect to that performance metric
and on PNC’s covered period performance for that metric relative to the
comparable performance of the Peers ranking immediately above and below PNC
(other than where PNC ranks #1 or ranks near the bottom at #12 or #13). This
calculated percentage is rounded to the nearest one-hundredth, with 0.005% being
rounded upward to 0.01%.



--------------------------------------------------------------------------------

For example, if PNC achieves a #5 covered period ranking, the schedule indicates
that the payout percentage for this rank would be between 112.50% (which is the
mid-point between 108.30% and 116.70% in the table) and 120.85% (which is the
mid-point between 116.70% and 125.00% in the table). The final calculated payout
percentage, and thus the Annual EPS Growth Performance Factor, depends on how
PNC’s EPS growth for the covered period compares to the covered period EPS
growth of the Peers ranking immediately above and below PNC, in this example the
performance of the Peers ranking #4 and #6.

At the other end of the scale, if for example PNC achieves a #11 covered period
ranking (the lowest ranking that would generate a payout percentage above zero)
for the Relative EPS Growth Corporate Performance Metric, the schedule indicates
that the payout percentage for this rank would be between 20.00% and 50.00% and
the final calculated payout percentage (the Annual EPS Growth Performance
Factor) would be determined based on the comparison of PNC’s covered period
performance for that corporate performance metric to that of the Peers ranking
#10 and #12; provided, however, that in any case where interpolation is
impracticable or would not produce a meaningful result, the unadjusted
percentage will be used.

Compensation Committee Negative Discretion. Once the Annual EPS Growth
Performance Factor for PNC’s relative performance with respect to the Relative
EPS Growth Corporate Performance Criteria for the given full year or
partial-year covered period of a given Performance Year has been determined
using the table above and interpolation, the Compensation Committee may decide,
in its discretion, to reduce that percentage (as long as such decision is not
made during a Change of Control Coverage Period, as defined in Section 15, or
after the occurrence of a Change of Control) but may not increase it.

6.3 Second Corporate Performance Condition and Related Annual Performance
Factor.

(a) General. For the Second Corporate Performance Condition, corporate
performance will be measured under the ROCE-Related Corporate Performance Metric
(also sometimes referred to as the Second Corporate Performance Metric), as
specified in this Section 6.3 below, for each Performance Year in the Award and
will generate an Annual ROCE-Related Performance Factor that relates to each
such Performance Year. The Annual ROCE-Related Performance Factor for a given
Performance Year can range from a low of 0.00% to a maximum of 125.00% based on
the Second Corporate Performance Metric, as described in this Section 6.3.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement or a Qualifying Disability Termination) and there has
not been a Change of Control and Grantee has not died or had a Qualifying
Anticipatory Termination, the applicable performance measurement period for a
Performance Year for purposes of this Second Corporate Performance Metric will
cover the full four quarters of the applicable Performance Year (January 1
through December 31) and the Annual ROCE-Related Performance Factor for the
given Performance Year will be calculated in accordance with Section 6.3.

PNC will present information to the Compensation Committee with respect to PNC’s
level of performance with respect to the ROCE-Related Corporate Performance
Metric for a given Performance Year as soon as practicable following the end of
that performance period. The process of certification of the level of PNC’s
performance with respect to a given Performance Year will generally occur in
late January or early February after the applicable year-end date.

For circumstances where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, or where Grantee
has a Qualifying Anticipatory Termination, the Annual ROCE-Related Performance
Factor with respect to an applicable Performance Year will be determined as set
forth in Section 7 and this may in some circumstances include a performance
period for a given Performance Year that covers fewer than four quarters.

(b) Second Corporate Performance Metric. The Compensation Committee has
determined that the Second Corporate Performance Metric for this Award will be
PNC ROCE relative to the level of ROCE



--------------------------------------------------------------------------------

performance specified by the Committee as of the beginning of that calendar year
to serve as the ROCE hurdle with respect to the given year (as specified below),
all measured as set forth herein unless and until amended prospectively by the
Compensation Committee.

“ROCE” with respect to a given year means the ROCE achieved by PNC for the given
covered period of that year and may be a positive or negative return, as the
case may be. “ROCE” for this purpose means the publicly-reported return on
average common shareholders’ equity of PNC for the given covered period of the
year, as adjusted, on an after-tax basis, for the impact, as applicable to ROCE,
of the items set forth in the definition “Earnings, EPS and ROCE Adjustments” as
specified in Section 15.21, expressed as a percentage rounded to the nearest
one-hundredth, with 0.005% being rounded upward to 0.01%.

“ROCE hurdle” with respect to a given Performance Year will be the level of ROCE
performance specified by the Compensation Committee as the ROCE hurdle for that
calendar year as established by the Committee no later than March 30th of that
Performance Year for purposes of comparison PNC’s ROCE to such hurdle for this
Award. For the 2014 Performance Year, this hurdle as approved by the
Compensation Committee is related to PNC’s cost of common equity and is set at
7.34%.

The Compensation Committee also approved a hurdle related to PNC’s cost of
common equity set at 7.34% for the 2014 performance year for purposes of
comparison of PNC’s ROCE to such hurdle for the 2013-2015 Incentive Performance
Units awards to members of PNC’s Corporate Executive Group.

(c) Annual ROCE-Related Performance Factor. The Compensation Committee also
establishes the applicable ROCE-Related Corporate Performance Schedule
(sometimes referred to herein as the Second Corporate Performance Metric
Schedule) for the 2014-2016 Incentive Performance Units. Unless and until
amended prospectively by the Compensation Committee, the following Second
Corporate Performance Metric Schedule will be applied in order to generate an
Annual ROCE-Related Performance Factor for each applicable Performance Year in
the applicable overall performance period.

After measuring the level of PNC’s ROCE performance for a given Performance Year
in accordance with Section 6.3(a) and (b) above, this amount is then compared to
the Committee-specified ROCE hurdle level for that calendar year. ROCE
performance expressed as a percentage of the applicable ROCE hurdle level,
rounded to the nearest one-hundredth, with 0.005% being rounded upward to 0.01%,
is then used to generate an Annual ROCE-Related Performance Factor with respect
to that covered period using the Second Corporate Performance Metric Schedule as
follows.

The table that follows and interpolation are used to generate an Annual
ROCE-Related Performance Factor for the full or partial year period, as the case
may be, in a given Performance Year based on such covered period ROCE
performance compared to the applicable ROCE hurdle for that Performance Year.
The Annual ROCE-Related Performance Factor will be the applicable payout
percentage in the table, adjusted as indicated in the footnotes to that table,
and rounded to the nearest one-hundredth, with 0.005% being rounded upward to
0.01%.

The table used for this Second Corporate Performance Metric Schedule, as
established by the Compensation Committee at the time it authorized the
2014-2016 Incentive Performance Units, is as follows. The following table
assigns an Annual ROCE-Related Performance Factor with respect to ROCE-related
performance for the applicable covered period. Percentages for performance
between the points indicated on the table are interpolated. The final annual
payout percentage with respect to the ROCE-related corporate performance measure
for a given covered period is rounded to the nearest one-hundredth, with 0.005%
being rounded upward to 0.01%. This percentage, which cannot go above 125.00% or
below 0.00%, is the Annual ROCE-Related Performance Factor for the given
Performance Year.



--------------------------------------------------------------------------------

ROCE-Related

Corporate Performance Measure

 

PNC’s Return on Average Common

Shareholders’ Equity as a Percentage of the

Committee-Specified ROCE Hurdle

   Payout Percentage *  

Maximum

   110.00% or greater      125.00 %     105.00%      100.00 %     100.00%     
75.00 %     75.00%      50.00 % 

Minimum

   50.00% or less      0.00 % 

 

* Consistent with the design of this compensation program, this schedule
interpolates results for performance between the points indicated on this table.
Where interpolation is impracticable or would not produce a meaningful result,
the unadjusted percentage will be used.

Compensation Committee Negative Discretion. Once the Annual ROCE-Related
Performance Factor for PNC’s performance with respect to the ROCE-Related
Corporate Performance Criteria for the given full year or partial-year covered
period of a given Performance Year has been determined using the table above and
interpolation, the Compensation Committee may decide, in its discretion, to
reduce that percentage (as long as such decision is not made during a Change of
Control Coverage Period, or after the occurrence of a Change of Control) but may
not increase it.

6.4 First Risk Performance Condition and Related Annual Performance Factor. For
the First Risk Performance Condition, risk performance will be measured under
the Tier 1 Risk-Based Performance Metric (also sometimes referred to as the
First Risk Performance Metric), as specified below, for each Performance Year in
the Award and will generate an Annual Tier 1 Risk-Based Performance Factor that
relates to each such Performance Year. The Annual Tier 1 Risk-Based Performance
Factor for a given Performance Year could be either 100.00% or 0.00% based on
the First Risk Performance Metric, as described below.

The First Risk Performance Metric for this Award, the Tier 1 Risk-Based
Performance Metric, is whether PNC has, as of the applicable performance
measurement date for that Performance Year, met or exceeded the required Tier 1
risk-based capital ratio established by PNC’s primary Federal bank holding
company regulator for well-capitalized institutions as then in effect and
applicable to PNC.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement or a Qualifying Disability



--------------------------------------------------------------------------------

Termination) and there has not been a Change of Control and Grantee has not died
or had a Qualifying Anticipatory Termination, the applicable performance
measurement date for a Performance Year for purposes of this First Risk
Performance Metric will be the year-end date of the applicable Performance Year.
For example, for the 2015 Performance Year, the specified Tier 1 risk-based
capital ratio will be the ratio as of December 31, 2015, except as otherwise
provided in Section 7 where applicable under the circumstances.

The process of certification of the level of PNC’s performance with respect to
the Tier 1 Risk-Based Performance Metric will occur as soon as practicable after
the applicable performance measurement date (in the case of determinations made
in standard circumstances pursuant to this Section 6.4, after the applicable
year-end date). PNC will present information to the Compensation Committee with
respect to (1) the minimum specified Tier 1 risk-based capital ratio PNC is
required to achieve in order to meet the required Tier 1 risk-based capital
ratio established by PNC’s primary Federal bank holding company regulator for
well-capitalized institutions as then in effect and applicable to PNC and
(2) the applicable Tier 1 risk-based capital ratio achieved by PNC with respect
to the Performance Year, which will be based on PNC’s publicly reported
financial results for the period ending on the applicable performance
measurement date. In standard circumstances, this will generally be the public
release of earnings results for PNC’s fourth quarter that occurs after the
year-end measurement date, so that the Compensation Committee will be able to
make its determination in late January or early February following the
applicable performance year-end.

In the standard circumstances, the Annual Tier 1 Risk-Based Performance Factor
for a Performance Year will be 100.00% if, as of the applicable performance
measurement date for that performance period, PNC has met or exceeded the
required Tier 1 risk-based capital ratio established by PNC’s primary Federal
bank holding company regulator for well-capitalized institutions as then in
effect and applicable to PNC. If PNC has not met or exceeded such required
ratio, the Annual Tier 1 Risk-Based Performance Factor for that performance
period will be 0.00%.

If the Annual Tier 1 Risk-Based Performance Factor with respect to a given
Performance Year is 0.00%, this would mean that the Award has failed to meet the
risk performance condition with respect to that Performance Year and the overall
Annual Performance Factor that relates to that Performance Year will be 0.00%.

If the Annual Tier 1 Risk-Based Performance Factor with respect to a given
Performance Year is 100.00%, this will reflect no downward adjustment for
performance with respect to this risk metric for that performance period.

For circumstances where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, or where Grantee
has a Qualifying Anticipatory Termination, the Annual Tier 1 Risk-Based
Performance Factor with respect to a given Performance Year will be determined
as set forth in Section 7.

6.5 Second Risk Performance Condition and Related Annual Performance Factor.

(a) Annual Risk Review Performance Factor. Risk performance will be measured
under the Second Risk Performance Condition, as specified below, for each
Performance Year in the Award and will generate an Annual Risk Review
Performance Factor that relates to such Performance Year.

The Annual Risk Review Performance Factor for a given Performance Year could
range from 100.00%, reflecting no downward adjustment for performance with
respect to this risk metric for that Performance Year, to an Annual Risk Review
Performance Factor reflecting a downward adjustment to a specified percentage
amount for this Factor, to an Annual Risk Review Performance Factor of 0.00%,
all as further provided in this Section 6.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement or a Qualifying Disability Termination) and there has
not been a Change of Control and Grantee has not died or had a Qualifying
Anticipatory Termination, the Annual Risk Review Performance Factor with respect
to an applicable Performance Year will be determined as follows.

(1) If an Annual Risk Performance Review is not required with respect to the
applicable Performance Year by the Risk Performance Review Criteria set forth in
Section 6.5(c) below as applicable for that Performance Year, then the Annual
Risk Review Performance Factor for that Performance Year will be 100.00%,
effective as of the date it is determined that an Annual Risk Performance Review
will not be conducted with respect to that Performance Year.



--------------------------------------------------------------------------------

(2) If an Annual Risk Performance Review is triggered by the provisions of
Section 6.5(c) and is conducted, as set forth in Section 6.5(b) below, with
respect to the applicable Performance Year, then the Annual Risk Review
Performance Factor for that Performance Year will be as determined by the
Compensation Committee as part of such review, effective as of the Compensation
Committee determination date, and will be in the range of 100.00% down to 0.00%.

(3) If the Compensation Committee-determined Annual Risk Review Performance
Factor with respect to a given Performance Year is 0.00%, the overall Annual
Performance Factor that relates to that Performance Year will be 0.00%.

For circumstances where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, or where Grantee
has a Qualifying Anticipatory Termination, the Annual Risk Review Performance
Factor with respect to a given Performance Year will be determined as set forth
in Section 7.

(b) Annual Risk Performance Review. In general, while the Award is outstanding
an Annual Risk Performance Review will be conducted with respect to any
Performance Year for which such review is triggered as set forth in
Section 6.5(c) below. Any such determination in accordance with Section 6.5(c)
that an Annual Risk Performance Review will be conducted with respect to a given
Performance Year will generally be made shortly after the close of the
applicable Performance Year, but no later than the 45th day following the close
of such year.

When an Annual Risk Performance Review is required by Section 6.5(c) with
respect to a given completed Performance Year, either by action of the
Compensation Committee or because the specific performance-metric-based review
trigger is met, or a combination thereof, such review will be conducted shortly
after the close of such calendar Performance Year but no later than the end of
the first quarter following such close.

As part of such review, the Compensation Committee will consider whether, in its
discretion, downward adjustment for risk performance with respect to the
applicable Performance Year would be appropriate as applied to Grantee and, if
so, will reflect such adjustment in the Annual Risk Review Performance Factor
for that Performance Year. An Annual Risk Review Performance Factor as
determined by the Compensation Committee will be in the range of 100.00% down to
0.00%. A downward adjustment for risk performance would be reflected in an
Annual Risk Review Performance Factor with respect to that Performance Year of
less than 100.00%. A Factor of 0.00% would mean that the Award has failed to
meet this risk performance condition with respect to that Performance Year and
the overall Annual Performance Factor that relates to that Performance Year will
be 0.00%.

If the Compensation Committee determines in its discretion that it would not be
appropriate to apply a downward adjustment for risk performance for such
Performance Year to Grantee’s Incentive Performance Units and related Dividend
Equivalents, that determination would be reflected in an Annual Risk Review
Performance Factor for that Performance Year of 100.00%.

(c) Risk Performance Review Criteria. Unless and until amended prospectively by
the Compensation Committee, the Risk Performance Review Criteria for a given
Performance Year are as set forth below.

An Annual Risk Performance Review is required with respect to a given
Performance Year if triggered by either or both of the following criteria:
(1) the Compensation Committee requires a review in its discretion; or (2) PNC’s
return on economic capital, with specified adjustments (“ROEC”), is less than
the applicable Compensation Committee-specified ROEC hurdle amount.

For purposes of this Award Agreement, “ROEC” will have the meaning set forth in
Section 15.42. The “ROEC hurdle” for a given risk Performance Year will be the
risk performance hurdle specified for that



--------------------------------------------------------------------------------

Performance Year by the Compensation Committee no later than March 30th of that
Performance Year for purposes of comparison of ROEC to such hurdle for this
Award. For the 2014 Performance Year, this hurdle as approved by the
Compensation Committee is related to PNC’s cost of capital and is set at 7.68%.

The Compensation Committee also approved a hurdle related to PNC’s cost of
capital set at 7.68% for the 2014 performance year for purposes of comparison of
ROEC to such hurdle for the 2012-2014 Incentive Performance Units awards and the
2013-2015 Incentive Performance Units awards to members of PNC’s Corporate
Executive Group.

6.6 Overall Annual Performance Factor and Overall Performance Factor in Standard
Circumstances. In standard circumstances where Grantee continues to be an
employee of the Corporation (or where Grantee’s employment with the Corporation
ceased by reason of a Qualifying Retirement or a Qualifying Disability
Termination) and there has not been a Change of Control and Grantee has not died
or had a Qualifying Anticipatory Termination, the overall Annual Performance
Factor for a given Performance Year and the overall Performance Factor for the
Award will be calculated as set forth in this Section 6.6.

For circumstances where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, or where Grantee
has a Qualifying Anticipatory Termination, the component Annual Performance
Factors, the overall Annual Performance Factors, and the final overall
Performance Factor with respect to the Award will be determined as set forth in
Section 7.

(a) Overall Annual Performance Factor. In standard circumstances, once the four
annual performance factors (the Annual EPS Growth Performance Factor, the Annual
ROCE-Related Performance Factor, the Annual Tier 1 Risk-Based Performance
Factor, and the Annual Risk Review Performance Factor) have been determined for
a given Performance Year in accordance with the applicable provisions of
Section 6, the overall Annual Performance Factor for that Performance Year will
be calculated as follows.

The Annual EPS Growth Performance Factor for a given Performance Year and the
Annual ROCE-Related Performance Factor for that same Performance Year will be
averaged to generate the overall Annual Corporate Performance Factor for that
Performance Year. This overall Annual Corporate Performance Factor is the
maximum size that the overall Annual Performance Factor for a given year can
reach and cannot exceed 125.00%. The risk-based factors can reduce the overall
corporate factor but cannot increase it.

Once an overall Annual Corporate Performance Factor has been determined for the
Performance Year, the Annual Tier 1 Risk-Based Performance Factor for that same
Performance Year will be applied as a percentage to that overall corporate
factor.

If the applicable Annual Tier 1 Risk-Based Performance Factor is 0.00%, the
overall Annual Corporate Performance Factor with respect to that same
Performance Year will be 0.00%. If the applicable Annual Tier 1 Risk-Based
Performance Factor with respect to that Performance Year is 100.00%, there will
be no downward adjustment to the overall Annual Corporate Performance Factor for
this first risk performance factor, and the second risk performance factor, the
Annual Risk Review Performance Factor, for the same Performance Year will then
be applied.

Assuming that the overall Annual Performance Factor is not determined to be
0.00% as a result of application of the first risk performance factor, the
Annual Risk Review Performance Factor for the Performance Year, which can range
from 0.00% to 100.00%, will then be applied as a percentage of the overall
Annual Corporate Performance Factor for the same Performance Year to generate
the overall Annual Performance Factor for that Performance Year.

For example, if for a given Performance Year the Annual EPS Growth Performance
Factor and the Annual ROCE-Related Performance Factor are 115.00% and 95.00%,
respectively, resulting in an overall Annual Corporate Performance Factor of
105.00%, the Annual Tier 1 Risk-Based Performance Factor is 100.00%, and the
Annual Risk Review Performance Factor is 95.00%, the overall Annual Performance
Factor for that Performance Year would be 99.75%.



--------------------------------------------------------------------------------

If both risk performance factors are 100.00%, there is no downward adjustment to
the overall corporate performance factor for risk performance and the overall
Annual Performance Factor would be the same percentage as the overall Annual
Corporate Performance Factor for that Performance Year.

If either risk performance factor for an applicable Performance Year is 0.00%,
the overall Annual Performance Factor with respect to that same Performance Year
will be 0.00%.

Calculation of the overall Annual Performance Factor for non-standard
circumstances, where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, or where Grantee
has a Qualifying Anticipatory Termination, is set forth in Section 7.

An overall Annual Performance Factor, whether calculated pursuant to Section 6.6
or Section 6.6 and Section 7.3, as applicable, will be rounded to the nearest
one-hundredth, with 0.005% being rounded upward to 0.01%, provided that an
overall Annual Performance Factor may not in any event be greater than 125.00%
or less than 0.00%.

(b) Overall Performance Factor. After presentation of information on performance
results and calculations of the component and overall annual performance factors
by PNC to the Compensation Committee and certification of performance results,
the overall Performance Factor for the Award will be determined.

In standard circumstances, the overall Performance Factor will be generated by
taking the average of the overall Annual Performance Factors for the three
Performance Years (2014, 2015 and 2016) for the Award.

Calculation of the overall Performance Factor for non-standard circumstances,
where there is a Change of Control or Grantee dies, in either case while Grantee
is still an employee of the Corporation or following a Qualifying Retirement or
a Qualifying Disability Termination, or where Grantee has a Qualifying
Anticipatory Termination, is set forth in Section 7.

The overall Performance Factor, whether calculated pursuant to Section 6.6 or
Section 6.6 and Section 7.3, as applicable, will be rounded to the nearest
one-hundredth, with 0.005% being rounded upward to 0.01%, provided that the
overall Performance Factor may in no event be greater than 125.00% or less than
0.00%.

 

  7. Performance-Related Adjustments to Incentive Performance Units and Dividend
Equivalents.

7.1 Performance Adjustment of Outstanding Share Units. Once the overall
Performance Factor for the Incentive Performance Units and related Dividend
Equivalents has been determined in accordance with Section 6 and Section 7.3, as
applicable, and provided that the Award has not been cancelled pursuant to any
of the forfeiture provisions of Section 5, the number of outstanding share units
in the Award will be performance adjusted as applicable in accordance with this
Section 7. The outstanding performance-adjusted Incentive Performance Units and
performance-adjusted Dividend Equivalents represent the maximum size of any
Final Award that may be determined and vest pursuant to Section 8 where the
Award has not been forfeited pursuant to Section 5.

Outstanding Incentive Performance Units and related Dividend Equivalents will be
performance-adjusted in accordance with Section 7.2 where Grantee is still an
employee of the Corporation (or ceased to be an employee by reason of a
Qualifying Retirement or Qualifying Disability) and where there has not been a
Change of Control and Grantee has not died or had a Qualifying Anticipatory
Termination, all as of the Final Award Determination Date set forth in
Section 8.

Where Grantee has died (whether while an employee or after a Qualifying
Retirement or Qualifying Disability) or ceased to be an employee by reason of a
Qualifying Anticipatory Termination or where there has been a Change of Control,
determination of the overall Performance Factor(s) and performance-adjustment of
the Incentive Performance Units and related Dividend Equivalents will be made in
accordance with Section 7.3 at the time specified in Section 8.



--------------------------------------------------------------------------------

The outstanding performance-adjusted Incentive Performance Units that are
eligible to be the basis for a Final Award determination, provided that all of
the other conditions of the Award Agreement are met, are sometimes referred to
as the “Calculated Maximum Payout Share Units” and the percentage applied to the
outstanding share units in order to arrive at the Calculated Maximum Payout
Share Units is sometimes referred to as the Calculated Maximum Payout Percentage
for the Award.

Dividend Equivalents will be subject to the same overall Performance Factor and
performance adjustment that is applied to the Incentive Performance Units to
which they relate. Performance-adjusted Dividend Equivalents are sometimes
referred to as “the Dividend Equivalents related to the Calculated Maximum
Payout Share Units.”

7.2 Standard Circumstances. Where, as of the Final Award Determination Date,
Grantee is still an employee of the Corporation or ceased to be an employee by
reason of a Qualifying Retirement or Qualifying Disability and there has not
been a Change of Control and Grantee has not died or had a Qualifying
Anticipatory Termination, the performance-adjusted number of share units in the
Award will be equal to a percentage of the initial share units in the Award that
remain outstanding, rounded to the nearest one-hundredth with 0.005 share units
being rounded upward to 0.01 share units, where the percentage to be applied is
equal to the overall Performance Factor as determined in accordance with
Section 6.6(b). Only outstanding performance-adjusted share units in the Award
are eligible to be the basis for a Final Award determination pursuant to
Section 8 provided that all of the other conditions of the Award Agreement are
met.

In non-standard circumstances, the performance-adjusted number of share units
for the Award will be calculated as provided in Section 7.3.

7.3 Death, Qualifying Anticipatory Termination, and Change of Control.

(a) Death. Where Grantee dies while an employee of the Corporation, or following
a Qualifying Retirement or Qualifying Disability Termination, and the Award has
not been forfeited pursuant to Section 5 and a Final Award determination is made
by the Committee pursuant to Section 8.2 or a Final Award is determined pursuant
to Section 8.3 due to the occurrence of a Change of Control, the maximum number
of performance-adjusted share units eligible to be the basis for a Final Award
determination (the Calculated Maximum Payout Share Units) in these circumstances
will be determined as follows at the time specified in Section 8.

Where a Final Award determination is made by the Committee pursuant to
Section 8.2, the maximum number of performance-adjusted share units that may be
awarded by the Committee will be calculated by applying an overall Performance
Factor calculated as provided below to the total number of share units
outstanding at the time of Final Award determination, without proration.

After presentation of information on performance results and calculations of the
applicable component and overall annual performance factors by PNC to the
Compensation Committee and certification of performance results, the overall
Performance Factor to be applied to the outstanding share units in these
circumstances will be calculated as the average of the overall Annual
Performance Factor calculated in accordance with Section 6 as if Grantee were a
continuing employee for each calendar Performance Year completed prior to
Grantee’s death, if any, and for the calendar Performance Year in which
Grantee’s death occurs (whether or not such calculations are completed prior to
Grantee’s death) and an overall Annual Performance Factor of 100.00% for each
calendar Performance Year, if any, remaining in the portion of the Award
performance period following the calendar year in which Grantee died, if any.

Where a Change of Control occurs after Grantee’s death but prior to the time the
Committee makes a Final Award determination pursuant to Section 8.2, either to
approve a Final Award to Grantee of the Calculated Maximum Payout Share Units
calculated as described above or of a lesser number of share units or of no
units, a Change-of-Control-determined Final Award will be calculated as follows.

Where a Change of Control occurs after Grantee’s death but prior to the time the
Committee makes a Final Award determination, the number of outstanding
performance-adjusted Incentive Performance Units eligible to be the basis for a
Final Award determination in accordance with Section 8.3 will be either (1) or
(2) as applicable: (1) if Grantee dies in the calendar year prior to the
calendar year in which the Change of Control occurs, the same



--------------------------------------------------------------------------------

maximum number of outstanding performance-adjusted share units calculated as
described above in this Section 7.3(a); or (2) if Grantee dies in the same
calendar year in which the Change of Control occurs but prior to that Change of
Control, the number of outstanding performance-adjusted share units calculated
for both the first and second parts of a Final Award calculated in accordance
with Section 7.3(c) below as if Grantee were a continuing employee.

Dividend Equivalents cease to accrue as of the Final Award Date and will be
performance-adjusted using the same performance factor applied to the Incentive
Performance Units to which they relate; provided, however, that in the event
that clause (2) of the preceding paragraph is applicable, the provisions of
Section 7.3(c) with respect to the factor applicable to Dividend Equivalents
will remain applicable in this case as well.

If Grantee dies after a Change of Control occurs, the provisions of
Section 7.3(c) will continue to apply.

(b) Qualifying Anticipatory Termination. Where Grantee is no longer an employee
of the Corporation and Grantee’s termination of employment was a Qualifying
Anticipatory Termination and the Award has not been forfeited pursuant to
Section 5 and a Final Award determination is made by the Committee pursuant to
Section 8.2 or a Final Award is determined pursuant to Section 8.3 due to the
occurrence of a Change of Control, the maximum number of performance-adjusted
share units eligible to be the basis for a Final Award determination (the
Calculated Maximum Payout Share Units) in these circumstances will be determined
as follows.

Where Grantee has not died prior to the Committee-determined Final Award Date or
the Change-of-Control-determined Final Award Date, as the case may be, the
Calculated Maximum Payout Share Units will be determined in the same manner and
at the same time as if Grantee had remained an employee of the Corporation
pursuant to Section 6 or Section 6 and Section 7.3(c), as applicable; provided,
however, that if a Change of Control is pending but has not yet occurred at the
Committee-determined Final Award Date, the Committee will have no discretion to
reduce Grantee’s Calculated Maximum Payout Share Units under these
circumstances.

If Grantee dies following a Qualifying Anticipatory Termination but prior to the
Committee-determined Final Award Date or the Change-of-Control-determined Final
Award Date, as the case may be, the Calculated Maximum Payout Share Units will
be determined pursuant to Section 7.3(a) in the same manner and at the same time
as if Grantee had died at the same time but while an employee of the
Corporation; provided, however, that if a Change of Control is pending but has
not yet occurred at the Committee-determined Final Award Date, the Committee
will have no discretion to reduce Grantee’s Calculated Maximum Payout Share
Units under these circumstances.

(c) Change of Control. Where a Change of Control occurs prior to the
Committee-determined Final Award Date and Grantee remains eligible for a Final
Award determined pursuant to Section 8.3 (that is, the Award has not been
forfeited prior to the Change of Control date pursuant to Section 5 and, as of
the day immediately prior to the Change of Control, Grantee is either still an
employee of the Corporation or has had a Qualifying Retirement, a Qualifying
Disability Termination or a Qualifying Anticipatory Termination) and Grantee has
not died, the share units will be divided into two parts, and a Performance
Factor will be determined separately for each part at the time specified in
Section 8.3. The performance-adjusted share units in each part will be
determined by applying the performance factor for that part to the share units
in the same part, and the total performance-adjusted Incentive Performance Units
will be the sum of the performance-adjusted share units in these two parts.

The number of Incentive Performance Units in the first part will be equal to the
total outstanding share units multiplied by the number of full calendar quarters
completed between January 1, 2014 and the Change of Control date (including, if
applicable, the quarter completed on the Change of Control date if the Change of
Control occurs on a quarter-end day), then divided by 12 (the number of quarters
in the standard three year performance period for the Award). The remaining
Incentive Performance Units will be in the second part.

The Performance Factor for the first part (the Pre-Change-of-Control Factor)
will be calculated using the weighted average of the overall Annual Performance
Factor or Factors for all calendar Performance Years completed prior to the
Change of Control date and, provided that the Change of Control occurs on or
after March 31st of such year, the overall Annual Performance Factor for the
Performance Year in which the Change of Control occurs, each calculated as
follows.



--------------------------------------------------------------------------------

For purposes of calculating the Pre-Change-of-Control Factor, the overall Annual
Performance Factor for any calendar Performance Year completed prior to the
Change of Control will begin with an Annual Corporate Performance Factor of the
higher of 100.00% and the overall Annual Corporate Performance Factor for that
year calculated in accordance with Sections 6.2, 6.3 and 6.6 as if there had not
been a Change of Control, and will then apply the Annual Tier 1 Risk-Based
Performance Factor and the Annual Risk Review Performance Factor for that same
Performance Year calculated in accordance with Sections 6.4 and 6.5 as if there
had not been a Change of Control to arrive at the overall Annual Performance
Factor for that calendar Performance Year.

The overall Annual Performance Factor for the Performance Year in which the
Change of Control occurs will begin with an Annual Corporate Performance Factor
of the higher of 100.00% and a corporate factor calculated in the same manner as
in Sections 6.2, 6.3 and 6.6 but using the full quarters of the year completed
prior to or as of the Change of Control date as the Performance Year, whether
that constitutes a full calendar year or a partial year, and will then apply an
Annual Tier 1 Risk-Based Performance Factor calculated in the same manner as in
Section 6.4 but based on PNC’s Tier 1 risk-based capital ratio as of the last
quarter-end prior to the Change of Control date (or, if the Change of Control
occurs on a quarter-end date and if such information is available with respect
to and applicable for such date, on the Change of Control Date) and an Annual
Risk Review Performance Factor that is the same as the Annual Risk Review
Performance Factor applicable to the prior calendar Performance Year if an
Annual Risk Review Performance Factor had previously been determined for that
year in accordance with clause (1) or (2) of Section 6.5(a) above, as
applicable, prior to the Change of Control, or if none 100.00%; provided,
however, if the Change of Control occurs prior to the end of the first quarter
of such Performance Year, no Annual Performance Factor will be calculated for
the Performance Year in which the Change of Control occurs for purposes of
calculating the Pre-Change-of-Control Factor.

In generating the weighted average, the Annual Performance Factors in the
numerator will be weighted based on the number of full quarters represented by
that Performance Year (four quarters for a full calendar year and the number of
full quarters completed by the Change of Control date for the Performance Year
in which the Change of Control occurs), with the denominator being 12.

The resulting weighted average of the overall Annual Performance Factors for the
pre-Change of Control period is the Pre-Change-of-Control Factor. This factor is
then applied to the number of Incentive Performance Units in the first part to
determine the performance-adjusted Incentive Performance Units in the first
part.

The second part of performance-adjusted Incentive Performance Units is
calculated by applying the Performance Factor for the second part (the
Post-Change-of-Control Factor) to the number of Incentive Performance Units in
the second part. The Post-Change-of-Control Factor will be the factor generated
by beginning with a Corporate Performance Factor of 100.00% and then applying a
Tier 1 Risk-Based Performance Factor calculated in the same manner as an Annual
Tier 1 Risk-Based Performance Factor in accordance with Section 6 but based on
PNC’s Tier 1 risk-based capital ratio as of the last quarter-end prior to the
Change of Control Date (or, if the Change of Control occurs on a quarter-end
date and if such information is available with respect to and applicable for
such date, on the Change of Control Date) and applying a Risk Review Performance
Factor of 100.00%. This factor is then applied to the number of Incentive
Performance Units in the second part to determine the performance-adjusted
Incentive Performance Units in the second part.

Dividend Equivalents cease to accrue as of the Final Award Date. The Dividend
Equivalents related to the performance-adjusted Incentive Performance Units in
both the first and second parts will be performance-adjusted using the same
performance factor as was applied to the Incentive Performance Units in the
first part (the Pre-Change-of-Control Performance Factor).

In the event that Grantee dies prior to a Change of Control but the Change of
Control occurs before the Committee makes a Final Award determination pursuant
to Section 8.2, a Change-of-Control-determined Final Award will be calculated as
described in clause (1) or (2), as applicable, of the fifth paragraph of
Section 7.3(a). If Grantee dies following a Change of Control, the provisions of
this Section 7.3(c) will continue to apply to the calculation of a Final Award.



--------------------------------------------------------------------------------

In the event that Grantee ceased to be an employee of the Corporation by reason
of a Qualifying Anticipatory Termination prior to the Change of Control, the
provisions of Section 7.3(b) will apply.

7.4 Termination of Portions of Award Due to Performance Adjustments. The
Incentive Performance Units in the Award that do not become Calculated Maximum
Payout Share Units will be cancelled; that is, only the number of share units
that remain outstanding and become Calculated Maximum Payout Share Units after
the applicable corporate and risk performance adjustments and any other
adjustments for the Award have been made will be eligible to be the basis for a
Final Award determination and become vested Payout Share Units in accordance
with Section 8 provided that all of the other conditions of the Award Agreement
are met.

Dividend Equivalents that had accrued with respect to any Incentive Performance
Units that do not become Calculated Maximum Payout Share Units and are cancelled
will also be cancelled as Dividend Equivalents are subject to the same
performance and other adjustments that are applied to the Incentive Performance
Units to which they relate.

 

  8. Final Award Determination and Vesting.

8.1 General. A Final Award determination will be made by the Committee in
accordance with Section 8.2; provided, however, that upon the occurrence of a
Change of Control prior to the time the Committee has made a Final Award
determination in accordance with Section 8.2, a Final Award determination will
instead be made in accordance with Section 8.3, provided in either case that the
Award has not been forfeited pursuant to Section 5 prior to the Final Award
determination date and remains outstanding.

Final Award determinations pursuant to Section 8.2 will be made by the Committee
as soon as practicable after December 31, 2016 (and in any event, such that any
payout of a Final Award is made no later than December 31, 2017); provided,
however, that in the event of Grantee’s death prior to a Change of Control, a
Final Award determination pursuant to Section 8.2 will be made as soon as
practicable after the end of the calendar year in which Grantee died, if
earlier, and in any event such that any payout of a Final Award is made no later
than December 31st of the year in which such Final Award determination is made,
other than in unusual circumstances where a further delay thereafter would be
permitted under Section 409A of the U.S. Internal Revenue Code, and if such a
delay is permissible, as soon as practicable within such limits. Final Award
determinations pursuant to Section 8.3 will be made as soon as practicable after
the Change of Control occurs.

A Final Award may not exceed the Calculated Maximum Payout Share Units and
performance-adjusted Dividend Equivalents amount calculated in accordance with
the applicable provisions of Sections 6 and 7. However, the Committee may
exercise negative discretion to reduce the size of a Final Award determined
pursuant to Section 8.2, except as otherwise provided in Section 7.3(b) in
certain circumstances involving a Qualifying Anticipatory Termination and except
as otherwise provided in Sections 8.2(b) and 8.2(c) during a Change of Control
Coverage Period or if a Change of Control has occurred, as applicable.

The Final Award, if any, will be fully vested as of the applicable vesting date,
which will be (i) the Committee-determined Final Award Date if the Final Award
is determined in accordance with Section 8.2, or (ii) the
Change-of-Control-determined Final Award Date (which would be the day the Change
of Control occurs), if the Final Award is determined in accordance with
Section 8.3, as applicable.

Final Awards will be designated as a specified number of vested share units
(“vested Payout Share Units”) and the accrued Dividend Equivalents related to
such share units (related Dividend Equivalents). Outstanding vested Payout Share
Units and related Dividend Equivalents will be paid out at the time and in the
form set forth in the applicable subsection of Section 9. Section 9.2 will apply
where Final Award determination and vesting occurs in accordance with Section 8
prior to a Change of Control, and Section 9.3 will apply where Final Award
determination and vesting occurs due to the occurrence of a Change of Control.

8.2 Certification of Performance Results and Committee Final Award
Determination.

(a) General. Provided that Grantee remains an employee of the Corporation, or
Grantee’s termination of employment was a Qualifying Retirement, a Qualifying
Disability Termination or a Qualifying Anticipatory



--------------------------------------------------------------------------------

Termination, and the 2014-2016 Incentive Performance Units and related Dividend
Equivalents remain outstanding such that Grantee remains eligible for
consideration for a Final Award, and that a Change of Control has not occurred,
the overall performance period for the Award will run from January 1, 2014
through December 31, 2016 and the process of certification of the levels of
achievement of corporate and risk performance, the calculation of the overall
Performance Factor, the calculation of the Calculated Maximum Payout Share Units
and related Dividend Equivalents amount, and the determination of the Final
Award, if any, by the Compensation Committee will occur in early 2017.

The time when the certification, calculation and Final Award determination
process will take place is sometimes referred to as the “scheduled
award-determination period,” and the date when a Final Award, if any, is
determined and made by the Compensation Committee is sometimes referred to as
the “Committee-determined Final Award Date.”

In the event that Grantee dies while an employee of the Corporation (or
following a Qualifying Retirement, a Qualifying Disability Termination or a
Qualifying Anticipatory Termination) and prior to the regularly scheduled award
date in early 2017, and the 2014-2016 Incentive Performance Units and related
Dividend Equivalents remain outstanding and have not been forfeited pursuant to
Section 5, PNC will present information to the Compensation Committee for
purposes of Final Award determination early in the calendar year following the
calendar year in which Grantee died if such time is earlier than in early 2017
and otherwise in early 2017.

Notwithstanding anything in this Section 8.2 to the contrary, if a Change of
Control has occurred, Section 8.3 will apply.

(b) The Compensation Committee will have the authority to award to Grantee
(“award”) as a Final Award such amount, denominated as a specified number of
vested share units and the accrued Dividend Equivalents related to such share
units (vested Payout Share Units with related Dividend Equivalents), as may be
determined by the Compensation Committee, subject to the limitations set forth
in the following paragraph, provided, that: (1) the 2014-2016 Incentive
Performance Units and related Dividend Equivalents are still outstanding;
(2) Grantee is either still an employee of the Corporation, or Grantee’s
termination of employment was a Qualifying Retirement, a Qualifying Disability
Termination or a Qualifying Anticipatory Termination, or Grantee died while an
employee of the Corporation or after a Qualifying Retirement, a Qualifying
Disability Termination or a Qualifying Anticipatory Termination; and (3) the
applicable Calculated Maximum Payout Share Units and related Dividend
Equivalents amount is greater than zero.

The Final Award will not exceed the applicable Calculated Maximum Payout Share
Units and related Dividend Equivalents amount, as determined in accordance with
the applicable provisions of Sections 6 and 7, and is subject to the exercise of
negative discretion by the Compensation Committee to reduce or further reduce
this calculated payout amount pursuant to Section 8.2(c), if applicable.

However, if a Change of Control Coverage Period has commenced and has not yet
ended or if a Change of Control has occurred, the Compensation Committee will
not have authority to exercise negative discretion to reduce or further reduce
the payout amount below the full applicable Calculated Maximum Payout Share
Units and related Dividend Equivalents amount. If there has been a Change of
Control, the Compensation Committee’s authority is subject to Section 8.3.

The date on which the Compensation Committee makes its determination as to
whether or not it will authorize an award and, if so, the size of a Final Award,
if any, it authorizes within the Calculated Maximum Payout Share Units and
related Dividend Equivalents amount determined pursuant to the Award Agreement
is sometimes referred to in the Award Agreement as the “Committee-determined
Final Award Date” and is the vesting date for a Final Award awarded by the
Committee pursuant to Section 8.2.

Payment of the Final Award, if any, will be made in accordance with Section 9.
If Grantee dies after a Final Award is determined but before payment is made,
payment of the Final Award will be made to Grantee’s legal representative, as
determined in good faith by PNC, in accordance with Section 12.



--------------------------------------------------------------------------------

(c) Negative Discretion. Except during a Change of Control Coverage Period or
after the occurrence of a Change of Control, the Compensation Committee may
exercise negative discretion with respect to the 2014-2016 Incentive Performance
Units and related Dividend Equivalents and may determine, in light of such
Corporation or individual performance or other factors as the Compensation
Committee may deem appropriate, that notwithstanding the levels of corporate and
risk performance achieved by PNC, the Compensation Committee will not award
Grantee the full applicable Calculated Maximum Payout Share Units and related
Dividend Equivalents amount that the Compensation Committee is authorized to
award pursuant to Section 8.2(b), or any of such amount.

The Compensation Committee may use its negative discretion to reduce the size of
the Final Award or to cancel the full applicable potential award amount. Among
other things, the Compensation Committee may exercise its negative discretion
such that a Final Award appropriately reflects considerations based on the
totality of results over the full overall performance period, and may cancel the
full applicable potential award amount if the Committee determines that the
totality of performance results over the entire performance period adversely
impacts the safety and soundness of PNC.

If the Compensation Committee so determines to exercise its negative discretion
pursuant to this Section 8.2(c), the Final Award, if any, will be further
reduced accordingly; provided, however, that the Compensation Committee will not
have authority to exercise negative discretion if a Change of Control Coverage
Period has commenced and has not yet ended or if a Change of Control has
occurred.

(d) If a Change of Control occurs prior to the time the Compensation Committee
makes a Final Award determination pursuant to Section 8.2, the Final Award will
be determined in accordance with Section 8.3 rather than being determined by the
Compensation Committee pursuant to Section 8.2, and the Compensation Committee
will not have negative discretion to reduce the payout amount calculated
pursuant to Section 8.3.

8.3 Change of Control Prior to a Committee-Determined Final Award Date.

(a) Notwithstanding anything in the Agreement to the contrary, upon the
occurrence of a Change of Control at any time prior to a Committee-determined
Final Award Date pursuant to Section 8.2 and provided that the 2014-2016
Incentive Performance Units and related Dividend Equivalents are still
outstanding as of the end of the day immediately preceding the day on which the
Change of Control occurs and have not already terminated or been terminated in
accordance with the service, conduct or other provisions of Section 5, Grantee
will be deemed to have been awarded a Final Award (the vested Payout Share Units
and related Dividend Equivalents) in the amount of the Calculated Maximum Payout
Share Units and related Dividend Equivalents calculated in accordance with the
provisions of Sections 6 and 7 applicable under these circumstances, payable to
Grantee or Grantee’s legal representative at the time and in the manner set
forth in Section 9.

If this Section 8.3 is applicable and a Final Award is deemed to be awarded
pursuant to Section 8.3, the day the Change of Control occurs will be considered
the Final Award Date for purposes of the Agreement. This date is sometimes
referred to in the Agreement as the “Change-of-Control-determined Final Award
Date.”

A Final Award pursuant to this Section 8.3 is fully vested as of the date of the
Change of Control, and the amount of vested Payout Share Units and related
Dividend Equivalents in the Final Award (the Calculated Maximum Payout Share
Units and related Dividend Equivalents calculated in accordance with the
provisions of Sections 6 and 7 applicable in these circumstances) will be
calculated as of the date of the Change of Control once the final data necessary
for the award determination is available.

(b) The Compensation Committee may not exercise any further negative discretion
pursuant to Section 8.2(c) or otherwise exercise discretion pursuant to the
Award Agreement in any way that would serve to reduce a Final Award calculated
pursuant to and deemed to be made to Grantee in accordance with this
Section 8.3.

8.4 Final Award Vested; Termination of Any Unawarded 2014-2016 Incentive
Performance Units and Related Dividend Equivalents. Once a Final Award
determination has been made by the Compensation Committee pursuant to
Section 8.2 or a Final Award is deemed to have been made by virtue of the
application of Section 8.3, the outstanding share units and related Dividend
Equivalents represented in the Final Award are vested as of the applicable Final
Award Date (as defined in Section 15).



--------------------------------------------------------------------------------

The share-denominated incentive award opportunity represented by the 2014-2016
Incentive Performance Units and related Dividend Equivalents will terminate as
to any portion of the Incentive Performance Units and related Dividend
Equivalents not so awarded pursuant to Section 8.2 or Section 8.3, as
applicable.

Termination of all or a portion of the 2014-2016 Incentive Performance Units and
related Dividend Equivalents as unawarded pursuant to this Section 8.4, or
pursuant to the forfeiture provisions of Section 5, if applicable, will in no
way affect Grantee’s covenants or the other provisions of Sections 16 and 17.

 

  9. Settlement of Vested Performance-Adjusted Share Units and Related Dividend
Equivalents.

9.1 Settlement. A Final Award of vested Payout Share Units and related Dividend
Equivalents awarded pursuant to Section 8 will be paid out at the time and in
the form set forth in the applicable subsection of this Section 9. Section 9.2
will apply where Final Award determination and vesting occurs pursuant to
Section 8.2, and Section 9.3 will apply where Final Award determination and
vesting occurs pursuant to Section 8.3. In no event will payment be made prior
to vesting or later than December 31, 2017.

A Final Award, if any, will be fully vested as of the applicable vesting date,
which will be the Committee-determined Final Award Date or the
Change-of-Control-determined Final Award Date, as applicable; therefore, any
shares of PNC common stock issued pursuant to this Section 9 will be fully
vested at the time of issuance. PNC will issue any such shares and deliver any
cash payable pursuant to this Section 9 to, or at the proper direction of,
Grantee or Grantee’s legal representative, as determined in good faith by the
Compensation Committee, at the applicable time specified in Section 9.2 or
Section 9.3, as the case may be.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Compensation Committee.

9.2 Settlement Where Vesting Occurs Prior to Change of Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of an
outstanding vested Final Award awarded pursuant to Section 8.2 as soon as
practicable after the vesting date (the Committee-determined Final Award Date)
set forth in Section 8.2 for such Award, generally within 30 days but no later
than December 31st of the calendar year in which the vesting date occurs, other
than in unusual circumstances where a further delay thereafter would be
permitted under Section 409A of the U.S. Internal Revenue Code, and if such a
delay is permissible, as soon as practicable within such limits. No interest
shall be paid with respect to any such payments made pursuant to this
Section 9.2.

(b) Form of Payout. Payment in settlement of such outstanding vested Payout
Share Units will be made at the applicable time set forth in Section 9.2(a)
above, and except as otherwise provided in Section 11, will be made first by
delivery to Grantee of that number of whole shares of PNC common stock equal to
the number of outstanding vested Payout Share Units specified in the Final
Award, up to and including the number of the whole share units specified on page
1 of the Agreement as the Share Units (as adjusted for capital adjustments, if
any, pursuant to Section 11, if applicable). This is the maximum number of
shares of PNC common stock that may be paid with respect to the Award. If the
number of outstanding vested Payout Share Units exceeds this specified number,
the remaining outstanding vested Payout Share Units will be settled in cash
(sometimes referred to in the Agreement as payment in “Cash Share-Equivalents”).
This cash payment amount will be equal to the number of such remaining
outstanding vested Payout Share Units multiplied by the then current Fair Market
Value (as defined in Section 15) of a share of PNC common stock on the
Committee-determined Final Award Date or as otherwise provided pursuant to
Section 11, if applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Payout Share Units to be settled in shares include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the



--------------------------------------------------------------------------------

basis of the then current Fair Market Value (as defined in Section 15) of PNC
common stock as of the vesting date or in any case as otherwise provided in
Section 13 or in Section 11 as applicable. Similarly, for any other outstanding
award of incentive performance units held by Grantee (“Prior Awards”), no
fractional shares will be delivered to Grantee, and if a final award payment
with respect to all or a portion of any such award is payable to Grantee in
shares and includes a fractional interest, such fractional interest will be paid
to Grantee in the same manner as for this Award.

Dividend Equivalents related to the vested Payout Share Units awarded pursuant
to the provisions of Section 8.2 will be settled by payment to Grantee in cash
at the same time as the time set forth in Section 9.2(a) above for payment of
the vested Payout Share Units to which they relate.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

(c) Disputes. If there is a dispute regarding payment of a Final Award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth above in this Section 9.2, and will settle any remaining
portion as soon as practicable after such dispute is finally resolved but in any
event within the time period permitted under Section 409A of the U.S. Internal
Revenue Code.

9.3 Settlement Where Vesting Occurs Due to the Occurrence of a Change of
Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of the vested
Final Award awarded pursuant to Section 8.3 at the time set forth in subsection
(1) below unless payment at such time would be a noncompliant payment under
Section 409A of the U.S. Internal Revenue Code, and otherwise, at the time set
forth in subsection (2) or (3) below, as applicable, in any case as further
described below.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment will be made
as soon as practicable after the Change of Control date (the vesting date), but
in no event later than December 31st of the calendar year in which the Change of
Control occurs or, if later, by the 15th day of the third calendar month
following the date on which the Change of Control occurs, other than in unusual
circumstances where a further delay thereafter would be permitted under
Section 409A of the U.S. Internal Revenue Code, and if such a delay is
permissible, as soon as practicable within such limits.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after January 1, 2017, but in no
event later than December 31, 2017.

(3) Where vesting occurs pursuant to Section 8.3 due to the occurrence of a
Change of Control and payment is scheduled, pursuant to subsection (2) above,
for as soon as practicable after January 1, 2017, but in no event later than
December 31, 2017, but Grantee dies prior to January 1, 2017, payment will be
made no later than December 31st of the calendar year in which Grantee’s death
occurred or, if later (but not beyond December 31, 2017), the 15th day of the
3rd calendar month following the date of Grantee’s death.

(b) Form of Payment.

If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code and payment in
settlement of the Final Award is made at the time specified in
Section 9.3(a)(1), then payment with respect to such Final Award will be in an
amount equal to the Payout Share Units base amount plus the related Dividend
Equivalents base amount as described below in subsection (2)(A) of this
Section 9.3(b).

Payment of this amount will be made entirely in cash if so provided in the
circumstances pursuant to Section 11.2(c), valued as provided in Section 11.2.

Otherwise, while payment of the related Dividend Equivalents base amount will
still be paid in the form of cash, payment of the Payout Share Units base amount
will be made in the form of whole shares of PNC common



--------------------------------------------------------------------------------

stock (valued at Fair Market Value or as otherwise provided in Section 11, as
applicable, as of the date of the Change of Control) with cash for any
fractional interest (valued on the same basis as the whole shares), or as
otherwise provided in Section 13 as applicable, up to and including the maximum
number of shares of PNC common stock that may be paid with respect to the Award
(that is, up to and including the number of the whole share units specified on
page 1 of the Award Agreement as the Share Units, as adjusted for capital
adjustments, if any, pursuant to Section 11, if applicable), and any remaining
value will be paid in the form of cash.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code and payment
with respect to the Final Award being settled will be made at the time specified
in Section 9.3(a)(2) or (3), as the case may be, then such payment will be made
entirely in cash and the payment amount with respect to such Final Award will be
an amount equal to (X) plus (Y), where (X) is the Payout Share Units base amount
described below in subsection (A) of this Section 9.3(b)(2) plus the phantom
investment amount for the Payout Share Units base amount described below in
subsection (B) of this Section 9.3(b)(2) and (Y) is the related Dividend
Equivalents base amount described below in subsection (A) of this
Section 9.3(b)(2) plus the phantom investment amount for the related Dividend
Equivalents base amount described below in subsection (B) of this
Section 9.3(b)(2).

(A) Base Amounts. The Payout Share Units base amount will be an amount equal to
the number of vested Payout Share Units specified in the Final Award determined
in accordance with Section 8.3 being settled multiplied by the Fair Market Value
(as defined in Section 15) of a share of PNC common stock on the date of the
Change of Control or by the per share value provided pursuant to Section 11 as
applicable.

The related Dividend Equivalents base amount will be an amount equivalent to the
amount of the cash dividends Grantee would have received, without interest on or
reinvestment of such amounts, had Grantee been the record holder of a number of
issued and outstanding shares of PNC common stock equal to the number of vested
Payout Share Units in the Final Award for the period beginning on the Award
Grant Date and through the date of the Change of Control, subject to adjustment
if any pursuant to Section 11.

(B) Phantom Investment Amounts. The phantom investment amount for the Payout
Share Units base amount with respect to the Final Award being settled will be
either (i) or (ii), whichever is larger: (i) interest on the Payout Share Units
base amount described in Section 9.3(b)(2)(A) from the date of the Change of
Control through the payment date at the short-term, mid-term or long-term
Federal rate under U.S. Internal Revenue Code Section 1274(b)(2)(B), as
applicable depending on the term until payment, compounded semi-annually; or
(ii) a phantom investment amount with respect to said base amount that reflects,
if positive, the performance of the PNC stock or other consideration received by
a PNC common shareholder in the Change of Control transaction, with any
dividends reinvested in such stock, from the date of the Change of Control
through the payment date.

The phantom investment amount for the related Dividend Equivalents base amount
with respect to the Final Award being settled will be interest on the related
Dividend Equivalents base amount described in Section 9.3(b)(2)(A) from the date
of the Change of Control through the payment date at the short-term, mid-term or
long-term Federal rate under U.S. Internal Revenue Code Section 1274(b)(2)(B),
as applicable depending on the term until payment, compounded semi-annually.

PNC may, at its option, provide other phantom investment alternatives in
addition to those referenced in the preceding two paragraphs of this
Section 9.3(b)(2)(B) and may permit Grantee to make a phantom investment
election from among such alternatives under and in accordance with procedures
established by PNC, but any such alternatives must provide for at least the two
phantom investments set forth in Section 9.3(b)(2)(B)(i) and (ii) with respect
to the Payout Share Units base amount at a minimum and for at least the one
phantom investment set forth in this Section 9.3(b)(2)(B) for the related
Dividend Equivalents base amount at a minimum.

The phantom investment amounts will be applicable only in the event that payment
at the time of the Change of Control would not comply with Section 409A of the
U.S. Internal Revenue Code and thus payment is made at the time specified in
Section 9.3(a)(2) or (3) rather than at the time specified in Section 9.3(a)(1).

(c) Disputes. If there is a dispute regarding payment of a final award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth in the applicable subsection of Section 9.3(a), and will
settle any remaining portion as soon as practicable after such dispute is
finally resolved but in any event within the time period permitted under
Section 409A of the U.S. Internal Revenue Code.



--------------------------------------------------------------------------------

  10. No Rights as Shareholder Until Issuance of Shares.

Grantee will have no rights as a shareholder of PNC by virtue of this Award
unless and until a Final Award, if any, is awarded and shares of PNC stock, if
any, are issued and delivered to Grantee in respect thereof pursuant to
Section 9.

 

  11. Capital Adjustments.

11.1 Except as otherwise provided in Section 11.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time a Final Award, if any, is
paid, the Compensation Committee or its delegate shall make those adjustments,
if any, in the number, class or kind of Incentive Performance Units and related
Dividend Equivalents then outstanding under the Award that it deems appropriate
in its discretion to reflect Corporate Transactions such that the rights of
Grantee are neither enlarged nor diminished as a result of such Corporate
Transactions, including without limitation (a) measuring the value per share
unit of any share-denominated award amount authorized for payment to Grantee
pursuant to Section 9 by reference to the per share value of the consideration
payable to a PNC common shareholder in connection with such Corporate
Transactions and (b) authorizing payment of the entire value of any Final Award
amount authorized for payment to Grantee pursuant to Section 9 to be paid in
cash at the applicable time specified in Section 9.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

11.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Incentive Performance Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit to be used in calculating the base amount described in Section 9.3(b)
of any award that is deemed to be awarded to Grantee in accordance with
Section 8.3 will be measured by reference to the per share value of the
consideration payable to a PNC common shareholder in connection with such
Corporate Transaction or Transactions if applicable, and (c) if the effect of
the Corporate Transaction or Transactions on a PNC common shareholder is to
convert that shareholder’s holdings into consideration that does not consist
solely (other than as to a minimal amount) of shares of PNC common stock, then
the entire value of any payment to be made to Grantee pursuant to Section 8.3
and Section 9 will be made solely in cash at the applicable time specified by
Section 9.

 

  12. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Incentive Performance Units and related Dividend Equivalents may not be
sold, assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding Final Award authorized by
the Agreement is to be paid in accordance with the terms of Section 9, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 13, shall extinguish all right to payment
hereunder.

 

  13. Withholding Taxes; Payment Upon Inclusion Under Section 409A.

Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee or, if none, from other compensation
then payable to Grantee, or as otherwise determined by PNC.



--------------------------------------------------------------------------------

Unless the Compensation Committee or other PNC Designated Person determines
otherwise, to the extent that payment of the portion of an award payout to
Grantee that is denominated in share units is then payable to Grantee in a
combination of shares of PNC common stock and cash, the Corporation will
withhold with respect to that portion of the award payout first from such cash
portion, and if the amount so withheld is not sufficient or if there is no such
cash portion, the Corporation will retain whole shares of PNC common stock from
any such amounts then payable to Grantee hereunder in the form of shares;
provided, however, that in the event that amounts then payable to Grantee
include a fractional interest, withholding may be made in the form of shares
with respect to such fractional interest. With respect to the portion of an
award payout to Grantee that is payable to Grantee solely in the form of cash,
the Corporation will withhold cash from any such amounts payable to Grantee
hereunder that are settled in cash.

Similarly, for any outstanding Prior Awards held by Grantee, if a final award
payment with respect to all or a portion of any such award is payable to Grantee
in the form of shares and includes a fractional interest, withholding may be
made in the form of shares with respect to such fractional interest in the same
manner as for this Award.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 13, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 15) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

It is the intention of the parties that the 2014-2016 Incentive Performance
Units and related Dividend Equivalents award and the Agreement comply with the
provisions of Section 409A to the extent, if any, that such provisions are
applicable to the Agreement. In the event that, notwithstanding such intention,
the arrangement fails to meet the requirements of Section 409A and the
regulations promulgated thereunder, then PNC may at that time permit the
acceleration of the time for payment to Grantee under the Award Agreement
notwithstanding any of the other provisions of the Agreement, but any such
accelerated payment may not exceed the amount required to be included in
Grantee’s income as a result of the failure to comply with the requirements of
Section 409A and the regulations promulgated thereunder. For purposes of this
provision, an amount will be deemed to have been included in Grantee’s income if
the amount is timely reported on Form W-2 or Form 1099-MISC as appropriate.

 

  14. Employment.

Neither the granting of the 2014-2016 Incentive Performance Units and related
Dividend Equivalents nor the calculation, determination and payment of any Final
Award authorized hereunder nor any term or provision of the Award Agreement
shall constitute or be evidence of any understanding, expressed or implied, on
the part of PNC or any subsidiary to employ Grantee for any period or in any way
alter Grantee’s status as an employee at will.

 

  15. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.



--------------------------------------------------------------------------------

15.1 “Agreement” or “Award Agreement.”

“Agreement” or “Award Agreement” means the Corporate Executive Group 2014-2016
Incentive Performance Units Award Agreement between PNC and Grantee evidencing
the Incentive Performance Units and related Dividend Equivalents award granted
to Grantee pursuant to the Plan.

15.2 “Annual EPS Growth Performance Factor,” “Annual ROCE-Related Performance
Factor,” “overall Annual Corporate Performance Factor,” “Annual Tier 1
Risk-Based Performance Factor,” “Annual Risk Review Performance Factor,” and
“overall Annual Performance Factor” have the respective meanings set forth in
Section 6.

15.3 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 15.3, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 15.3, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 15.3 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

15.4 “Award” means the Incentive Performance Units and related Dividend
Equivalents award granted to Grantee pursuant to the Plan and evidenced by the
Agreement.

15.5 “Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement.

15.6 “Board” means the Board of Directors of PNC.

15.7 “Calculated Maximum Payout Share Units” and “Calculated Maximum Payout
Percentage” have the respective meanings specified in Section 7.1.



--------------------------------------------------------------------------------

15.8 “Cause” and “termination for Cause.”

Except as otherwise required by Section 15.3 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described in clause (a), (b) or (c) above or that an event described in clause
(d) or (e) above has occurred with respect to Grantee and, if so, determines
that the termination of Grantee’s employment with the Corporation will be deemed
to have been for Cause.

15.9 “CEO” means the chief executive officer of PNC.

15.10 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 15.10(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 15.10(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

15.11 “Change of Control Coverage Period” means a period commencing on the
occurrence of a Change of Control Triggering Event and ending upon the earlier
to occur of (a) the date of a Change of Control Failure and (b) the date of a
Change of Control.

After the termination of any Change of Control Coverage Period, another Change
of Control Coverage Period will commence upon the occurrence of another Change
of Control Triggering Event.

For purposes of the Award Agreement, “Change of Control Triggering Event” shall
mean the occurrence of either of the following: (i) the Board or PNC’s
shareholders approve a Business Combination, other than an Excluded Combination,
described in subsection (c) of the definition of Change of Control contained in
Section 15.10; or (ii) the commencement of a proxy contest in which any Person
seeks to replace or remove a majority of the members of the Board.

For purposes of the Award Agreement, “Change of Control Failure” shall mean:
(x) with respect to a Change of Control Triggering Event described in clause
(i) of the definition above, PNC’s shareholders vote against the transaction
approved by the Board or the agreement to consummate the transaction is
terminated; or (y) with respect to a Change of Control Triggering Event
described in clause (ii) of the definition above, the proxy contest fails to
replace or remove a majority of the members of the Board.

15.12 “Change-of-Control-determined Final Award Date” has the meaning set forth
in Section 8.3.

15.13 “Committee-determined Final Award Date” has the meaning set forth in
Section 8.2.

15.14 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

15.15 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.



--------------------------------------------------------------------------------

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 15.18, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 15.15, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

15.16 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

15.17 “Corporation” means PNC and its Consolidated Subsidiaries.

15.18 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 15.15 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Incentive Performance Units that
have not yet vested in accordance with Section 8 and of the Dividend Equivalents
related to such Incentive Performance Units on the basis of such determination
that Grantee has engaged in Detrimental Conduct.

15.19 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.



--------------------------------------------------------------------------------

15.20 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Incentive Performance Units to which they relate and evidenced by the Award
Agreement.

15.21 “Earnings, EPS and ROCE Adjustments.” For purposes of measuring EPS growth
performance for PNC and the other Peers for purposes of the First Corporate
Performance Condition, measuring PNC’s ROCE (return on average common
shareholders’ equity) for purposes of the Second Corporate Performance
Condition, and measuring PNC’s ROEC (return on economic capital) for purposes of
the Second Risk Performance Condition, publicly-reported earnings or EPS
performance results, as applicable, will be adjusted, on an after-tax basis, for
the impact of any of the following where such impact occurs during the covered
period of a given Performance Year in the applicable overall performance period
or, where applicable for purposes of the EPS growth metric, during the prior
year comparison period for a given year:

 

  •   extraordinary items (as such term is used under GAAP);

 

  •   items resulting from a change in tax law;

 

  •   discontinued operations;

 

  •   acquisition costs and merger integration costs;

 

  •   any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

  •   acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities;

 

  •   and, in PNC’s case, the net impact on PNC of significant gains or losses
related to BlackRock transactions (similar to the adjustment provided for in the
2010 Incentive Performance Units awards to members of PNC’s Corporate Executive
Group that included adjusting 2009 comparison period results to exclude the 4th
quarter 2009 gain related to BlackRock’s acquisition of Barclays Global
Investors, for purposes of the 2010 covered performance period EPS growth
comparison).

In the case of the relative EPS growth metric, there will be an additional
adjustment for the impact of any stock splits (whether in the form of a stock
split or a stock dividend). In the case of the ROCE performance metric, there
will be an additional adjustment for the impact of any goodwill.

All of these adjustments will be made, with respect to both PNC and, where
applicable, the other Peers, on the basis of, and only where such amounts can be
reasonably determined from, publicly-disclosed financial information. After-tax
adjustments for PNC and, where applicable, the other Peers will be calculated
using the same methodology for making such adjustments on an after-tax basis.

The Compensation Committee may also take into account other adjustments applied
on a consistent basis but only if the effect of such adjustment or adjustments
would be to reduce the Calculated Maximum Payout Share Units amounts prior to
making its Final Award payout determinations.

15.22 “EPS” and “EPS growth” have the respective meanings specified in
Section 6.2(b).

15.23 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Committee has so acted, (b) fair market value as
determined using such other reasonable method adopted by the Committee in good
faith for such purpose that uses actual transactions in PNC common stock as
reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied.



--------------------------------------------------------------------------------

15.24 “Final Award” means the final award, if any, (1) awarded to Grantee by the
Compensation Committee in accordance with Section 8.2, or (2) deemed to be
awarded to Grantee pursuant to Section 8.3, and in either case authorized to be
paid out to Grantee in accordance with Section 9.

15.25 “Final Award Date” means: (1) the date on which the Compensation Committee
makes its determination as to whether or not it will authorize payout of a final
award, and if so, as to the size of the Final Award, if any, it authorizes
pursuant to Section 8.2 (sometimes referred to as the “Committee-determined
Final Award Date”); or (2) if a Change of Control has occurred and Grantee is
deemed to have been awarded a Final Award pursuant to Section 8.3, the Final
Award Date will be the date the Change of Control occurs (sometimes referred to
as the “Change-of-Control-determined Award Date”).

15.26 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

15.27 “Grantee” means the person to whom the Incentive Performance Units with
related Dividend Equivalents award is granted, and is identified as Grantee on
page 1 of the Agreement.

15.28 “Incentive Performance Units” or “2014-2016 Incentive Performance Units”
means the share-denominated incentive award opportunity performance units of the
number of share units specified as the Share Units on page 1 of the Agreement,
subject to capital adjustments pursuant to Section 11 if any, granted to Grantee
pursuant to the Plan and evidenced by the Agreement.

15.29 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended, and the rules and regulations
promulgated thereunder.

15.30 “Payout Share Units.”

“Calculated Maximum Payout Share Units” has the meaning specified in
Section 7.1, and “vested Payout Share Units” has the meaning specified in
Section 8.1.

15.31 “Peer Group” and “Peer.”

“Peer Group” means the group of financial institutions, including PNC,
designated by the Compensation Committee as PNC’s Peer Group as applicable in
accordance with Section 6.2(b).

A member of the Peer Group, including PNC, is sometimes referred to as a “Peer.”

15.32 “Performance Factor” has the meaning set forth in Section 6.6 and
Section 7.3, as applicable.

15.33 “Performance Year” has the meaning set forth in Section 6.1.

15.34 “Person” has the meaning specified in the definition of Change of Control
in Section 15.10(a).

15.35 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

15.36 “PNC” means The PNC Financial Services Group, Inc.

15.37 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

15.38 “Prior Awards” has the meaning set forth in Section 9.2.



--------------------------------------------------------------------------------

15.39 “Qualifying Retirement,” “Qualifying Disability Termination” and
“Qualifying Anticipatory Termination” have the meanings specified in
Section 5.3(iii), Section 5.3(iv), and Section 5.3(v), respectively.

15.40 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

15.41 “ROCE” and “ROCE hurdle.” “ROCE” (return on average common shareholders’
equity) and “ROCE hurdle” have the meanings set forth in Section 6.3(b).

15.42 “ROEC” and “ROEC hurdle.” For purposes of the Risk Performance Review
Criteria specified in Section 6.5(c), PNC’s “ROEC” (return on economic capital)
for a given performance year will be calculated as earnings for the applicable
performance year, divided by average economic capital for the same calendar
year, calculated to two places to the right of the decimal, rounded to the
nearest hundredth with 0.005 being rounded upward to 0.01, and “ROEC hurdle” has
the meaning set forth in Section 6.5(c).

Earnings. Earnings will mean PNC’s publicly-reported earnings for the applicable
calendar year adjusted, on an after-tax basis, for the impact, as applicable to
earnings, of the items set forth in the definition “Earnings, EPS and ROCE
Adjustments” as specified in Section 15.21.

Economic Capital. Economic capital will mean total economic capital for PNC on a
consolidated basis as that term is used by PNC for its internal measurement
purposes. Average economic capital for the applicable calendar year will mean
such average economic capital as calculated by PNC for internal purposes.

15.43 “SEC” means the United States Securities and Exchange Commission.

15.44 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

15.45 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

15.46 “Share” means a share of PNC common stock.

15.47 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

 

  16. Grantee Covenants.

16.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 16 and 17 by virtue of receiving the 2014-2016 Incentive Performance
Units and Dividend Equivalents award (regardless of whether a Final Award is
ultimately determined and paid or the size of such Final Award, if any); that
such provisions are reasonable and properly required for the adequate protection
of the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.



--------------------------------------------------------------------------------

16.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 16.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 16.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

16.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

16.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 16.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

 

  17. Enforcement Provisions.

Grantee understands and agrees to the following provisions regarding enforcement
of the Agreement.

17.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim



--------------------------------------------------------------------------------

arising out of or relating to the Agreement or claim of breach hereof shall be
brought exclusively in the Federal court for the Western District of
Pennsylvania or in the Court of Common Pleas of Allegheny County, Pennsylvania.
By execution of the Agreement, Grantee and PNC hereby consent to the exclusive
jurisdiction of such courts, and waive any right to challenge jurisdiction or
venue in such courts with regard to any suit, action, or proceeding under or in
connection with the Agreement.

17.2 Equitable Remedies. A breach of the provisions of any of Sections 16.2,
16.3 or 16.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

17.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 16.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

17.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

17.5 Severability. The restrictions and obligations imposed by Sections 16.2,
16.3, 16.4, 17.1 and 17.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

17.6 Reform. In the event any of Sections 16.2, 16.3 and 16.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

17.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 16.2, 16.3 and 16.4.

17.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

17.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law or
regulation.



--------------------------------------------------------------------------------

17.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

17.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

17.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

 

  18. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Award Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee  



--------------------------------------------------------------------------------

2014-2016 A&L-Related Cash-Payable

Incentive Performance Units

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

2014-2016 A&L-RELATED CASH-PAYABLE

INCENTIVE PERFORMANCE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name]    AWARD GRANT DATE:   February 13, 2014    SHARE UNITS:  
[Whole number of share units]   

 

 

 

  1. Definitions.

Certain terms used in this 2014-2016 A&L-Related Cash-Payable Incentive
Performance Units Award Agreement (the “Agreement” or “Award Agreement”) are
defined in Section 15 or elsewhere in the Agreement, and such definitions will
apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

 

  2. 2014-2016 A&L-Related Incentive Performance Units Award.

Pursuant to the Plan and subject to the terms and conditions of the Award
Agreement, PNC grants to the Grantee named above (“Grantee”) a share-denominated
cash-payable incentive award opportunity of performance units (the “Incentive
Performance Units” or “2014-2016 Incentive Performance Units”) of the number of
share units set forth above (the “Award”). The Award is subject to acceptance by
Grantee in accordance with Section 18 and is subject to the terms and conditions
of the Award Agreement, including service, conduct and other conditions,
corporate performance and other adjustments, forfeiture provisions and Committee
determinations, and to the Plan.

 

  3. Terms of Award.

This Award is subject to service, conduct-related and other conditions,
corporate performance and other adjustments, forfeiture provisions, Committee
determinations, and other conditions and provisions, all as set forth in the
Award Agreement.

Incentive Performance Units are not transferable. The Incentive Performance
Units are subject to forfeiture and adjustment until Final Award determination
and vesting pursuant to Section 8 and are subject to upward or downward
corporate performance and other adjustments from the initial number of share
units, all in accordance with the terms of the Award Agreement.

Incentive Performance Units that are not forfeited pursuant to the service
requirements or conduct-related or other provisions of Section 5 will be
performance-adjusted in accordance with the corporate performance adjustment
provisions of Sections 6 and 7 on the basis of annual A&L-related corporate
performance factors that are



--------------------------------------------------------------------------------

used to generate an overall Performance Factor. The Performance Factor is then
used to determine the calculated maximum performance-adjusted share units amount
that is eligible for a Final Award determination in accordance with Section 8.

Generally, a Final Award determination will be made by the Compensation
Committee (as defined in Section 15) at the end of an overall performance period
of three years. In the event of Grantee’s earlier death, a Final Award
determination may in such circumstances be made at an earlier time. The
Compensation Committee generally may determine to reduce the calculated maximum
performance-adjusted amount in its discretion when it makes a Final Award
determination, but it may not increase the calculated maximum amount. A Final
Award determination will be made formulaically in the event of a Change of
Control.

Any Final Award (as defined in Section 15) determined in accordance with
Section 8 will be fully vested and will be settled and paid out in cash pursuant
to and in accordance with the terms of Section 9, generally in an amount equal
to the number of outstanding vested payout share units specified in the Final
Award multiplied by the per share price of PNC common stock on the Final Award
determination date. No shares of PNC common stock will be issued pursuant to the
Award Agreement.

Incentive Performance Units that are forfeited by Grantee pursuant to and in
accordance with the service, conduct or other provisions of Section 5, or that
are not represented in a Final Award awarded and vested pursuant to Section 8,
will be cancelled and therefore shall terminate without payment of any
consideration by PNC.

 

  4. No Dividend Equivalents.

This Incentive Performance Units Award does not include any related dividend
equivalents.

 

  5. Forfeiture Provisions: Termination Upon Failure to Meet Applicable Service,
Conduct or Other Conditions.

5.1 Termination of Award Upon Forfeiture of Share Units. The Award is subject to
the forfeiture provisions set forth in this Section 5. The Award will terminate
with respect to all or a specified portion, as applicable, of the Incentive
Performance Units evidenced by the Award Agreement upon the forfeiture and
cancellation of such Incentive Performance Units, or specified portion thereof,
pursuant to the terms and conditions of this Section 5, and neither Grantee nor
any successors, heirs, assigns or legal representatives of Grantee will
thereafter have any further rights or interest in such Incentive Performance
Units, or specified portion thereof.

5.2 Forfeiture of Award Upon Failure to Meet Service Requirements. If, at the
time Grantee ceases to be employed by the Corporation, Grantee has failed to
meet the service requirements set forth in this Section 5 with respect to the
Award, then all then outstanding Incentive Performance Units will be forfeited
by Grantee to PNC and cancelled without payment of any consideration by PNC as
of Grantee’s Termination Date (as defined in Section 15).

5.3 Service Requirements. Grantee will meet the service requirements of the
Award if Grantee meets the conditions of any of the subclauses below. If more
than one of the following subclauses is applicable, Grantee will have met the
service requirements for the Award upon the first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the Committee-determined Final Award Date.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause (as defined in Section 15) and where Grantee’s termination
of employment as of such date qualifies as a Retirement (as defined in
Section 15) (a “Qualifying Retirement”).



--------------------------------------------------------------------------------

  (iv) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause and where Grantee’s employment was terminated as of such
date by the Corporation by reason of Grantee’s Disability (as defined in
Section 15) (a “Qualifying Disability Termination”).

 

  (v) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was terminated as of such date by
the Corporation and such termination is an Anticipatory Termination (as defined
in Section 15) (a “Qualifying Anticipatory Termination”).

 

  (vi) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 15)
occurs.

5.4 Forfeiture of Award Upon Termination for Cause or Pursuant to Detrimental
Conduct Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the
Committee-determined Final Award Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Incentive Performance Units will be
forfeited by Grantee to PNC and cancelled without payment of any consideration
by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that a Final Award, if
any, is either determined by the Committee and vests (the Committee-determined
Final Award Date) or is awarded by reason of the occurrence of a Change of
Control and vests as of the Change of Control date, as the case may be, or the
date that such Incentive Performance Units expire unvested or are cancelled
pursuant to other provisions of the Award Agreement, the Incentive Performance
Units, or specified portion thereof, will be forfeited by Grantee to PNC and
cancelled, without payment of any consideration by PNC, on the date and to the
extent that PNC determines in its sole discretion to so cancel all or a
specified portion of the Incentive Performance Units on the basis of its
determination that Grantee has engaged in Detrimental Conduct as set forth in
Section 15.20, whether such determination is made during the period of Grantee’s
employment with the Corporation or after Grantee’s Termination Date; provided,
however, that (i) Detrimental Conduct will not apply to conduct by or activities
of successors to the Incentive Performance Units by will or the laws of descent
and distribution in the event of Grantee’s death; (ii) no determination that
Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iii) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control.

5.5 Clawback, Adjustment or Recoupment. Incentive Performance Units are also
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date (including PNC’s 2012 Incentive
Compensation Adjustment and Clawback Policy) or that may be established
thereafter and to any clawback or recoupment that may be required by applicable
law or regulation.

 

  6. Performance Conditions and Related Annual Performance Factors.

6.1 General. Incentive Performance Units are subject to corporate performance
conditions and adjustments, all as set forth in the Award Agreement unless and
until amended prospectively by the Compensation Committee.

In the standard circumstances, corporate performance is measured over three
performance years (calendar years 2014, 2015 and 2016) as provided in this
Section 6; however, in certain circumstances, generally involving Grantee’s
death or a Change of Control, measurements may be made for fewer than three
performance years and/or measurements for a performance year may involve less
than a full four quarters or may be based on a quarter-end date other than
December 31st, as the case may be, all as provided in Section 7.

Performance measurements and the generation of Annual Performance Factors based
on the corporate performance condition for each applicable annual measurement
period (“Performance Year”), the generation of an overall Performance Factor for
the Award, and the performance-adjustment of the Incentive Performance Units in
varying circumstances are set forth in Sections 6 and 7.



--------------------------------------------------------------------------------

All determinations made by the Compensation Committee or otherwise by PNC
hereunder shall be made in its sole discretion and shall be final, binding and
conclusive for all purposes on all parties, including without limitation
Grantee.

6.2 A&L Unit-Related Corporate Performance Condition and Related Annual
Performance Factor.

(a) General. For the corporate performance condition for this Award, corporate
performance will be measured under the A&L Unit-Related Corporate Performance
Metric, as specified in this Section 6.2 below, for each Performance Year in the
Award and will generate an Annual Performance Factor that relates to each such
Performance Year. The Annual Performance Factor for a given Performance Year can
range from a low of 0.00% to a maximum of 200.00% based on the A&L Unit-Related
Corporate Performance Metric, as described in this Section 6.2.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement or a Qualifying Disability Termination) and there has
not been a Change of Control and Grantee has not died or had a Qualifying
Anticipatory Termination, the applicable performance measurement period for a
Performance Year for purposes of this A&L Unit-Related Corporate Performance
Metric will cover the full four quarters of the applicable Performance Year
(January 1 through December 31) and the Annual Performance Factor for the given
Performance Year will be calculated in accordance with this Section 6.2.

PNC will present information to the Compensation Committee with respect to the
level of performance achieved with respect to the A&L Unit-Related Corporate
Performance Metric for a given Performance Year as soon as practicable following
the end of that performance period. The process of certification of the level of
PNC’s performance with respect to a given Performance Year will generally occur
in late January or early February after the applicable year-end date.

For circumstances where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, or where Grantee
has a Qualifying Anticipatory Termination, the Annual Performance Factor with
respect to an applicable Performance Year will be determined as set forth in
Section 7 and this may in some circumstances include a performance period for a
given Performance Year that covers fewer than four quarters.

(b) A&L Unit-Related Corporate Performance Metric. The Compensation Committee
has determined that the corporate performance metric for this Award will be the
levels of financial return from investing activities achieved by PNC’s Asset &
Liability Unit (“A&L Unit”) relative to the applicable Benchmark Performance
Index (as specified below), all measured as set forth herein unless and until
amended prospectively by the Compensation Committee.

Benchmark Performance Index. The Compensation Committee has determined that the
applicable Benchmark Performance Index with respect to a given Performance Year
in the overall performance period for the Award, whether the given covered
Performance Year consists of a full calendar year or a shorter partial-year
period as required by the Award Agreement, will be the benchmark performance
index that PNC uses internally to evaluate the measured A&L Unit performance as
in effect as of March 30 of that given year (or as of the last business day that
occurs prior to March 30 if March 30 does not fall on a business day), so that,
to the extent applicable:

(1) performance for the covered Performance Year consisting of calendar year
2014 (or shorter partial-year period of that calendar year if so specified by
the Agreement) will be compared to PNC’s internal performance benchmark index
for the A&L Unit in effect on March 28, 2014;

(2) performance for the covered Performance Year consisting of calendar year
2015 (or shorter partial-year period of that calendar year if so specified by
the Agreement) will be compared to PNC’s internal performance benchmark index
for the A&L Unit in effect on March 30, 2015; and

(3) performance for the covered Performance Year consisting of calendar year
2016 (or shorter partial-year period of that calendar year if so specified by
the Agreement) will be compared to PNC’s internal performance benchmark index
for the A&L Unit in effect on March 30, 2016.



--------------------------------------------------------------------------------

Measured A&L Unit Performance. The A&L Unit performance as measured for a given
Performance Year with respect to the A&L Unit-Related Corporate Performance
Metric will be expressed as the number of basis points by which the level of
financial return from investing activities achieved by the A&L Unit for the
applicable covered Performance Year period exceeds or falls short of the
Benchmark Performance Index applicable to that covered period, with zero basis
points indicating performance at the benchmark index level.

(c) Annual Performance Factor. The Compensation Committee also establishes the
applicable A&L Unit-Related Corporate Performance Schedule for the 2014-2016
Incentive Performance Units. Unless and until amended prospectively by the
Compensation Committee, the following A&L Unit-Related Corporate Performance
Metric Schedule will be applied in order to generate an Annual Performance
Factor for each applicable Performance Year in the applicable overall
performance period.

For each applicable covered Performance Year, PNC will determine the measured
A&L Unit performance for the covered period with respect to that year based on
the level of financial return from investing activities achieved by the A&L Unit
for that covered period and the comparison in basis points of such performance
to the applicable Benchmark Performance Index, all as set forth in
Section 6.2(a) and (b) above.

Once this measured A&L Unit performance for a given Performance Year has been
calculated and expressed in basis points, the table that follows and
interpolation are used to generate an Annual Performance Factor for the full or
partial year period, as the case may be, in the given Performance Year based on
such covered period performance. The Annual Performance Factor for the given
Performance Year is the applicable payout percentage in the table, using
interpolation for performance between the points indicated on that table, and
rounded to the nearest one-hundredth, with 0.005% being rounded upward to 0.01%.
In no event will the Annual Performance Factor be greater than 200.00% or less
than 0.00%.



--------------------------------------------------------------------------------

The table used for the A&L Unit-Related Corporate Performance Metric Schedule,
as established by the Compensation Committee at the time it authorized these
2014-2016 Incentive Performance Units, is as follows.

 

A&L Unit-Related

Corporate Performance Measure

 

Covered Performance Year

Measured A&L Unit Performance Relative to

Benchmark Performance Index

for the Same Period

(in basis points)

  

Annual Performance Factor

(Payout Percentage) *

 

Maximum

  

+40 basis points

or higher

     200.00 %     +20 basis points      150.00 %    

0 basis points

(at benchmark)

to

-25 basis points

     100.00 %     -35 basis points      40.00 % 

Minimum

  

-40 basis points

or below

     0.00 % 

 

* Consistent with the design of this compensation program, this schedule
interpolates results for performance between the points indicated on this table.
Where interpolation is impracticable or would not produce a meaningful result,
the unadjusted percentage will be used.

Compensation Committee Negative Discretion. Once the Annual Performance Factor
for A&L Unit performance relative to the applicable Benchmark Performance Index
for the full year or partial-year covered period of a given Performance Year has
been determined using the table above and interpolation, the Compensation
Committee may decide, in its discretion, to reduce that percentage (as long as
such decision is not made during a Change of Control Coverage Period, as defined
in Section 15, or after the occurrence of a Change of Control) but may not
increase it.

6.3 Overall Performance Factor in Standard Circumstances.

(a) General. In standard circumstances where Grantee continues to be an employee
of the Corporation (or where Grantee’s employment with the Corporation ceased by
reason of a Qualifying Retirement or a Qualifying Disability Termination) and
there has not been a Change of Control and Grantee has not died or had a
Qualifying Anticipatory Termination, the overall Performance Factor for the
Award will be calculated as set forth in this Section 6.3.



--------------------------------------------------------------------------------

For circumstances where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, or where Grantee
has a Qualifying Anticipatory Termination, the Annual Performance Factors and
the final overall Performance Factor with respect to the Award will be
determined as set forth in Section 7.

(b) Overall Performance Factor. After presentation of information on performance
results and calculations of the Annual Performance Factors by PNC to the
Compensation Committee and certification of performance results, the overall
Performance Factor for the Award will be determined.

In standard circumstances, the overall Performance Factor will be generated by
taking the average of the Annual Performance Factors for the three Performance
Years (2014, 2015 and 2016) for the Award.

Calculation of the overall Performance Factor for non-standard circumstances,
where there is a Change of Control or Grantee dies, in either case while Grantee
is still an employee of the Corporation or following a Qualifying Retirement or
a Qualifying Disability Termination, or where Grantee has a Qualifying
Anticipatory Termination, is set forth in Section 7.

The overall Performance Factor, whether calculated pursuant to Section 6 or
Sections 6 and 7, as applicable, will be rounded to the nearest one-hundredth,
with 0.005% being rounded upward to 0.01%, provided that the overall Performance
Factor may in no event be greater than 200.00% or less than 0.00%.

 

  7. Performance-Related Adjustments to Incentive Performance Units.

7.1 Performance Adjustment of Outstanding Share Units. Once the overall
Performance Factor for the Incentive Performance Units has been determined in
accordance with Section 6 and Section 7.3, as applicable, and provided that the
Award has not been cancelled pursuant to any of the forfeiture provisions of
Section 5, the number of outstanding share units in the Award will be
performance adjusted as applicable in accordance with this Section 7. The
outstanding performance-adjusted Incentive Performance Units represent the
maximum size of any Final Award that may be determined and vest pursuant to
Section 8 where the Award has not been forfeited pursuant to Section 5.

Outstanding Incentive Performance Units will be performance-adjusted in
accordance with Section 7.2 where Grantee is still an employee of the
Corporation (or ceased to be an employee by reason of a Qualifying Retirement or
Qualifying Disability) and where there has not been a Change of Control and
Grantee has not died or had a Qualifying Anticipatory Termination, all as of the
Final Award Determination Date set forth in Section 8.

Where Grantee has died (whether while an employee or after a Qualifying
Retirement or Qualifying Disability) or ceased to be an employee by reason of a
Qualifying Anticipatory Termination or where there has been a Change of Control,
determination of the overall Performance Factor(s) and performance-adjustment of
the Incentive Performance Units will be made in accordance with Section 7.3 at
the time specified in Section 8.

The outstanding performance-adjusted Incentive Performance Units that are
eligible to be the basis for a Final Award determination, provided that all of
the other conditions of the Award Agreement are met, are sometimes referred to
as the “Calculated Maximum Payout Share Units” and the percentage applied to the
outstanding share units in order to arrive at the Calculated Maximum Payout
Share Units is sometimes referred to as the “Calculated Maximum Payout
Percentage” for the Award.

7.2 Standard Circumstances. Where, as of the Final Award Determination Date,
Grantee is still an employee of the Corporation or ceased to be an employee by
reason of a Qualifying Retirement or Qualifying Disability and there has not
been a Change of Control and Grantee has not died or had a Qualifying
Anticipatory Termination, the performance-adjusted number of share units in the
Award will be equal to a percentage of the initial share units in the Award that
remain outstanding, rounded to the nearest one-hundredth with 0.005 share units
being rounded upward to 0.01 share units, where the percentage to be applied is
equal to the overall Performance



--------------------------------------------------------------------------------

Factor as determined in accordance with Section 6.3(b). Only outstanding
performance-adjusted share units in the Award are eligible to be the basis for a
Final Award determination pursuant to Section 8 provided that all of the other
conditions of the Award Agreement are met.

In non-standard circumstances, the performance-adjusted number of share units
for the Award will be calculated as provided in Section 7.3.

7.3 Death, Qualifying Anticipatory Termination, and Change of Control.

(a) Death. Where Grantee dies while an employee of the Corporation, or following
a Qualifying Retirement or Qualifying Disability Termination, and the Award has
not been forfeited pursuant to Section 5 and a Final Award determination is made
by the Committee pursuant to Section 8.2 or a Final Award is determined pursuant
to Section 8.3 due to the occurrence of a Change of Control, the maximum number
of performance-adjusted share units eligible to be the basis for a Final Award
determination (the Calculated Maximum Payout Share Units) in these circumstances
will be determined as follows at the time specified in Section 8.

Where a Final Award determination is made by the Committee pursuant to
Section 8.2, the maximum number of performance-adjusted share units that may be
awarded by the Committee will be calculated by applying an overall Performance
Factor calculated as provided below to the total number of share units
outstanding at the time of Final Award determination, without proration.

After presentation of information on performance results and calculations of the
applicable Annual Performance Factors by PNC to the Compensation Committee and
certification of performance results, the overall Performance Factor to be
applied to the outstanding share units in these circumstances will be calculated
as the average of the Annual Performance Factor calculated in accordance with
Section 6 as if Grantee were a continuing employee for each calendar Performance
Year completed prior to Grantee’s death, if any, and for the calendar
Performance Year in which Grantee’s death occurs (whether or not such
calculations are completed prior to Grantee’s death) and an Annual Performance
Factor of 100.00% for each calendar Performance Year, if any, remaining in the
portion of the Award performance period following the calendar year in which
Grantee died, if any.

Where a Change of Control occurs after Grantee’s death but prior to the time the
Committee makes a Final Award determination pursuant to Section 8.2, either to
approve a Final Award to Grantee of the Calculated Maximum Payout Share Units
calculated as described above or of a lesser number of share units or of no
units, a Change-of-Control-determined Final Award will be calculated as follows.

Where a Change of Control occurs after Grantee’s death but prior to the time the
Committee makes a Final Award determination, the number of outstanding
performance-adjusted Incentive Performance Units eligible to be the basis for a
Final Award determination in accordance with Section 8.3 will be either (1) or
(2) as applicable: (1) if Grantee dies in the calendar year prior to the
calendar year in which the Change of Control occurs, the same maximum number of
outstanding performance-adjusted share units calculated as described above in
this Section 7.3(a); or (2) if Grantee dies in the same calendar year in which
the Change of Control occurs but prior to that Change of Control, the number of
outstanding performance-adjusted share units calculated for both the first and
second parts of a Final Award calculated in accordance with Section 7.3
(c) below as if Grantee were a continuing employee.

If Grantee dies after a Change of Control occurs, the provisions of
Section 7.3(c) will continue to apply.

(b) Qualifying Anticipatory Termination. Where Grantee is no longer an employee
of the Corporation and Grantee’s termination of employment was a Qualifying
Anticipatory Termination and the Award has not been forfeited pursuant to
Section 5 and a Final Award determination is made by the Committee pursuant to
Section 8.2 or a Final Award is determined pursuant to Section 8.3 due to the
occurrence of a Change of Control, the maximum number of performance-adjusted
share units eligible to be the basis for a Final Award determination (the
Calculated Maximum Payout Share Units) in these circumstances will be determined
as follows.

Where Grantee has not died prior to the Committee-determined Final Award Date or
the Change-of-Control-determined Final Award Date, as the case may be, the
Calculated Maximum Payout Share Units will be



--------------------------------------------------------------------------------

determined in the same manner and at the same time as if Grantee had remained an
employee of the Corporation pursuant to Section 6 or Section 6 and
Section 7.3(c), as applicable; provided, however, that if a Change of Control is
pending but has not yet occurred at the Committee-determined Final Award Date,
the Committee will have no discretion to reduce Grantee’s Calculated Maximum
Payout Share Units under these circumstances.

If Grantee dies following a Qualifying Anticipatory Termination but prior to the
Committee-determined Final Award Date or the Change-of-Control-determined Final
Award Date, as the case may be, the Calculated Maximum Payout Share Units will
be determined pursuant to Section 7.3(a) in the same manner and at the same time
as if Grantee had died at the same time but while an employee of the
Corporation; provided, however, that if a Change of Control is pending but has
not yet occurred at the Committee-determined Final Award Date, the Committee
will have no discretion to reduce Grantee’s Calculated Maximum Payout Share
Units under these circumstances.

(c) Change of Control. Where a Change of Control occurs prior to the
Committee-determined Final Award Date and Grantee remains eligible for a Final
Award determined pursuant to Section 8.3 (that is, the Award has not been
forfeited prior to the Change of Control date pursuant to Section 5 and, as of
the day immediately prior to the Change of Control, Grantee is either still an
employee of the Corporation or has had a Qualifying Retirement, a Qualifying
Disability Termination or a Qualifying Anticipatory Termination) and Grantee has
not died, the share units will be divided into two parts, and a Performance
Factor will be determined separately for each part at the time specified in
Section 8.3. The performance-adjusted share units in each part will be
determined by applying the performance factor for that part to the share units
in the same part, and the total performance-adjusted Incentive Performance Units
will be the sum of the performance-adjusted share units in these two parts.

The number of Incentive Performance Units in the first part will be equal to the
total outstanding share units multiplied by the number of full calendar quarters
completed between January 1, 2014 and the Change of Control date (including, if
applicable, the quarter completed on the Change of Control date if the Change of
Control occurs on a quarter-end day), then divided by 12 (the number of quarters
in the standard three year performance period for the Award). The remaining
Incentive Performance Units will be in the second part.

The Performance Factor for the first part (the Pre-Change-of-Control Factor)
will be calculated using the weighted average of the Annual Performance Factor
or Factors for all calendar Performance Years completed prior to the Change of
Control date and, provided that the Change of Control occurs on or after
March 31st of such year, the Annual Performance Factor for the Performance Year
in which the Change of Control occurs, each calculated as follows.

For purposes of calculating the Pre-Change-of-Control Factor, the Annual
Performance Factor for any calendar Performance Year completed prior to the
Change of Control will be the higher of 100.00% and the Annual Performance
Factor for that year calculated in accordance with Section 6.2 as if there had
not been a Change of Control.

The Annual Performance Factor for the Performance Year in which the Change of
Control occurs will be the higher of 100.00% and an Annual Performance Factor
calculated in the same manner as in Section 6.2 but using the full quarters of
the year completed prior to or as of the Change of Control date as the
Performance Year, whether that constitutes a full calendar year or a partial
year. If, however, the Change of Control occurs prior to the end of the first
quarter of such Performance Year, no Annual Performance Factor will be
calculated for the Performance Year in which the Change of Control occurs for
purposes of calculating the Pre-Change-of-Control Factor.

In generating the weighted average, the Annual Performance Factors in the
numerator will be weighted based on the number of full quarters represented by
that Performance Year (four quarters for a full calendar year and the number of
full quarters completed by the Change of Control date for the Performance Year
in which the Change of Control occurs), with the denominator being 12.

The resulting weighted average of the Annual Performance Factors for the
pre-Change of Control period is the Pre-Change-of-Control Factor. This factor is
then applied to the number of Incentive Performance Units in the first part to
determine the performance-adjusted Incentive Performance Units in the first
part.



--------------------------------------------------------------------------------

The second part of performance-adjusted Incentive Performance Units is
calculated by applying the Performance Factor for the second part (the
Post-Change-of-Control Factor) to the number of Incentive Performance Units in
the second part. The Post-Change-of-Control Factor will be 100.00%. This factor
is then applied to the number of Incentive Performance Units in the second part
to determine the performance-adjusted Incentive Performance Units in the second
part.

In the event that Grantee dies prior to a Change of Control but the Change of
Control occurs before the Committee makes a Final Award determination pursuant
to Section 8.2, a Change-of-Control-determined Final Award will be calculated as
described in clause (1) or (2), as applicable, of the fifth paragraph of
Section 7.3(a). If Grantee dies following a Change of Control, the provisions of
this Section 7.3(c) will continue to apply to the calculation of a Final Award.

In the event that Grantee ceased to be an employee of the Corporation by reason
of a Qualifying Anticipatory Termination prior to the Change of Control, the
provisions of Section 7.3(b) will apply.

7.4 Termination of Portions of Award Due to Performance Adjustments. The
Incentive Performance Units in the Award that do not become Calculated Maximum
Payout Share Units will be cancelled; that is, only the number of share units
that remain outstanding and become Calculated Maximum Payout Share Units after
the applicable corporate performance adjustments and any other adjustments for
the Award have been made will be eligible to be the basis for a Final Award
determination and become vested Payout Share Units in accordance with Section 8
provided that all of the other conditions of the Award Agreement are met.

 

  8. Final Award Determination and Vesting.

8.1 General. A Final Award determination will be made by the Committee in
accordance with Section 8.2; provided, however, that upon the occurrence of a
Change of Control prior to the time the Committee has made a Final Award
determination in accordance with Section 8.2, a Final Award determination will
instead be made in accordance with Section 8.3, provided in either case that the
Award has not been forfeited pursuant to Section 5 prior to the Final Award
determination date and remains outstanding.

Final Award determinations pursuant to Section 8.2 will be made by the Committee
as soon as practicable after December 31, 2016 (and in any event, such that any
payout of a Final Award is made no later than December 31, 2017); provided,
however, that in the event of Grantee’s death prior to a Change of Control, a
Final Award determination pursuant to Section 8.2 will be made as soon as
practicable after the end of the calendar year in which Grantee died, if
earlier, and in any event such that any payout of a Final Award is made no later
than December 31st of the year in which such Final Award determination is made,
other than in unusual circumstances where a further delay thereafter would be
permitted under Section 409A of the U.S. Internal Revenue Code, and if such a
delay is permissible, as soon as practicable within such limits. Final Award
determinations pursuant to Section 8.3 will be made as soon as practicable after
the Change of Control occurs.

A Final Award may not exceed the Calculated Maximum Payout Share Units amount
calculated in accordance with the applicable provisions of Sections 6 and 7.
However, the Committee may exercise negative discretion to reduce the size of a
Final Award determined pursuant to Section 8.2, except as otherwise provided in
Section 7.3(b) in certain circumstances involving a Qualifying Anticipatory
Termination and except as otherwise provided in Sections 8.2(b) and 8.2(c)
during a Change of Control Coverage Period or if a Change of Control has
occurred, as applicable.

The Final Award, if any, will be fully vested as of the applicable vesting date,
which will be (i) the Committee-determined Final Award Date if the Final Award
is determined in accordance with Section 8.2, or (ii) the
Change-of-Control-determined Final Award Date (which would be the day the Change
of Control occurs), if the Final Award is determined in accordance with
Section 8.3, as applicable.

A Final Award will be designated as a specified number of vested share units
(“vested Payout Share Units”). Outstanding vested Payout Share Units will be
paid out at the time and in the form set forth in the applicable subsection of
Section 9. Section 9.2 will apply where Final Award determination and vesting
occurs in accordance with Section 8 prior to a Change of Control, and
Section 9.3 will apply where Final Award determination and vesting occurs due to
the occurrence of a Change of Control.



--------------------------------------------------------------------------------

8.2 Certification of Performance Results and Committee Final Award
Determination.

(a) General. Provided that Grantee remains an employee of the Corporation, or
Grantee’s termination of employment was a Qualifying Retirement, a Qualifying
Disability Termination or a Qualifying Anticipatory Termination, and the
2014-2016 Incentive Performance Units remain outstanding such that Grantee
remains eligible for consideration for a Final Award, and that a Change of
Control has not occurred, the overall performance period for the Award will run
from January 1, 2014 through December 31, 2016 and the process of certification
of the levels of achievement of corporate performance, the calculation of the
overall Performance Factor, the calculation of the Calculated Maximum Payout
Share Units, and the determination of the Final Award, if any, by the
Compensation Committee will occur in early 2017.

The time when the certification, calculation and Final Award determination
process will take place is sometimes referred to as the “scheduled
award-determination period,” and the date when a Final Award, if any, is
determined and made by the Compensation Committee is sometimes referred to as
the “Committee-determined Final Award Date.”

In the event that Grantee dies while an employee of the Corporation (or
following a Qualifying Retirement, a Qualifying Disability Termination or a
Qualifying Anticipatory Termination) and prior to the regularly scheduled award
date in early 2017, and the 2014-2016 Incentive Performance Units remain
outstanding and have not been forfeited pursuant to Section 5, PNC will present
information to the Compensation Committee for purposes of Final Award
determination early in the calendar year following the calendar year in which
Grantee died if such time is earlier than in early 2017 and otherwise in early
2017.

Notwithstanding anything in this Section 8.2 to the contrary, if a Change of
Control has occurred, Section 8.3 will apply.

(b) The Compensation Committee will have the authority to award to Grantee
(“award”) as a Final Award such amount, denominated as a specified number of
vested share units (vested Payout Share Units), as may be determined by the
Compensation Committee, subject to the limitations set forth in the following
paragraph, provided, that: (1) the 2014-2016 Incentive Performance Units are
still outstanding; (2) Grantee is either still an employee of the Corporation,
or Grantee’s termination of employment was a Qualifying Retirement, a Qualifying
Disability Termination or a Qualifying Anticipatory Termination, or Grantee died
while an employee of the Corporation or after a Qualifying Retirement, a
Qualifying Disability Termination or a Qualifying Anticipatory Termination; and
(3) the applicable Calculated Maximum Payout Share Units amount is greater than
zero.

The Final Award will not exceed the applicable Calculated Maximum Payout Share
Units amount, as determined in accordance with the applicable provisions of
Sections 6 and 7, and is subject to the exercise of negative discretion by the
Compensation Committee to reduce or further reduce this calculated payout amount
pursuant to Section 8.2(c), if applicable.

However, if a Change of Control Coverage Period has commenced and has not yet
ended or if a Change of Control has occurred, the Compensation Committee will
not have authority to exercise negative discretion to reduce or further reduce
the payout amount below the full applicable Calculated Maximum Payout Share
Units amount. If there has been a Change of Control, the Compensation
Committee’s authority is subject to Section 8.3.

The date on which the Compensation Committee makes its determination as to
whether or not it will authorize an award and, if so, the size of a Final Award,
if any, it authorizes within the Calculated Maximum Payout Share Units amount
determined pursuant to the Award Agreement is sometimes referred to in the Award
Agreement as the “Committee-determined Final Award Date” and is the vesting date
for a Final Award awarded by the Committee pursuant to Section 8.2.



--------------------------------------------------------------------------------

Payment of the Final Award, if any, will be made in accordance with Section 9.
If Grantee dies after a Final Award is determined but before payment is made,
payment of the Final Award will be made to Grantee’s legal representative, as
determined in good faith by PNC, in accordance with Section 12.

(c) Negative Discretion. Except during a Change of Control Coverage Period or
after the occurrence of a Change of Control, the Compensation Committee may
exercise negative discretion with respect to the 2014-2016 Incentive Performance
Units and may determine, in light of such Corporation or individual performance
or other factors as the Compensation Committee may deem appropriate, that
notwithstanding the levels of financial return from investing activities
achieved by the A&L Unit relative to benchmark, the Compensation Committee will
not award Grantee the full applicable Calculated Maximum Payout Share Units
amount that the Compensation Committee is authorized to award pursuant to
Section 8.2(b), or any of such amount.

It is anticipated that the Compensation Committee will take into account factors
such as absolute A&L Unit financial performance, absolute trading results,
cumulative performance relative to the benchmark, adherence to risk parameters,
and Grantee’s contributions to the success of other PNC businesses when deciding
whether and the extent to which to exercise its negative discretion.

The Compensation Committee may use its negative discretion to reduce the size of
the Final Award or to cancel the full applicable potential award amount. Among
other things, the Compensation Committee may exercise its negative discretion
such that a Final Award appropriately reflects considerations based on the
totality of results over the full overall performance period, and may cancel the
full applicable potential award amount if the Committee determines that the
totality of performance results over the entire performance period adversely
impacts the safety and soundness of PNC.

If the Compensation Committee so determines to exercise its negative discretion
pursuant to this Section 8.2(c), the Final Award, if any, will be further
reduced accordingly; provided, however, that the Compensation Committee will not
have authority to exercise negative discretion if a Change of Control Coverage
Period has commenced and has not yet ended or if a Change of Control has
occurred.

(d) If a Change of Control occurs prior to the time the Compensation Committee
makes a Final Award determination pursuant to Section 8.2, the Final Award will
be determined in accordance with Section 8.3 rather than being determined by the
Compensation Committee pursuant to Section 8.2, and the Compensation Committee
will not have negative discretion to reduce the payout amount calculated
pursuant to Section 8.3.

8.3 Change of Control Prior to a Committee-Determined Final Award Date.

(a) Notwithstanding anything in the Agreement to the contrary, upon the
occurrence of a Change of Control at any time prior to a Committee-determined
Final Award Date pursuant to Section 8.2 and provided that the 2014-2016
Incentive Performance Units are still outstanding as of the end of the day
immediately preceding the day on which the Change of Control occurs and have not
already terminated or been terminated in accordance with the service, conduct or
other provisions of Section 5, Grantee will be deemed to have been awarded a
Final Award (the vested Payout Share Units) in the amount of the Calculated
Maximum Payout Share Units calculated in accordance with the provisions of
Sections 6 and 7 applicable under these circumstances, payable to Grantee or
Grantee’s legal representative at the time and in the manner set forth in
Section 9.

If this Section 8.3 is applicable and a Final Award is deemed to be awarded
pursuant to Section 8.3, the day the Change of Control occurs will be considered
the Final Award Date for purposes of the Agreement. This date is sometimes
referred to in the Agreement as the “Change-of-Control-determined Final Award
Date.”

A Final Award pursuant to this Section 8.3 is fully vested as of the date of the
Change of Control, and the amount of vested Payout Share Units in the Final
Award (the Calculated Maximum Payout Share Units calculated in accordance with
the provisions of Sections 6 and 7 applicable in these circumstances) will be
calculated as of the date of the Change of Control once the final data necessary
for the award determination is available.



--------------------------------------------------------------------------------

(b) The Compensation Committee may not exercise any further negative discretion
pursuant to Section 8.2(c) or otherwise exercise discretion pursuant to the
Award Agreement in any way that would serve to reduce a Final Award calculated
pursuant to and deemed to be made to Grantee in accordance with this
Section 8.3.

8.4 Final Award Vested; Termination of Any Unawarded 2014-2016 Incentive
Performance Units. Once a Final Award determination has been made by the
Compensation Committee pursuant to Section 8.2 or a Final Award is deemed to
have been made by virtue of the application of Section 8.3, the outstanding
share units represented in the Final Award are vested as of the applicable Final
Award Date (as defined in Section 15).

The share-denominated incentive award opportunity represented by the 2014-2016
Incentive Performance Units will terminate as to any portion of the Incentive
Performance Units not so awarded pursuant to Section 8.2 or Section 8.3, as
applicable.

Termination of all or a portion of the 2014-2016 Incentive Performance Units as
unawarded pursuant to this Section 8.4, or pursuant to the provisions of
Section 5, if applicable, will in no way affect Grantee’s covenants or the other
provisions of Sections 16 and 17.

 

  9. Settlement of Vested Performance-Adjusted Share Units.

9.1 Settlement. A Final Award of vested Payout Share Units awarded pursuant to
Section 8 will be paid out at the time and in the form set forth in the
applicable subsection of this Section 9. Section 9.2 will apply where Final
Award determination and vesting occurs pursuant to Section 8.2, and Section 9.3
will apply where Final Award determination and vesting occurs pursuant to
Section 8.3. In no event will payment be made prior to vesting or later than
December 31, 2017.

A Final Award, if any, will be fully vested as of the applicable vesting date,
which will be the Committee-determined Final Award Date or the
Change-of-Control-determined Final Award Date, as applicable, and will be paid
solely in cash. PNC will deliver any cash payable pursuant to this Section 9 to,
or at the proper direction of, Grantee or Grantee’s legal representative, as
determined in good faith by the Compensation Committee, at the applicable time
specified in Section 9.2 or Section 9.3, as the case may be. Delivery of payment
pursuant to the Award will not be made unless and until all applicable tax
withholding requirements with respect to such payment have been satisfied.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Compensation Committee.

9.2 Settlement Where Vesting Occurs Prior to Change of Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of an
outstanding vested Final Award awarded pursuant to Section 8.2 as soon as
practicable after the vesting date (the Committee-determined Final Award Date)
set forth in Section 8.2 for such Award, generally within 30 days but no later
than December 31st of the calendar year in which the vesting date occurs, other
than in unusual circumstances where a further delay thereafter would be
permitted under Section 409A of the U.S. Internal Revenue Code, and if such a
delay is permissible, as soon as practicable within such limits. No interest
shall be paid with respect to any such payments made pursuant to this
Section 9.2.

(b) Form of Payout. Payment in settlement of such Final Award will be made
entirely in cash at the applicable time set forth in Section 9.2(a) above, and
will be in an amount equal to the number of outstanding vested Payout Share
Units specified in the Final Award multiplied by the then current Fair Market
Value (as defined in Section 15) of a share of PNC common stock on the
Committee-determined Final Award Date or as otherwise provided pursuant to
Section 11, if applicable. Payment will not be made pursuant to the Award unless
and until all applicable tax withholding requirements with respect to such
payment have been satisfied.

(c) Disputes. If there is a dispute regarding payment of a Final Award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth above in this Section 9.2, and will settle any remaining
portion as soon as practicable after such dispute is finally resolved but in any
event within the time period permitted under Section 409A of the U.S. Internal
Revenue Code.



--------------------------------------------------------------------------------

9.3 Settlement Where Vesting Occurs Due to the Occurrence of a Change of
Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of the vested
Final Award awarded pursuant to Section 8.3 at the time set forth in subsection
(1) below unless payment at such time would be a noncompliant payment under
Section 409A of the U.S. Internal Revenue Code, and otherwise, at the time set
forth in subsection (2) or (3) below, as applicable, in any case as further
described below.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment will be made
as soon as practicable after the Change of Control date (the vesting date), but
in no event later than December 31st of the calendar year in which the Change of
Control occurs or, if later, by the 15th day of the third calendar month
following the date on which the Change of Control occurs, other than in unusual
circumstances where a further delay thereafter would be permitted under
Section 409A of the U.S. Internal Revenue Code, and if such a delay is
permissible, as soon as practicable within such limits.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after January 1, 2017, but in no
event later than December 31, 2017.

(3) Where vesting occurs pursuant to Section 8.3 due to the occurrence of a
Change of Control and payment is scheduled, pursuant to subsection (2) above,
for as soon as practicable after January 1, 2017, but in no event later than
December 31, 2017, but Grantee dies prior to January 1, 2017, payment will be
made no later than December 31st of the calendar year in which Grantee’s death
occurred or, if later (but not beyond December 31, 2017), the 15th day of the
3rd calendar month following the date of Grantee’s death.

(b) Form of Payment. Payment of the Final Award will be made entirely in cash.

If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code and payment in
settlement of the Final Award is made at the time specified in
Section 9.3(a)(1), then payment with respect to such Final Award will be in an
amount equal to the Payout Share Units base amount described below in subsection
(A) of this Section 9.3(b).

If, under the circumstances, payment at the time of the Change of Control would
not comply with Section 409A of the U.S. Internal Revenue Code and payment with
respect to the Final Award being settled will be made at the time specified in
Section 9.3(a)(2) or (3), as the case may be, then the payment amount with
respect to such Final Award will be an amount equal to the Payout Share Units
base amount described below in subsection (A) of this Section 9.3(b) plus the
phantom investment amount for the Payout Share Units base amount described below
in subsection (B) of this Section 9.3(b).

(A) Base Amount. The Payout Share Units base amount will be an amount equal to
the number of vested Payout Share Units specified in the Final Award determined
in accordance with Section 8.3 being settled multiplied by the Fair Market Value
(as defined in Section 15) of a share of PNC common stock on the date of the
Change of Control or by the per share value provided pursuant to Section 11 as
applicable.

(B) Phantom Investment Amount. The phantom investment amount for the Payout
Share Units base amount with respect to the Final Award being settled will be
either (i) or (ii), whichever is larger: (i) interest on the Payout Share Units
base amount described in Section 9.3(b)(A) from the date of the Change of
Control through the payment date at the short-term, mid-term or long-term
Federal rate under U.S. Internal Revenue Code Section 1274(b)(2)(B), as
applicable depending on the term until payment, compounded semi-annually; or
(ii) a phantom investment amount with respect to said base amount that reflects,
if positive, the performance of the PNC stock or other consideration received by
a PNC common shareholder in the Change of Control transaction, with any
dividends reinvested in such stock, from the date of the Change of Control
through the payment date.



--------------------------------------------------------------------------------

PNC may, at its option, provide other phantom investment alternatives in
addition to those referenced in the preceding paragraph of this
Section 9.3(b)(B) and may permit Grantee to make a phantom investment election
from among such alternatives under and in accordance with procedures established
by PNC, but any such alternatives must provide for at least the two phantom
investments set forth in Section 9.3(b)(B)(i) and (ii) with respect to the
Payout Share Units base amount at a minimum.

The phantom investment amount will be applicable only in the event that payment
at the time of the Change of Control would not comply with Section 409A of the
U.S. Internal Revenue Code and thus payment is made at the time specified in
Section 9.3(a)(2) or (3) rather than at the time specified in Section 9.3(a)(1).

(c) Disputes. If there is a dispute regarding payment of a final award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth in the applicable subsection of Section 9.3(a), and will
settle any remaining portion as soon as practicable after such dispute is
finally resolved but in any event within the time period permitted under
Section 409A of the U.S. Internal Revenue Code.

 

  10. No Rights as a Shareholder.

Grantee will have no rights as a shareholder of PNC by virtue of this Award.

 

  11. Capital Adjustments.

11.1 Except as otherwise provided in Section 11.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time a Final Award, if any, is
paid, the Compensation Committee or its delegate shall make those adjustments,
if any, in the number, class or kind of Incentive Performance Units then
outstanding under the Award that it deems appropriate in its discretion to
reflect Corporate Transactions such that the rights of Grantee are neither
enlarged nor diminished as a result of such Corporate Transactions, including
without limitation measuring the value per share unit of any share-denominated
award amount authorized for payment to Grantee pursuant to Section 9 by
reference to the per share value of the consideration payable to a PNC common
shareholder in connection with such Corporate Transactions.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

11.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Incentive Performance Units then outstanding under the Award will
automatically be adjusted to reflect the same changes as are made to outstanding
shares of PNC common stock generally, and (b) the value per share unit to be
used in calculating the base amount described in Section 9.3(b) of any award
that is deemed to be awarded to Grantee in accordance with Section 8.3 will be
measured by reference to the per share value of the consideration payable to a
PNC common shareholder in connection with such Corporate Transaction or
Transactions if applicable.

 

  12. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Incentive Performance Units may not be sold, assigned, transferred,
exchanged, pledged, or otherwise alienated or hypothecated.

(b) If Grantee is deceased at the time any outstanding Final Award authorized by
the Agreement is to be paid in accordance with the terms of Section 9, such
payment shall be made to the executor or administrator of Grantee’s estate or to
Grantee’s other legal representative as determined in good faith by PNC.

(c) Any payment made in good faith by PNC to Grantee’s executor, administrator
or other legal representative, or retained by PNC for taxes pursuant to
Section 13, shall extinguish all right to payment hereunder.



--------------------------------------------------------------------------------

  13. Withholding Taxes; Payment Upon Inclusion Under Section 409A.

Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection herewith, no additional withholding may be made.

It is the intention of the parties that the 2014-2016 Incentive Performance
Units award and the Agreement comply with the provisions of Section 409A to the
extent, if any, that such provisions are applicable to the Agreement. In the
event that, notwithstanding such intention, the arrangement fails to meet the
requirements of Section 409A and the regulations promulgated thereunder, then
PNC may at that time permit the acceleration of the time for payment to Grantee
under the Award Agreement notwithstanding any of the other provisions of the
Agreement, but any such accelerated payment may not exceed the amount required
to be included in Grantee’s income as a result of the failure to comply with the
requirements of Section 409A and the regulations promulgated thereunder. For
purposes of this provision, an amount will be deemed to have been included in
Grantee’s income if the amount is timely reported on Form W-2 or Form 1099-MISC
as appropriate.

 

  14. Employment.

Neither the granting of the 2014-2016 Incentive Performance Units nor the
calculation, determination and payment of any Final Award authorized hereunder
nor any term or provision of the Award Agreement shall constitute or be evidence
of any understanding, expressed or implied, on the part of PNC or any subsidiary
to employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

 

  15. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.

15.1 “A&L Unit” means the Asset & Liability Unit of PNC.

15.2 “Agreement” or “Award Agreement.”

“Agreement” or “Award Agreement” means the 2014-2016 A&L-Related Cash-Payable
Incentive Performance Units Award Agreement between PNC and Grantee evidencing
the Incentive Performance Units award granted to Grantee pursuant to the Plan.

15.3 “Annual Performance Factor” has the meaning set forth in Section 6.

15.4 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 15.4, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”



--------------------------------------------------------------------------------

For purposes of this Section 15.4, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 15.4 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

15.5 “Award” means the Incentive Performance Units award granted to Grantee
pursuant to the Plan and evidenced by the Agreement.

15.6 “Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement.

15.7 “Benchmark Performance Index” has the meaning set forth in Section 6.2(b).

15.8 “Board” means the Board of Directors of PNC.

15.9 “Calculated Maximum Payout Share Units” and “Calculated Maximum Payout
Percentage” have the respective meanings specified in Section 7.1.

15.10 “Cause” and “termination for Cause.”

Except as otherwise required by Section 15.4 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;



--------------------------------------------------------------------------------

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described in clause (a), (b) or (c) above or that an event described in clause
(d) or (e) above has occurred with respect to Grantee and, if so, determines
that the termination of Grantee’s employment with the Corporation will be deemed
to have been for Cause.

15.11 “CEO” means the chief executive officer of PNC.

15.12 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 15.12(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 15.12(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.



--------------------------------------------------------------------------------

15.13 “Change of Control Coverage Period” means a period commencing on the
occurrence of a Change of Control Triggering Event and ending upon the earlier
to occur of (a) the date of a Change of Control Failure and (b) the date of a
Change of Control.

After the termination of any Change of Control Coverage Period, another Change
of Control Coverage Period will commence upon the occurrence of another Change
of Control Triggering Event.

For purposes of the Award Agreement, “Change of Control Triggering Event” shall
mean the occurrence of either of the following: (i) the Board or PNC’s
shareholders approve a Business Combination, other than an Excluded Combination,
described in subsection (c) of the definition of Change of Control contained in
Section 15.12; or (ii) the commencement of a proxy contest in which any Person
seeks to replace or remove a majority of the members of the Board.

For purposes of the Award Agreement, “Change of Control Failure” shall mean:
(x) with respect to a Change of Control Triggering Event described in clause
(i) of the definition above, PNC’s shareholders vote against the transaction
approved by the Board or the agreement to consummate the transaction is
terminated; or (y) with respect to a Change of Control Triggering Event
described in clause (ii) of the definition above, the proxy contest fails to
replace or remove a majority of the members of the Board.

15.14 “Change-of-Control-determined Final Award Date” has the meaning set forth
in Section 8.3.

15.15 “Committee-determined Final Award Date” has the meaning set forth in
Section 8.2.

15.16 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

15.17 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 15.20, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 15.17, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.



--------------------------------------------------------------------------------

15.18 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

15.19 “Corporation” means PNC and its Consolidated Subsidiaries.

15.20 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 15.17 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Incentive Performance Units that
have not yet vested in accordance with Section 8 on the basis of such
determination that Grantee has engaged in Detrimental Conduct.

15.21 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

15.22 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Committee has so acted, (b) fair market value as
determined using such other reasonable method adopted by the Committee in good
faith for such purpose that uses actual transactions in PNC common stock as
reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied.

15.23 “Final Award” means the final award, if any, (1) awarded to Grantee by the
Compensation Committee in accordance with Section 8.2, or (2) deemed to be
awarded to Grantee pursuant to Section 8.3, and in either case authorized to be
paid out to Grantee in accordance with Section 9.

15.24 “Final Award Date” means: (1) the date on which the Compensation Committee
makes its determination as to whether or not it will authorize payout of a final
award, and if so, as to the size of the Final Award, if any, it authorizes
pursuant to Section 8.2 (sometimes referred to as the “Committee-determined
Final



--------------------------------------------------------------------------------

Award Date”); or (2) if a Change of Control has occurred and Grantee is deemed
to have been awarded a Final Award pursuant to Section 8.3, the Final Award Date
will be the date the Change of Control occurs (sometimes referred to as the
“Change-of-Control-determined Award Date”).

15.25 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

15.26 “Grantee” means the person to whom the Incentive Performance Units award
is granted, and is identified as Grantee on page 1 of the Agreement.

15.27 “Incentive Performance Units” or “2014-2016 Incentive Performance Units”
means the share-denominated incentive award opportunity performance units of the
number of share units specified as the Share Units on page 1 of the Agreement,
subject to capital adjustments pursuant to Section 11 if any, granted to Grantee
pursuant to the Plan and evidenced by the Agreement.

15.28 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended, and the rules and regulations
promulgated thereunder.

15.29 “Payout Share Units.”

“Calculated Maximum Payout Share Units” has the meaning specified in
Section 7.1, and “vested Payout Share Units” has the meaning specified in
Section 8.1.

15.30 “Performance Factor” has the meaning set forth in Section 6.3 and
Section 7.3, as applicable.

15.31 “Performance Year” has the meaning set forth in Section 6.1.

15.32 “Person” has the meaning specified in the definition of Change of Control
in Section 15.12(a).

15.33 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

15.34 “PNC” means The PNC Financial Services Group, Inc.

15.35 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

15.36 “Qualifying Retirement,” “Qualifying Disability Termination” and
“Qualifying Anticipatory Termination” have the meanings specified in
Section 5.3(iii), Section 5.3(iv), and Section 5.3(v), respectively.

15.37 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”



--------------------------------------------------------------------------------

15.38 “SEC” means the United States Securities and Exchange Commission.

15.39 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

15.40 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

15.41 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

 

  16. Grantee Covenants.

16.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 16 and 17 by virtue of receiving the 2014-2016 Incentive Performance
Units award (regardless of whether a Final Award is ultimately determined and
paid or the size of such Final Award, if any); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

16.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 16.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 16.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

16.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.



--------------------------------------------------------------------------------

16.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 16.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

 

  17. Enforcement Provisions.

Grantee understands and agrees to the following provisions regarding enforcement
of the Agreement.

17.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

17.2 Equitable Remedies. A breach of the provisions of any of Sections 16.2,
16.3 or 16.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

17.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 16.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

17.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

17.5 Severability. The restrictions and obligations imposed by Sections 16.2,
16.3, 16.4, 17.1 and 17.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

17.6 Reform. In the event any of Sections 16.2, 16.3 and 16.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

17.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 16.2, 16.3 and 16.4.



--------------------------------------------------------------------------------

17.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

17.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive value pursuant to the Award and to retain any such value, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law or
regulation.

17.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

17.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

17.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

 

  18. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Award Grant Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

Senior Leaders Deferral Program

2014 Stock-Payable Performance RSUs

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

SENIOR LEADERS DEFERRAL PROGRAM

2014 STOCK-PAYABLE PERFORMANCE

RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name]    AWARD ISSUANCE DATE:   March 7, 2014    SHARE UNITS:  
[Whole number] share units   

 

 

 

  1. Definitions.

Certain terms used in this Senior Leaders Deferral Program 2014 Stock-Payable
Performance Restricted Share Units Award Agreement (the “Agreement” or “Award
Agreement”) are defined in Section 13 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, “Plan” means The PNC
Financial Services Group, Inc. 2006 Incentive Award Plan as amended from time to
time, and “Annual Incentive Deferral Plan” means The PNC Financial Services
Group, Inc. Annual Incentive Deferral Plan as amended from time to time.

 

  2. Performance RSUs with Related Dividend Equivalents Award.

Pursuant to the Plan and in accordance with the Annual Incentive Deferral Plan,
and subject to the terms and conditions of the Award Agreement, PNC awards to
the Grantee named above (“Grantee”) a share-denominated award opportunity of
restricted share units (“Performance RSUs”) of the number of share units set
forth above, together with the opportunity to receive related dividend
equivalents to the extent provided herein (“Dividend Equivalents”), payable in
cash, with respect to those share units (together, the “Award”). The Award is
subject to acceptance by Grantee in accordance with Section 16 and is subject to
the terms and conditions of the Award Agreement, including service, conduct and
other conditions, risk performance and other adjustments, and forfeiture
provisions, and to the Plan.

 

  3. Terms of Award.

For the purpose of determining service, conduct and other conditions,
performance and other adjustments, forfeitures, and other conditions and
provisions applicable to each portion of the Performance RSUs and related
Dividend Equivalents under the Award Agreement, the Award is divided into four
installments or tranches.

This includes the provisions set forth in Section 4 related to Dividend
Equivalents and the provisions set forth in Sections 5 and 6 relating to
(1) specified service conditions and service-related forfeiture provisions,
(2) specified conduct-related and other forfeiture, adjustment and suspension
provisions, (3) specified annual risk performance reviews, review criteria and
conditions, and (4) performance-related adjustment provisions that subject the
award payout size of each tranche that remains outstanding and satisfies the
other applicable conditions for vesting of that tranche to a risk performance
factor related to that tranche’s risk performance year, where the risk



--------------------------------------------------------------------------------

performance factor may be 100.00% (i.e., no downward payout size adjustment of
that tranche for risk performance) or may be a risk performance factor of less
than 100.00% ranging down to 0.00% (i.e., a downward adjustment of the award
payout size of the tranche for that year, up to the potential for full
cancellation of a tranche for a risk performance factor related to that
tranche’s risk performance year of 0.00%).

The four Performance RSUs and related Dividend Equivalents tranches (each a
“Tranche”), together with the performance year that relates to each such
Tranche, are set forth below:

 

  •   one-fourth of the share units (rounded down to the nearest whole unit) are
in the first tranche and will relate to 2014 risk performance (“2014 Tranche” or
“First Tranche”);

 

  •   one-third of the remaining share units (rounded down to the nearest whole
unit) are in the second tranche and will relate to 2015 risk performance (“2015
Tranche” or “Second Tranche”);

 

  •   one-half of the remaining share units (rounded down to the nearest whole
unit) are in the third tranche and will relate to 2016 risk performance (“2016
Tranche” or “Third Tranche”); and

 

  •   the remainder of the share units are in the fourth tranche and will relate
to 2017 risk performance (“2017 Tranche” or “Fourth Tranche”).

Performance RSUs and Dividend Equivalents are not transferable. The Performance
RSUs and related Dividend Equivalents are subject to forfeiture and adjustment
pursuant to the terms and conditions of the Award Agreement until vesting in
accordance with the terms of the Award Agreement, and are subject to downward
adjustment of the number of share units, or share units to which they relate in
the case of Dividend Equivalents, all in accordance with the provisions of
Sections 5 and 6.

Performance RSUs that are not forfeited pursuant to the service requirements or
conduct or other provisions of Section 5, and have a risk-performance adjustment
factor and payout percentage determined in accordance with the terms of
Section 6 of greater than 0.00%, will be performance-adjusted in accordance with
the risk performance adjustment provisions of Section 6. If such
performance-adjusted Performance RSUs satisfy the service requirements and other
conditions for vesting and vest in accordance with the terms of Section 7.1,
then they will be settled and paid out, generally in shares of PNC common stock,
all pursuant to and in accordance with the terms of Sections 7.2 and 7.3.

Dividend Equivalents will be accrued and will be subject to the same forfeiture,
performance-adjustment, and vesting conditions as the Performance RSUs to which
they relate. Outstanding performance-adjusted Dividend Equivalents that vest in
accordance with Section 7.1 will be paid out in cash at the same time that their
related outstanding vested Performance RSUs are settled and paid out, all in
accordance with the terms of Section 7.

Performance RSUs that are forfeited by Grantee pursuant to and in accordance
with the service, conduct or other provisions of Section 5, or that are subject
to a full downward risk performance adjustment (that is, a risk performance
factor of 0.00%) in accordance with the risk performance adjustment provisions
of Section 6, will be cancelled, together with the Dividend Equivalents that
relate to those Performance RSUs, and therefore will terminate, without payment
of any consideration by PNC.

 

  4. Dividend Equivalents.

The Dividend Equivalents portion of a Tranche represents the opportunity to
receive a payout in cash of an amount equal to the cash dividends that would
have been paid, without interest or reinvestment, between the Award Issuance
Date and the vesting date for that Tranche on the number of shares of PNC common
stock determined as specified below had such shares been issued and outstanding
shares on the Award Issuance Date and thereafter through the vesting date for
that Tranche. The specified number for purposes of the preceding sentence will
be the number equal to the number of outstanding risk performance-adjusted
number of share units that become Payout Share Units (as defined in Section 6.5)
and vest in accordance with Section 7 with respect to the related Performance
RSUs in that same Tranche, if any.



--------------------------------------------------------------------------------

Dividend Equivalents are subject to the same service requirements, conduct and
other conditions, forfeiture events, vesting conditions, and risk
performance-based and other payout size adjustments as the Performance RSUs to
which they relate, all as set forth in Sections 5, 6 and 7. Dividend Equivalents
will not vest, be settled and paid unless and until their related Performance
RSUs vest, are settled, and are paid out. Outstanding accrued
performance-adjusted Dividend Equivalents that so vest and settle will be paid
in cash in accordance with Section 7.

 

  5. Forfeiture Provisions: Termination Upon Failure to Meet Applicable Service,
Conduct or Other Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. The Award will terminate with respect to
any Tranche or Tranches or specified portion thereof, as the case may be, of
Performance RSUs and related Dividend Equivalents upon forfeiture and
cancellation of such Tranche or Tranches, or specified portion thereof, of
Performance RSUs and related Dividend Equivalents pursuant to the terms and
conditions of this Section 5, and neither Grantee nor any successors, heirs,
assigns or legal representatives of Grantee will thereafter have any further
rights or interest in either the Performance RSUs or the related Dividend
Equivalents evidenced by the Award Agreement with respect to that Tranche or
those Tranches, or specified portion thereof, as applicable.

5.2 Forfeiture Upon Failure to Meet Service Requirements. If, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements set forth in this Section 5 with respect to one or more
Tranches of Performance RSUs and related Dividend Equivalents, then all
outstanding Performance RSUs that have so failed to meet such service
requirements, together with the Dividend Equivalents related to such Tranche or
Tranches of Performance RSUs, will be forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC as of Grantee’s Termination Date (as
defined in Section 13).

5.3 Service Requirements. Grantee will meet the service requirements with
respect to the Performance RSUs and related Dividend Equivalents, or applicable
Tranche thereof if so specified, if Grantee meets the conditions of any of the
subclauses below. If more than one of the following subclauses is applicable
with respect to those Performance RSUs and related Dividend Equivalents, Grantee
will have met the service requirements for such Performance RSUs and related
Dividend Equivalents upon the first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 1st, 2nd, 3rd, or 4th anniversary of
the Award Issuance Date, as the case may be, with respect to the First, Second,
Third or Fourth Tranche of the Performance RSUs and related Dividend
Equivalents, as applicable.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause (as defined in Section 13) and where Grantee’s termination
of employment as of such date qualifies as a Retirement (as defined in
Section 13) (a “Qualifying Retirement”).

 

  (iv) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause and where Grantee’s employment was terminated as of such
date by the Corporation by reason of Grantee’s Disability (as defined in
Section 13) (a “Qualifying Disability Termination”).

 

  (v) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was terminated as of such date by
the Corporation and such termination is an Anticipatory Termination (as defined
in Section 13) (a “Qualifying Anticipatory Termination”).

 

  (vi) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 13)
occurs.



--------------------------------------------------------------------------------

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 4th
anniversary of the Award Issuance Date and prior to the occurrence of a Change
of Control, if any, then all then outstanding Performance RSUs, together with
all accrued Dividend Equivalents related to such then outstanding Performance
RSUs, will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Performance
RSUs and related Dividend Equivalents vest in accordance with Section 7.1 or
expire unvested or are cancelled pursuant to other provisions of the Award
Agreement, Performance RSUs and related Dividend Equivalents, or specified
portion thereof, will be forfeited by Grantee to PNC and cancelled, without
payment of any consideration by PNC, on the date and to the extent that PNC
determines in its sole discretion to so cancel all or a specified portion of the
Performance RSUs and related Dividend Equivalents on the basis of its
determination that Grantee has engaged in Detrimental Conduct as set forth in
Section 13.13, whether such determination is made during the period of Grantee’s
employment with the Corporation or after Grantee’s Termination Date; provided,
however, that (i) no determination that Grantee has engaged in Detrimental
Conduct may be made on or after the date of Grantee’s death (other than with
respect to a Tranche, if any, that does not vest immediately upon death), and
Detrimental Conduct will not apply to conduct by or activities of successors to
the Performance RSUs and related Dividend Equivalents by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) in the event that
Grantee’s termination of employment was a Qualifying Anticipatory Termination,
no determination that Grantee has engaged in Detrimental Conduct may be made on
or after Grantee’s Termination Date; (iii) no determination that Grantee has
engaged in Detrimental Conduct may be made between the time PNC enters into an
agreement providing for a Change of Control and the time such agreement either
terminates or results in a Change of Control; and (iv) no determination that
Grantee has engaged in Detrimental Conduct may be made after the occurrence of a
Change of Control.

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Performance RSUs and related Dividend Equivalents or any portion thereof are
still outstanding and have not yet vested, the Compensation Committee or other
PNC Designated Person (each as defined in Section 13) may determine that the
vesting of those Performance RSUs and related Dividend Equivalents will be
suspended.

Any such suspension of vesting will continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Performance RSUs, together with all related Dividend
Equivalents, to the extent that such Performance RSUs and related Dividend
Equivalents or any portion thereof are still outstanding, will, upon such
occurrence, be automatically forfeited by Grantee to PNC, will not vest or be
eligible to vest, and will be cancelled without payment of any consideration by
PNC.



--------------------------------------------------------------------------------

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Performance RSUs and related
Dividend Equivalents will proceed in accordance with Sections 5, 6 and 7, as
applicable. No interest will be paid with respect to any suspended payments.

5.6 Clawback, Adjustment or Recoupment. Performance RSUs and related Dividend
Equivalents are also subject to rescission, cancellation or recoupment, in whole
or in part, if and to the extent so provided under any clawback, adjustment or
similar policy of PNC in effect on the Award Issuance Date (including PNC’s 2012
Incentive Compensation Adjustment and Clawback Policy) or that may be
established thereafter and to any clawback or recoupment that may be required by
applicable law or regulation.

 

  6. Risk Performance Conditions and Review; Risk Performance-Related
Adjustments to Performance RSUs and Dividend Equivalents.

Performance RSUs and related Dividend Equivalents are subject to risk
performance conditions and adjustments, all as set forth in the Award Agreement
unless and until amended prospectively by the Compensation Committee or the
Review Committee (as defined in Section 13).

6.1 Annual Risk Performance Factor. Each Tranche of the Award will be subject to
an Annual Risk Performance Factor that relates to risk performance for the
performance year applicable to that Tranche as set forth in Section 3 (e.g., for
the First Tranche, also referred to as the 2014 Tranche, the applicable risk
performance relates to risk performance for calendar year 2014).

The Annual Risk Performance Factor for a Tranche could range from 100.00%,
reflecting no downward adjustment to the applicable Tranche of the Award for
risk performance for that performance year, to an Annual Risk Performance Factor
reflecting a downward adjustment of the Performance RSUs and Dividend
Equivalents in the applicable Tranche to a specified percentage amount, to an
Annual Risk Performance Factor of 0.00%, reflecting full cancellation of the
applicable Tranche for risk performance, all as further provided in this
Section 6.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement or a Qualifying Disability Termination) and there has
not been a Change of Control and Grantee has not died, the Annual Risk
Performance Factor with respect to an applicable outstanding Tranche will be
determined as follows.

(1) If an Annual Risk Performance Review is not required with respect to the
performance year that relates to the applicable Tranche by the Risk Performance
Review Criteria set forth in Section 6.3 below as applicable to Grantee for that
performance year, then the Annual Risk Performance Factor for that Tranche will
be 100.00%, effective as of the date it is determined that an Annual Risk
Performance Review will not be conducted with respect to that performance year.

(2) If an Annual Risk Performance Review is triggered by the provisions of
Section 6.3 as applicable to Grantee and is conducted, as set forth in
Section 6.2 below, with respect to the performance year that relates to the
applicable Tranche, then the Annual Risk Performance Factor for that Tranche
will be as determined by the Review Committee as part of such review, effective
as of the Review Committee determination date, and will be in the range of
100.00% down to 0.00%.

(3) If the Review Committee-determined Annual Risk Performance Factor with
respect to a given performance year is 0.00%, the Tranche that relates to that
performance year, including all outstanding Performance RSUs in that Tranche
together with the Dividend Equivalents related to such Performance RSUs, has
failed to meet this risk performance condition, is no longer eligible for
vesting, and will be forfeited by Grantee to PNC and cancelled without payment
of any consideration by PNC, effective as of the Review Committee determination
date.

For circumstances where Grantee dies while still an employee of the Corporation
or following a Qualifying Retirement or a Qualifying Disability Termination, or
where Grantee’s employment with the Corporation has ceased



--------------------------------------------------------------------------------

by reason of a Qualifying Anticipatory Termination, or where there is a Change
of Control, the Annual Risk Performance Factor with respect to an applicable
Tranche or Tranches outstanding at the time such event occurs will be determined
as set forth in Section 6.4 below.

6.2 Annual Risk Performance Review. In general, while the Award is outstanding
an Annual Risk Performance Review will be conducted with respect to any
performance year for which such review is triggered as set forth in Section 6.3
as applicable to Grantee. Any such determination in accordance with Section 6.3
that an Annual Risk Performance Review will be conducted with respect to a given
performance year will generally be made shortly after the close of the
applicable performance year, but no later than the 45th day following the close
of such year.

When an Annual Risk Performance Review is required by Section 6.3 with respect
to a given completed risk performance year, whether such review is triggered by
action of the Review Committee or Compensation Committee or because a specific
business unit or enterprise level review trigger applicable to Grantee is met,
or a combination thereof, such review will be conducted shortly after the close
of such calendar risk performance year but no later than the end of the first
quarter following such close.

As part of such review, the Review Committee will consider whether, in its
discretion, downward adjustment for risk performance with respect to the
applicable risk performance year would be appropriate as applied to Grantee and,
if so, will reflect such adjustment in the Annual Risk Performance Factor that
will apply to the Tranche of Grantee’s Performance RSUs and related Dividend
Equivalents that relates to that risk performance year. An Annual Risk
Performance Factor as determined by the Review Committee will be in the range of
100.00% down to 0.00%. A downward adjustment for risk performance would be
reflected in an Annual Risk Performance Factor with respect to that performance
year of less than 100.00%. A Factor of 0.00% would mean that the Tranche has
failed to meet the risk performance condition, is no longer eligible for
vesting, and will expire and terminate. Percentages will be rounded to the
nearest one-hundredth, with 0.005 being rounded upward to 0.01, but in no event
will an Annual Risk Performance Factor be greater than 100.00% or less than
0.00%.

If the Review Committee determines in its discretion that it would not be
appropriate to apply a downward adjustment for risk performance for such
performance year to Grantee’s Performance RSUs and related Dividend Equivalents,
that determination would be reflected in an Annual Risk Performance Factor for
the Tranche that relates to that risk performance year of 100.00%.

6.3 Risk Performance Review Criteria. Unless and until amended prospectively by
the Compensation Committee or the Review Committee, the Risk Performance Review
Criteria for a given performance year as applicable to Grantee are as set forth
below.

An Annual Risk Performance Review is required with respect to a given
performance year if triggered by any one or more of the following criteria:
(1) either the Review Committee or the Compensation Committee requires a review
in its discretion; (2) one of the specific business unit or enterprise level
review triggers set forth in the following paragraph is met and that review
trigger is applicable to Grantee because either (a) it is the review trigger
that applies to Grantee based on Grantee’s business unit or functional area as
of the Award Issuance Date and the Review Committee has not determined in its
discretion to apply a different review trigger to Grantee for the given
performance year or (b) the Review Committee has determined in its discretion to
apply such specific business unit or enterprise level review trigger to Grantee
for the specific performance year or years; or (3) the Compensation Committee
conducts a risk performance review with respect to that performance year for
purposes of PNC’s 2014 Performance RSUs awards to members of PNC’s Corporate
Executive Group (“CEG”).

The specific business unit or enterprise level review triggers referenced in
clause (2) above are as follows:

 

  •   PNC’s Retail Banking segment reports a loss for the performance year

 

  •   PNC’s Corporate & Institutional Banking segment reports a loss for the
performance year

 

  •   PNC’s Asset Management Group segment reports a loss for the performance
year

 

  •   PNC’s Residential Mortgage Banking segment reports a loss for the
performance year

 

  •   PNC’s return on economic capital with specified adjustments (“ROEC”) for
the performance year is less than the applicable Compensation
Committee-specified ROEC hurdle amount for that performance year



--------------------------------------------------------------------------------

If Grantee is assigned to one of the Retail Banking, Corporate & Institutional
Banking, Asset Management Group or Residential Mortgage Banking business units
as of the Award Issuance Date, the specific business unit review trigger
applicable to Grantee will be the one that corresponds to Grantee’s business
unit on the Award Issuance Date unless and until the Review Committee determines
otherwise in its discretion. If Grantee is not assigned to one of those business
units as of the Award Issuance Date, the specific review trigger applicable to
Grantee will be the one that relates to PNC’s ROEC relative to the applicable
Compensation Committee-specified hurdle amount unless and until the Review
Committee determines otherwise in its discretion.

For purposes of this Award Agreement, whether or not a specified business unit
has a loss for a given performance year will be determined on the basis of the
reported earnings or loss, as the case may be, of the reportable business
segment that includes the results of such business unit, based on PNC’s publicly
reported financial results for that year.

For purposes of this Award Agreement, “ROEC” will have the meaning set forth in
Section 13.33. The “ROEC hurdle” for a given risk performance year will be the
same as the risk performance hurdle specified by the Compensation Committee for
that performance year for purposes of comparison of ROEC to such hurdle for
PNC’s 2014 Performance RSUs awards to members of the CEG. For the 2014
performance year, this hurdle is related to PNC’s cost of capital and is set at
7.68%.

The hurdle for the 2014 performance year for purposes of comparison of ROEC to
such hurdle for the Senior Leaders Deferral Program 2013 Stock-Payable
Performance Restricted Share Units awards is also set at 7.68%.

In the event that the Compensation Committee does not set an ROEC hurdle for a
given risk performance year, the Review Committee will set such hurdle for
purposes of this Award Agreement.

 

  6.4 Annual Risk Performance Factor in the Event of Death, Qualifying
Anticipatory Termination, or Change of Control.

(a) Death. In the event that Grantee’s employment with the Corporation ceases by
reason of Grantee’s death or Grantee dies following a Qualifying Retirement or a
Qualifying Disability Termination, in either case prior to the occurrence of a
Change of Control, then with respect to any Tranche or Tranches that are
outstanding at the time of Grantee’s death: (i) the Annual Risk Performance
Factor will be 100.00%, effective as of the date of death, with respect to any
Tranche or Tranches that are outstanding at the time of Grantee’s death other
than the Tranche, if any, that is provided for in the following subclause
(ii) in the circumstances described in that subclause; and (ii) if such death
occurs after the close of a risk performance year but before the Tranche that
relates to that performance year has either been performance-adjusted and vested
or has been forfeited, as the case may be, then the Annual Risk Performance
Factor with respect to such Tranche, if any, will be determined in the same
manner and effective as of the same time as it would have been had Grantee
remained an employee of the Corporation, provided that the Tranche remains
outstanding at the applicable time.

In the event that Grantee dies following a Qualifying Anticipatory Termination
or following a Change of Control, the Annual Risk Performance Factor for any
then outstanding Tranche will remain the Factor determined as provided in
Section 6.4(b) or Section 6.4(c) below, as applicable.

(b) Qualifying Anticipatory Termination. In the event that one or more Tranches
were outstanding at the time Grantee’s employment with the Corporation
terminated where such termination was a Qualifying Anticipatory Termination, the
Annual Risk Performance Factor of any outstanding Tranche for which an Annual
Risk Performance Factor had not already been determined as of the day
immediately preceding Grantee’s Termination Date will be the same as the Annual
Risk Performance Factor for the most recent Tranche for which an Annual Risk
Performance Factor had previously been determined in accordance with clause
(1) or (2) of Section 6.1 above, as applicable, or if none, will be 100.00%, all
effective as of the end of the day immediately preceding Grantee’s Termination
Date.



--------------------------------------------------------------------------------

(c) Change of Control. In the event that Grantee continues to be an employee of
the Corporation through the day immediately prior to the date a Change of
Control occurs, or where Grantee ceased to be an employee of the Corporation
prior to that time by reason of a Qualifying Retirement or a Qualifying
Disability Termination, and one or more Tranches remain outstanding through the
day immediately prior to the date the Change of Control occurs, the Annual Risk
Performance Factor of any Tranche for which an Annual Risk Performance Factor
had not already been determined as of the day immediately preceding the date the
Change of Control occurs will be the same as the Annual Risk Performance Factor
for the most recent Tranche for which an Annual Risk Performance Factor had
previously been determined in accordance with clause (1) or (2) of Section 6.1
above, as applicable, or, if none, will be 100.00%, all effective as of the day
immediately preceding the date the Change of Control occurs.

In the event that a Change of Control occurs after Grantee’s death, for any
Tranche or Tranches where the Annual Risk Performance Factor for such Tranche or
Tranches was determined effective as of the date of death pursuant to
Section 6.4(a)(i) above, any such Factor will remain as so provided in
Section 6.4(a)(i), and for any Tranche where, pursuant to Section 6.4(a)(ii),
the Annual Risk Performance Factor is to be determined in the same manner and
effective as of the same time as it would have been had Grantee remained an
employee of the Corporation, the Annual Risk Performance Factor will remain as
previously determined if such determination had already been made as of the day
immediately preceding the date the Change of Control occurs, and if not, the
Annual Risk Performance Factor for any such then outstanding Tranche will be
determined as provided in this Section 6.4(c).

In the event that a Change of Control occurs after a Qualifying Anticipatory
Termination, the Annual Risk Performance Factor for any then outstanding Tranche
will remain the Factor determined as provided in Section 6.4(b) above as
applicable.

6.5 Performance Adjustment of Outstanding Share Units. Once an Annual Risk
Performance Factor for a Tranche of Performance RSUs and related Dividend
Equivalents has been determined in accordance with Sections 6.1 through 6.4, as
applicable, and provided that the Tranche has not been cancelled pursuant to any
of the forfeiture provisions of Section 5, the number of outstanding share units
in that Tranche will be performance-adjusted as applicable in accordance with
this Section 6.5.

The performance-adjusted number of share units in a Tranche will be equal to a
percentage of the initial share units in the Tranche that remain outstanding,
rounded to the nearest one-hundredth with 0.005 share units being rounded upward
to 0.01 share units, where the percentage to be applied is equal to the Annual
Risk Performance Factor for the performance risk year that relates to that
Tranche (e.g., for the First Tranche, the Annual Risk Performance Factor for
calendar year 2014) as determined in accordance with Sections 6.1 through 6.4,
as applicable. Only the performance-adjusted share units in a Tranche are
eligible to vest and be the basis of the settlement and payout of the
Performance RSUs and related Dividend Equivalents in the Tranche in accordance
with Section 7 provided that all of the other conditions for vesting are
satisfied, including the service condition.

The performance-adjusted Performance RSUs for a Tranche are sometimes referred
to as the “Payout Share Units” for purposes of the vesting, where applicable, of
that portion of the Tranche in accordance with Section 7.1. Only outstanding
Payout Share Units are eligible to vest in accordance with Section 7.1 provided
that all of the other conditions of the Award Agreement are met. The percentage
applied to the share units for a given Tranche in order to arrive at the Payout
Share Units is sometimes referred to as the “Payout Percentage” for that
Tranche.

Payout Share Units that remain outstanding and vest in accordance with
Section 7.1 are sometimes referred to as vested Payout Share Units. Outstanding
vested Payout Share Units are settled and paid out in accordance with Sections
7.2 and 7.3.

Dividend Equivalents will be subject to the same performance adjustment and
Payout Percentage that is applied to the Performance RSUs to which they relate.



--------------------------------------------------------------------------------

6.6 Termination of Portions of Award Due to Performance Adjustments. The
Performance RSUs in a Tranche that do not become Payout Share Units, together
with the accrued Dividend Equivalents related to such Performance RSUs, will be
cancelled; that is, only the performance-adjusted number of share units in the
Tranche that remain outstanding and become Payout Share Units after the
applicable risk performance adjustment and any other adjustments for that
Tranche have been made will be eligible to vest and be the basis of the
settlement and payout of the Performance RSUs and related Dividend Equivalents
in the Tranche in accordance with Section 7 provided that all of the other
conditions for vesting are satisfied, including the service condition. Any
remaining portion of the Tranche (as would be the case where the Payout
Percentage for the Tranche was less than 100.00%) will be cancelled.

Dividend Equivalents that had accrued with respect to any Performance RSUs in a
Tranche that do not become Payout Share Units and are cancelled will also be
cancelled as Dividend Equivalents are subject to the same performance and other
adjustments that are applied to the Performance RSUs to which they relate.

6.7 PNC Determinations Final. All determinations made by the Compensation
Committee, the Review Committee, or otherwise by PNC hereunder shall be made in
its sole discretion and shall be final, binding and conclusive for all purposes
on all parties, including without limitation Grantee.

 

  7. Vesting and Settlement of Performance-Adjusted Share Units and Related
Dividend Equivalents.

7.1 Vesting. Grantee’s outstanding Performance RSUs as performance-adjusted
pursuant to the provisions of Section 6 (the Payout Share Units) and related
performance-adjusted Dividend Equivalents will vest (that is, become “vested
Payout Share Units” and vested related performance-adjusted Dividend
Equivalents) upon the earliest to occur of the events set forth in the
subclauses below, provided that such Performance RSUs and related Dividend
Equivalents have not been forfeited prior to such vesting event pursuant to any
of the provisions of Section 5 or cancelled as a result of the risk performance
adjustment provisions of Section 6 and remain outstanding at that time:

 

  (i) (a) the 1st anniversary of the Award Issuance Date in the case of the
First Tranche share units and related dividend equivalents, the 2nd anniversary
of the Award Issuance Date in the case of the Second Tranche share units and
related dividend equivalents, the 3rd anniversary of the Award Issuance Date in
the case of the Third Tranche share units and related dividend equivalents, and
the 4th anniversary of the Award Issuance Date in the case of the Fourth Tranche
share units and related dividend equivalents, as the case may be,

or, if later, (b) the date on which the performance adjustment determination
pursuant to Section 6 with respect to the applicable Tranche is final (but no
later than March 31st of the calendar year in which such anniversary occurs),

or, if later, (c) on the date as of which any suspension imposed with respect to
those Performance RSUs and related Dividend Equivalents pursuant to Section 5.5
is lifted without forfeiture of such share units and related dividend
equivalents and they vest, as applicable;

 

  (ii) in the event of Grantee’s death,

(a) the date of Grantee’s death with respect to any Tranche or Tranches as to
which the Annual Risk Performance Factor for such Tranche is determined
effective as of the time of Grantee’s death pursuant to Section 6.4(a)(i) or was
previously determined prior to Grantee’s death pursuant to Section 6.4(b), and

(b) with respect to the Tranche, if any, for which the Annual Risk Performance
Factor is determined after Grantee’s death pursuant to Section 6.4(a)(ii), at
the same time and in the same manner as provided in Section 7.1(i)(a) or (b), as
applicable, had Grantee remained an employee of the Corporation; and

 

  (iii) the end of the day immediately preceding the day a Change of Control
occurs.



--------------------------------------------------------------------------------

Performance RSUs and related Dividend Equivalents (1) that have been forfeited
by Grantee pursuant to the service requirements or conduct or other provisions
of Section 5 or (2) that are part of the portion of a Tranche of Performance
RSUs and related Dividend Equivalents that has been cancelled as a result of the
risk performance-adjustment provisions of Section 6 where the Payout Percentage
for that Tranche was less than 100.00% or (3) that have been cancelled as a
result of the application, pursuant to the provisions of Section 6, of a Payout
Percentage of 0.00% to the Tranche to which they relate, are not eligible for
vesting, will not settle, and will be cancelled without payment of any
consideration by PNC.

The period during which Dividend Equivalents will accrue with respect to an
applicable Tranche of Performance RSUs will end, and such Dividend Equivalents
will cease to accrue, on the vesting date for such Tranche of Performance RSUs
in accordance with Section 7.1 or on the cancellation date for such Performance
RSUs in accordance with Section 5 or Section 6, as applicable.

Outstanding accrued performance-adjusted Dividend Equivalents that vest in
connection with the vesting of the outstanding performance-adjusted Performance
RSUs to which they relate (that is, the amount of dividend equivalents for the
period from the Award Issuance Date through the vesting date on the number of
related Performance RSUs that become Payout Share Units and vest) will be
settled and paid out in accordance with Sections 7.2 and 7.3.

Accrued Dividend Equivalents that fail to vest will be cancelled on the
cancellation date for the Performance RSUs to which they relate in accordance
with Section 5 or Section 6, as applicable.

7.2 Settlement. Outstanding vested Payout Share Units will be paid out at the
time set forth in Section 7.3 either by delivery to Grantee of that number of
whole shares of PNC common stock equal to the number of outstanding vested
Payout Share Units being settled or as otherwise provided in Section 9, as
applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Payout Share Units being settled include a fractional interest, such fractional
interest will be liquidated and paid to Grantee in cash on the basis of the then
current Fair Market Value (as defined in Section 13) of PNC common stock as of
the vesting date (or as of the scheduled payment date pursuant to subsection
(2) of the third bullet under Section 7.3 if payment is made pursuant to that
provision, as necessary) or in any case as otherwise provided in Section 11 or
in Section 9 as applicable. Similarly, for any other outstanding award of
performance restricted share units held by Grantee (“Prior Award”), no
fractional shares will be delivered to Grantee, and if a final award payment
with respect to all or a portion of any such award is payable to Grantee in
shares and includes a fractional interest, such fractional interest will be paid
to Grantee in the same manner as for this Award.

Outstanding vested related performance-adjusted Dividend Equivalents will be
settled by payment to Grantee in cash at the same time as the time set forth in
Section 7.3 for payment of the outstanding vested, performance-adjusted
Performance RSUs to which they relate.

7.3 Payout Timing. Payment will be made to Grantee in settlement of outstanding
vested Payout Share Units and vested related performance-adjusted Dividend
Equivalents as soon as practicable after the vesting date set forth in the
applicable subclause of Section 7.1 for such units and related dividend
equivalents, generally within 30 days but no later than December 31st of the
calendar year in which the vesting date occurs, subject to the provisions of the
following bullets, if applicable. No interest will be paid with respect to any
such payments made pursuant to this Section 7.

 

  •   In the event that the vesting date pursuant to Section 7.1(i) or
Section 7.1(ii)(b) is the date on which the performance adjustment determination
pursuant to Section 6 with respect to the applicable Tranche is final or that
the vesting date pursuant to Section 7.1(i) is the date as of which any
suspension imposed pursuant to Section 5.5 is lifted, payment will be made no
later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.



--------------------------------------------------------------------------------

  •   Where vesting occurs pursuant to Section 7.1(ii)(a) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death;

 

  •   Where vesting occurs pursuant to Section 7.1(iii) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such performance-adjusted Performance RSUs and
related performance-adjusted Dividend Equivalents had they vested pursuant to
Section 7.1(i) rather than pursuant to Section 7.1(iii), but in no event later
than December 31st of the calendar year in which such scheduled vesting date
occurs.

 

  •   Where vesting occurs pursuant to Section 7.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such performance-adjusted Performance RSUs and
related performance-adjusted Dividend Equivalents had they vested pursuant to
Section 7.1(i) rather than pursuant to Section 7.1(iii) but Grantee dies prior
to that scheduled payout date, payment will be made no later than December 31st
of the calendar year in which Grantee’s death occurred or, if later (but not
beyond the end of the calendar year in which the vesting would have occurred
pursuant to Section 7.1(i) had they vested pursuant to Section 7.1(i) rather
than pursuant to Section 7.1(iii)), the 15th day of the 3rd calendar month
following the date of Grantee’s death.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

If there is a dispute regarding payment of a final award amount, PNC will settle
the undisputed portion of the award amount, if any, within the time frame set
forth above in this Section 7.3, and will settle any remaining portion as soon
as practicable after such dispute is finally resolved but in any event within
the time period permitted under Section 409A of the U.S. Internal Revenue Code.

8. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC stock are issued and delivered in settlement of outstanding vested
performance-adjusted Performance RSUs pursuant to Section 7.

 

  9. Capital Adjustments.

9.1 Except as otherwise provided in Section 9.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Performance RSUs and related Dividend Equivalents are settled and paid,
the Compensation Committee or its delegate shall make those adjustments, if any,
in the number, class or kind of Performance RSUs and related Dividend
Equivalents then outstanding under the Award that it deems appropriate in its
discretion to reflect Corporate Transactions such that the rights of Grantee are
neither enlarged nor diminished as a result of such Corporate Transactions,
including without limitation (a) measuring the value per share unit of any
share-denominated award amount authorized for payment to Grantee pursuant to
Section 7 by reference to the per share value of the consideration payable to a
PNC common shareholder in connection with such Corporate Transactions and
(b) authorizing payment of the entire value of any award amount authorized for
payment to Grantee pursuant to Section 7 to be paid in cash at the applicable
time specified in Section 7.



--------------------------------------------------------------------------------

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

9.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Performance RSUs and related Dividend Equivalents then outstanding under the
Award will automatically be adjusted to reflect the same changes as are made to
outstanding shares of PNC common stock generally, (b) the value per share unit
of any share-denominated award amount will be measured by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 7 will be made solely in cash at the applicable time
specified by Section 7.

 

  10. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Performance RSUs and related Dividend Equivalents may not be sold, assigned,
transferred, exchanged, pledged, or otherwise alienated or hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Performance RSUs
and Dividend Equivalents are settled and paid out in accordance with the terms
of Section 7, such delivery of shares and/or other payment shall be made to the
executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 11, shall extinguish all right to payment
hereunder.

11. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person determines
otherwise, the Corporation will retain whole shares of PNC common stock from any
amounts then payable to Grantee hereunder in the form of shares of PNC common
stock, and will withhold cash from any amounts then payable to Grantee hereunder
that are settled in cash; provided, however, that in the event that amounts then
payable to Grantee include a fractional interest, withholding may be made in the
form of shares with respect to such fractional interest. Similarly, for any
outstanding Prior Award held by Grantee, if a final award payment with respect
to all or a portion of such award is payable to Grantee in the form of shares
and includes a fractional interest, withholding may be made in the form of
shares with respect to such fractional interest in the same manner as for this
Award.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 11, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 13) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.



--------------------------------------------------------------------------------

12. Employment. Neither the awarding of the Performance RSUs and related
Dividend Equivalents nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.

13. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

13.1 “Agreement,” “Award Agreement;” “Award;” “Award Issuance Date.”

“Agreement” or “Award Agreement” means the Senior Leaders Deferral Program 2014
Stock-Payable Performance Restricted Share Units Award Agreement between PNC and
Grantee evidencing the Performance RSUs and related Dividend Equivalents award
awarded to Grantee pursuant to the Plan in accordance with the Annual Incentive
Deferral Plan.

“Award” means the Performance RSUs and related Dividend Equivalents award
awarded to Grantee pursuant to the Plan in accordance with the Annual Incentive
Deferral Plan and evidenced by the Agreement.

“Award Issuance Date” means the Award Issuance Date set forth on page 1 of the
Agreement in accordance with the Annual Incentive Deferral Plan.

13.2 “Annual Incentive Deferral Plan” means The PNC Financial Services Group,
Inc. Annual Incentive Deferral Plan as amended from time to time.

13.3 “Annual Risk Performance Factor” has the meaning set forth in Sections 6.1,
6.2 and 6.4, and “Annual Risk Performance Review” has the meaning set forth in
Section 6.2.

13.4 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 13.4, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 13.4, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 13.4 only if and when there shall have been delivered to



--------------------------------------------------------------------------------

Grantee, as part of the notice of Grantee’s termination, a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board, at a Board meeting called and held for the purpose of
considering such termination, finding on the basis of clear and convincing
evidence that, in the good faith opinion of the Board, Grantee is guilty of
conduct described in clause (a) or clause (b) above and, in either case,
specifying the particulars thereof in detail. Such resolution shall be adopted
only after (i) reasonable notice of such Board meeting is provided to Grantee,
together with written notice that PNC believes that Grantee is guilty of conduct
described in clause (a) or clause (b) above and, in either case, specifying the
particulars thereof in detail, and (ii) Grantee is given an opportunity,
together with counsel, to be heard before the Board.

13.5 “Board” means the Board of Directors of PNC.

13.6 “Cause” and “termination for Cause.”

Except as otherwise required by Section 13.4 in connection with the definition
of Anticipatory Termination set forth therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or any other executive officer of
PNC, determines that Grantee is guilty of conduct described in clause (a),
(b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

13.7 “CEO” means the chief executive officer of PNC.

13.8 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 13.8(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any



--------------------------------------------------------------------------------

acquisition pursuant to an Excluded Combination (as defined in Section 13.8(c))
or (5) an acquisition of beneficial ownership representing between 20% and 40%,
inclusive, of the Outstanding PNC Voting Securities or Outstanding PNC Common
Stock shall not be considered a Change of Control if the Incumbent Board as of
immediately prior to any such acquisition approves such acquisition either prior
to or immediately after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

13.9 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

13.10 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 13.13, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 13.10, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.



--------------------------------------------------------------------------------

13.11 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

13.12 “Corporation” means PNC and its Consolidated Subsidiaries.

13.13 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 13.10 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Performance RSUs that have not yet
vested in accordance with Section 7.1 and of the Dividend Equivalents related to
such Performance RSUs on the basis of such determination that Grantee has
engaged in Detrimental Conduct.

13.14 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

13.15 “Dividend Equivalents” means the opportunity to receive dividend
equivalents awarded to Grantee pursuant to the Plan in connection with the
Performance RSUs to which they relate and evidenced by the Award Agreement.

13.16 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Compensation Committee has so acted, (b) fair market
value as determined using such other reasonable method adopted by the
Compensation Committee in good faith for such purpose that uses actual
transactions in PNC common stock as reported by a national securities exchange
or the Nasdaq National Market, provided that such method is consistently
applied.



--------------------------------------------------------------------------------

13.17 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

13.18 “Grantee” means the person to whom the Performance RSUs with related
Dividend Equivalents award is awarded, and is identified as Grantee on page 1 of
the Agreement.

13.19 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended, and the rules and regulations
promulgated thereunder.

13.20 “Payout Percentage” has the meaning specified in Section 6.5.

13.21 “Payout Share Units” and “vested Payout Share Units” have the meanings
specified in Sections 6.5 and 7.1. “Payout Share Units” are the outstanding
performance-adjusted number of Performance RSUs calculated in accordance with
Section 6.5 that are eligible to vest in accordance with Section 7.1 provided
that all of the other conditions of the Award Agreement are met. “Vested Payout
Share Units” are outstanding performance-adjusted Performance RSUs that have
vested in accordance with Section 7.1.

13.22 “Performance RSUs” means the share-denominated award opportunity of the
number of restricted share units specified as the Share Units on page 1 of the
Agreement, subject to capital adjustments pursuant to Section 9 if any, awarded
to Grantee pursuant to the Plan and evidenced by the Agreement.

13.23 “Person” has the meaning specified in the definition of Change of Control
in Section 13.8(a).

13.24 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

13.25 “Plan Administrator” has the meaning specified in Article III of the
Annual Incentive Deferral Plan.

13.26 “PNC” means The PNC Financial Services Group, Inc.

13.27 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

13.28 “Prior Award” has the meaning set forth in Section 7.2.

13.29 “Qualifying Retirement,” “Qualifying Disability Termination,” and
“Qualifying Anticipatory Termination” have the respective meaning specified in
Section 5.3(iii), Section 5.3(iv) or Section 5.3(v), as the case may be.

13.30 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Compensation Committee or the CEO or his or her designee so determines prior
to such divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.



--------------------------------------------------------------------------------

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

13.31 “Review Committee” is the committee or group whose members function as the
Review Committee for purposes of Section 6.

Unless and until the Compensation Committee determines to act as the Review
Committee, the Review Committee will be the management-level committee,
subcommittee, or group consisting of those members specified from time to time
by the CEO and/or the Chief Human Resources Officer of PNC to act in such
capacity for purposes of conducting reviews and making determinations pursuant
to Section 6.

13.32 “Risk Performance Review Criteria” has the meaning specified in
Section 6.3.

13.33 “ROEC” for a given performance year will be calculated as earnings for the
applicable performance year, divided by average economic capital for the same
calendar year, calculated to two places to the right of the decimal, rounded to
the nearest hundredth with 0.005 being rounded upward to 0.01.

Earnings. Earnings will mean PNC’s publicly-reported earnings for the applicable
calendar year adjusted, on an after-tax basis, for the impact of the items set
forth under the heading “Earnings Adjustments” below.

Economic Capital. Economic capital will mean total economic capital for PNC on a
consolidated basis as that term is used by PNC for its internal measurement
purposes. Average economic capital for the applicable calendar year will mean
such average economic capital as calculated by PNC for internal purposes.

Earnings Adjustments. For purposes of calculating PNC’s ROEC for a given
performance year, publicly-reported earnings results for that year will be
adjusted, on an after-tax basis, for the impact of any of the following where
such impact occurs during the given year:

 

  •   extraordinary items (as such term is used under GAAP);

 

  •   items resulting from a change in tax law;

 

  •   discontinued operations;

 

  •   acquisition costs and merger integration costs;

 

  •   any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

  •   acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities; and

 

  •   the net impact on PNC of significant gains or losses related to BlackRock
transactions (similar to the adjustment provided for in PNC’s Incentive
Performance Units awards in an earlier year to members of PNC’s Corporate
Executive Group that included adjusting 2009 results to exclude the 4th quarter
2009 gain related to BlackRock’s acquisition of Barclays Global Investors).

13.34 “ROEC hurdle” has the meaning set forth in Section 6.3.

13.35 “SEC” means the United States Securities and Exchange Commission.

13.36 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

13.37 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.



--------------------------------------------------------------------------------

13.38 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

13.39 “Tranche” and “First, Second, Third or Fourth Tranche” have the meanings
specified in Section 3.

 

  14. Grantee Covenants.

14.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 14 and 15 by virtue of receiving this Performance RSUs and Dividend
Equivalents award (regardless of whether such share units and dividend
equivalents, or any portion thereof, ultimately vest and settle); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.

14.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 14.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is a Qualifying Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 14.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

14.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

14.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the



--------------------------------------------------------------------------------

business or activities of PNC or any of its subsidiaries or (b) developed with
the use of any time, material, facilities or other resources of PNC or any
subsidiary (“Developments”). Grantee agrees to assign and hereby does assign to
PNC or its designee all of Grantee’s right, title and interest, including
copyrights and patent rights, in and to all Developments. Grantee shall perform
all actions and execute all instruments that PNC or any subsidiary shall deem
necessary to protect or record PNC’s or its designee’s interests in the
Developments. The obligations of this Section 14.4 shall be performed by Grantee
without further compensation and shall continue beyond Grantee’s Termination
Date.

15. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

15.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

15.2 Equitable Remedies. A breach of the provisions of any of Sections 14.2,
14.3 or 14.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

15.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 14.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

15.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

15.5 Severability. The restrictions and obligations imposed by Sections 14.2,
14.3, 14.4, 15.1 and 15.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

15.6 Reform. In the event any of Sections 14.2, 14.3 and 14.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

15.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 14.2, 14.3 and 14.4.

15.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with



--------------------------------------------------------------------------------

retroactive effect, that PNC deems appropriate in order either to preclude any
such payments or benefits from being deemed “deferred compensation” within the
meaning of Section 409A of the U.S. Internal Revenue Code or to provide such
payments or benefits in a manner that complies with the provisions of
Section 409A of the U.S. Internal Revenue Code such that they will not be
taxable thereunder.

15.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any shares or other value pursuant to the Award, will be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Issuance Date or that may be established thereafter
and to any clawback or recoupment that may be required by applicable law or
regulation.

15.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, or the Plan Administrator, whether made or issued before
or after the Award Issuance Date.

15.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

15.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

 

  16. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Issuance Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Issuance Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

RESTRICTED SHARE UNITS

Three Year Stock-Payable RSUs with

No Continuing Service Requirement

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

FEBRUARY 2014 STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name]    AWARD GRANT DATE:   February 13, 2014    RESTRICTED SHARE
UNITS:                    share units   

 

 

1. Definitions. Certain terms used in this February 2014 Stock-Payable
Restricted Share Units Award Agreement (the “Agreement” or “Award Agreement”)
are defined in Section 12 or elsewhere in the Agreement, and such definitions
will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Award Agreement,
including conduct and other conditions and forfeiture provisions, and to the
Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Agreement and to the Plan.

3.1 No Service Requirements. Grantee must be an employee of the Corporation on
the Award Grant Date. There is no continuing service requirement for the Award.

3.2 Initial Tax Withholding; Tax Share Units. Any Federal Insurance
Contributions Act (FICA) employee taxes required in connection with and at the
time of grant of the Award, and any Federal, state or local tax amounts related
to the payment of such FICA taxes or to required minimum income tax withholding
in connection with the payout at the time of grant of sufficient of the
Restricted Share Units to pay the employee FICA taxes and all related taxes
(including additional income taxes required by virtue of the pyramiding of wages
and taxes), shall be paid first from the retention of the Shares resulting from
the payout at that time of the Tax Share Units (as described below) and then any
remaining amount shall be withheld from other compensation then payable to
Grantee or as otherwise determined by PNC. The Tax Share Units will vest and be
paid out in shares of PNC common stock in accordance with the applicable
provisions of Section 6 at the time of grant and those payout Shares will be
retained by PNC, all for the sole purpose of the payment of required employee
FICA and other taxes in accordance with this Section 3.2 and Section 10.1.



--------------------------------------------------------------------------------

The Tax Share Units shall be that number of the Restricted Share Units of the
Award equal to the aggregate of the First Day Tax Withholding amounts (in
dollars), as described below, divided by the Fair Market Value (as defined in
Section 12) of a share of PNC common stock on the Award Grant Date, rounded down
to the nearest whole share unit; provided, however, that the Tax Share Units
shall in no event exceed the number of share units the payout of which is
permitted to be accelerated for the purposes of the payment of FICA taxes and
any Federal, state and local taxes related to the payment of such FICA taxes
(including additional income taxes required by virtue of the pyramiding of wages
and taxes) in accordance with Section 409A of the U.S. Internal Revenue Code.

The First Day Tax Withholding amounts shall be (i) the dollar amount of the
employee FICA taxes imposed with respect to the Award at the time of grant and
any state or local taxes related to the payment of such FICA taxes, plus
(ii) the dollar amount of Federal, state and local income tax required to be
withheld on the income recognized by virtue of the payout of sufficient
Restricted Share Units such that the retention of the Shares so paid out will be
sufficient to satisfy the payment of the dollar amount of taxes described in
clause (i) hereof, plus (iii) the dollar amount of Federal, state and local
income tax required to be withheld on the income recognized by virtue of the
payout of sufficient additional Restricted Share Units to satisfy the required
income tax withholding on the dollar amount described in clause (ii) hereof, and
so on with respect to the income taxes related to the compensation income
attributable to the pyramiding of paying out sufficient additional share units
to satisfy each successive amount of required income tax withholding.

Applicable tax withholding obligations not satisfied at the time of grant as
described above will be satisfied as provided in Section 10.2.

3.3 Tranches. The Restricted Share Units in the Award that are not Tax Share
Units (that is, the total number of Restricted Share Units set forth on page 1
of the Agreement minus the number of Tax Share Units) are divided into three
installments or tranches for purposes of determining the conduct and other
conditions and provisions applicable to each portion of the RSUs and related
Dividend Equivalents under the Agreement. This includes the conditions set forth
in Section 4 related to Dividend Equivalents and the conditions set forth in
Sections 5 and 6 relating to conduct-related and other provisions and
forfeitures and to vesting and settlement provisions for each tranche.

The three Restricted Share Units and related Dividend Equivalents tranches
(each, a “Tranche”) are set forth below:

 

  •   one-third of the share units that are not Tax Share Units (rounded down to
the nearest whole unit) are in the first tranche (“First Tranche”);

 

  •   one-half of the remaining share units that are not Tax Share Units
(rounded down to the nearest whole unit) are in the second tranche (“Second
Tranche”); and

 

  •   the remainder of the share units that are not Tax Share Units are in the
third tranche (“Third Tranche”).

3.4 Restricted Share Units and Dividend Equivalents are not transferable.
Restricted Share Units and related Dividend Equivalents are subject to
forfeiture pursuant to the applicable conduct and other terms and conditions of
the Agreement until vesting of the Restricted Share Units in accordance with the
terms of the Agreement.

Provided that Restricted Share Units are not forfeited in accordance with the
terms of Section 5 and vest in accordance with the terms of Section 6, those
RSUs will be settled and paid out, generally in shares of PNC common stock,
pursuant to and in accordance with the terms of Section 6. Restricted Share
Units that are forfeited by Grantee pursuant to and in accordance with the terms
of the provisions of Section 5 will be cancelled without payment of any
consideration by PNC.



--------------------------------------------------------------------------------

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
shall terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Restricted Share Units
to which those Dividend Equivalents relate. Due to the timing of the vesting of
the Tax Share Units, no related Dividend Equivalents will be payable with
respect to the Tax Share Units.

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units other than the Tax Share Units, and Dividend Equivalents payments
are applicable for the period during which the Tranche of Restricted Share Units
to which they relate is outstanding. Dividend Equivalents apply to the period
from and after the Award Grant Date until such time as the applicable Tranche of
Restricted Share Units granted in connection with those Dividend Equivalents
either (i) vests pursuant to and in accordance with the terms of Section 6 or
(ii) is cancelled upon forfeiture in accordance with the terms of Section 5. At
the end of such period (either the vesting date in accordance with Section 6 or
cancellation date in accordance with Section 5), the related Dividend
Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Due to the timing of the vesting of the Tax Share Units, no related Dividend
Equivalents will be payable with respect to the Tax Share Units.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

Additional Conditions. Except as otherwise provided in Sections 5.2(b), 12.11,
and 14.9, termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs after the
dividend record date for a quarter but before the related dividend payment date,
the Corporation will nonetheless make such a quarterly dividend equivalents
payment to Grantee with respect to that record date, if any.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 pending resolution of a potential forfeiture of the
Restricted Share Units, then such payment will be made only if and when the
suspension is terminated for reasons favorable to Grantee and the Restricted
Share Units are not forfeited. No interest shall be paid with respect to any
suspended payments. If the suspension is terminated for reasons adverse to
Grantee, both the Restricted Share Units and any suspended Dividend Equivalents
payments will be forfeited without payment.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of
Restricted Share Units, or specified portion thereof, and the right to receive
payment with respect to the Dividend Equivalents related to such Restricted
Share Units, pursuant to



--------------------------------------------------------------------------------

the terms and conditions of this Section 5, the Award will terminate with
respect to such RSUs and related Dividend Equivalents, or specified portion
thereof, and neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in the Restricted Share Units or the related right to Dividend Equivalents
evidenced by the Agreement with respect to such RSUs and related Dividend
Equivalents, or specified portion thereof, as applicable.

5.2 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units and related
Dividend Equivalents on the basis of its determination that Grantee has engaged
in Detrimental Conduct as set forth in Section 12.11, whether such determination
is made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) no determination
that Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iii) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control (as defined in Section 12).

5.3 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Committee or other PNC Designated Person may determine that the
vesting of those Restricted Share Units and any further Dividend Equivalents
payments shall be suspended.

Any such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.



--------------------------------------------------------------------------------

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units shall
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended shall be paid, and payment of ongoing Dividend
Equivalents, if any, shall resume in accordance with Section 4 as applicable. No
interest shall be paid with respect to any suspended payments.

5.4 Clawback, Adjustment or Recoupment. Restricted Share Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date (including
PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy) or that may be
established thereafter and to any clawback or recoupment that may be required by
applicable law or regulation.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Restricted Share Units will vest upon the earliest to occur of the
events set forth in the subclauses below, provided that those Restricted Share
Units have not been forfeited prior to such event pursuant to any of the
provisions of Section 5 and remain outstanding at that time:

(i) the Award Grant Date in the case of the Tax Share Units;

(ii) the 1st anniversary of the Award Grant Date in the case of the First
Tranche of RSUs, the 2nd anniversary of the Award Grant Date in the case of the
Second Tranche of RSUs, and the 3rd anniversary of the Award Grant Date in the
case of the Third Tranche of RSUs, as the case may be, or, if later, on the date
as of which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.3 is lifted without forfeiture of the units and the units
vest, as applicable;

(iii) the date of Grantee’s death; and

(iv) the end of the day immediately preceding the day a Change of Control (as
defined in Section 12) occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
such Restricted Share Units will end and such Dividend Equivalents will
terminate either on the vesting date for such Restricted Share Units in
accordance with Section 6 or on the cancellation date for such Restricted Share
Units in accordance with Section 5, as applicable.

6.2 Settlement.

(a) Tax Share Units. Vested Tax Share Units will be settled at the time set
forth in Section 6.3 for the payout of Tax Share Units by delivery of that
number of whole shares of PNC common stock equal to the number of vested Tax
Share Units being settled.

(b) Except as otherwise provided in Section 6.2 (a) above, Restricted Share
Units that have vested will be settled at the time set forth in Section 6.3 by
delivery to Grantee of that number of whole shares of PNC common stock equal to
the number of outstanding vested Restricted Share Units being settled or as
otherwise provided pursuant to Section 8 if applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as



--------------------------------------------------------------------------------

of the scheduled payment date pursuant to subsection (2) of the third bullet
under Section 6.3(b) if payment is made pursuant to that provision as necessary)
or in any case as otherwise provided in Section 10.2 or Section 8 if applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

6.3 Payout Timing.

(a) Tax Share Units. Payment will be made in settlement of the vested Tax Share
Units as soon as practicable upon the vesting of those share units as set forth
in subclause (i) of Section 6.1, and the shares of PNC common stock so paid out
in settlement of the vested Tax Share Units will be retained by PNC for FICA and
other tax withholding in accordance with Sections 3.2 and 10.1.

(b) Except as otherwise provided in Section 6.3(a) above, payment will be made
to Grantee in settlement of outstanding Restricted Share Units that have vested
as soon as practicable after the vesting date set forth in the applicable
subclause of Section 6.1 for such RSUs, generally within 30 days but no later
than December 31st of the calendar year in which the vesting date occurs,
subject to the provisions of the following bullets, if applicable. No interest
shall be paid with respect to any such payments hereunder.

 

  •   In the event that the vesting date pursuant to Section 6.1(ii) is the date
as of which any suspension imposed pursuant to Section 5.3 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iv) due to the occurrence of
a Change of Control:

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment will be made
as soon as practicable after the Change of Control date, but in no event later
than December 31st of the calendar year in which the Change of Control occurs
or, if later, by the 15th day of the third calendar month following the date on
which the Change of Control occurs, other than in unusual circumstances where a
further delay thereafter would be permitted under Section 409A of the U.S.
Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6.1(ii) rather than pursuant to Section 6.1(iv), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iv) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested pursuant
to Section 6.1(ii) rather than pursuant to Section 6.1(iv), but Grantee dies
prior to that scheduled payout date, payment will be made no later than
December 31st of the calendar year in which Grantee’s death occurred or, if
later (but not beyond the end of the calendar year in which the vesting would
have occurred had such RSUs vested pursuant to Section 6.1(ii) rather than
pursuant to Section 6.1(iv)), the 15th day of the 3rd calendar month following
the date of Grantee’s death.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.



--------------------------------------------------------------------------------

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid in accordance with the terms of Section 6, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Sections 3, 6 and 10, shall extinguish all right to
payment hereunder.

10. Withholding Taxes.

10.1 The Corporation will retain the whole shares of PNC common stock payable
hereunder upon settlement of the Tax Share Units to satisfy the employee FICA
taxes imposed on the Award at the time of grant, any state or local taxes
related to the payment of such FICA taxes, and all minimum Federal, state or
local income tax withholding requirements with respect to the payout of Tax
Share Units. Any tax withholding obligation with respect to such FICA and other
taxes remaining after the retention of Shares for the purpose of payment of such
taxes will be satisfied by the Corporation by withholding for such purpose from
other compensation then payable to Grantee, or as otherwise determined by PNC.

For purposes of this Section 10.1, shares of PNC common stock retained to
satisfy applicable FICA and other withholding tax requirements will be valued at
their Fair Market Value (as defined in Section 12) on the date the tax
withholding obligation arises (that is, on the Award Grant Date).



--------------------------------------------------------------------------------

10.2 Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee or, if none, from other compensation
then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person (as defined in
Section 12) determines otherwise, where amounts are then payable hereunder to
Grantee in the form of shares of PNC common stock, the Corporation will retain
whole shares from any such amounts until such withholdings in the aggregate are
sufficient to satisfy such minimum required withholding obligation. In the event
that amounts then payable to Grantee include a fractional interest, withholding
may be made in the form of shares with respect to such fractional interest. In
the event that amounts are not then payable hereunder to Grantee in the form of
shares or that such withholdings are otherwise not sufficient to meet the
minimum amount of taxes then required to be withheld, withholding will be made
from any amounts then payable hereunder to Grantee that are settled in cash
until such withholdings in the aggregate are sufficient to satisfy such minimum
required withholding obligation.

If any withholding is required prior to the time amounts are payable to Grantee
hereunder or if such amounts are not sufficient to satisfy such obligation in
full, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

For purposes of this Section 10.2, shares of PNC common stock retained to
satisfy applicable withholding tax requirements will be valued at their Fair
Market Value (as defined in Section 12) on the date the tax withholding
obligation arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement” or “Award Agreement.”

“Agreement” or “Award Agreement” means the February 2014 Stock-Payable
Restricted Share Units Award Agreement between PNC and Grantee evidencing the
Restricted Share Units with related Dividend Equivalents award granted to
Grantee pursuant to the Plan.

12.2 “Award;” “Award Grant Date.”

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Committee in accordance
with the Plan.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.” For purposes of the Agreement, “Cause”
means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;



--------------------------------------------------------------------------------

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets



--------------------------------------------------------------------------------

of PNC, or the acquisition of assets or stock of another entity by PNC or any of
its subsidiaries (each, a “Business Combination”), excluding, however, a
Business Combination following which all or substantially all of the individuals
and entities that were the beneficial owners of the Outstanding PNC Common Stock
and the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending



--------------------------------------------------------------------------------

through (and including) the first (1st) anniversary of the later of
(i) Grantee’s Termination Date and, if different, (ii) the first date after
Grantee’s Termination Date as of which Grantee ceases to have a service
relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Committee has so acted, (b) fair market value as
determined using such other reasonable method adopted by the Committee in good
faith for such purpose that uses actual transactions in PNC common stock as
reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.



--------------------------------------------------------------------------------

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Agreement, subject to capital adjustments pursuant
to Section 8 if any, granted to Grantee pursuant to the Plan and evidenced by
the Agreement.

12.23 “SEC” means the United States Securities and Exchange Commission.

12.24 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.26 “Share” means a share of PNC common stock.

12.27 “Tax Share Units” has the meaning set forth in Section 3.

12.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12.29 “Tranche” and “First, Second or Third Tranche” have the meanings set forth
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle and regardless of whether any
such dividend equivalents are ultimately paid); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.



--------------------------------------------------------------------------------

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.



--------------------------------------------------------------------------------

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law or
regulation.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement. If
Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the



--------------------------------------------------------------------------------

terms thereof in any way, within 30 days of receipt by Grantee of a copy of the
Agreement, PNC may, in its sole discretion, withdraw its offer and cancel the
Award at any time prior to Grantee’s delivery to PNC of an unaltered and
unchanged copy of the Agreement so executed by Grantee. Otherwise, upon such
execution and delivery of the Agreement by both PNC and Grantee, the Agreement
is effective as of the Award Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST:  
By:   Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee  



--------------------------------------------------------------------------------

Three Year Stock-Payable RSUs with

No Continuing Service Requirement

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name]    AWARD GRANT DATE:               , 20        RESTRICTED
SHARE UNITS:                    share units   

 

 

1. Definitions. Certain terms used in this 20     Stock-Payable Restricted Share
Units Award Agreement (the “Agreement” or “Award Agreement”) are defined in
Section 12 or elsewhere in the Agreement, and such definitions will apply except
where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Award Agreement,
including conduct and other conditions and adjustments and forfeiture
provisions, and to the Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Award Agreement and to the Plan.

3.1 No Service Requirements. Grantee must be an employee of the Corporation on
the Award Grant Date. There is no continuing service requirement for the Award.

3.2 Initial Tax Withholding; Tax Share Units. Any Federal Insurance
Contributions Act (FICA) employee taxes required in connection with and at the
time of grant of the Award, and any Federal, state or local tax amounts related
to the payment of such FICA taxes or to required minimum income tax withholding
in connection with the payout at the time of grant of sufficient of the
Restricted Share Units to pay the employee FICA taxes and all related taxes
(including additional income taxes required by virtue of the pyramiding of wages
and taxes), shall



--------------------------------------------------------------------------------

be paid first from the retention of the Shares resulting from the payout at that
time of the Tax Share Units (as described below) and then any remaining amount
shall be withheld from other compensation then payable to Grantee or as
otherwise determined by PNC. The Tax Share Units will vest and be paid out in
shares of PNC common stock in accordance with the applicable provisions of
Section 6 at the time of grant and those payout Shares will be retained by PNC,
all for the sole purpose of the payment of required employee FICA and other
taxes in accordance with this Section 3.2 and Section 10.1.

The Tax Share Units shall be that number of the Restricted Share Units of the
Award equal to the aggregate of the First Day Tax Withholding amounts (in
dollars), as described below, divided by the Fair Market Value (as defined in
Section 12) of a share of PNC common stock on the Award Grant Date, rounded down
to the nearest whole share unit; provided, however, that the Tax Share Units
shall in no event exceed the number of share units the payout of which is
permitted to be accelerated for the purposes of the payment of FICA taxes and
any Federal, state and local taxes related to the payment of such FICA taxes
(including additional income taxes required by virtue of the pyramiding of wages
and taxes) in accordance with Section 409A of the U.S. Internal Revenue Code.

The First Day Tax Withholding amounts shall be (i) the dollar amount of the
employee FICA taxes imposed with respect to the Award at the time of grant and
any state or local taxes related to the payment of such FICA taxes, plus
(ii) the dollar amount of Federal, state and local income tax required to be
withheld on the income recognized by virtue of the payout of sufficient
Restricted Share Units such that the retention of the Shares so paid out will be
sufficient to satisfy the payment of the dollar amount of taxes described in
clause (i) hereof, plus (iii) the dollar amount of Federal, state and local
income tax required to be withheld on the income recognized by virtue of the
payout of sufficient additional Restricted Share Units to satisfy the required
income tax withholding on the dollar amount described in clause (ii) hereof, and
so on with respect to the income taxes related to the compensation income
attributable to the pyramiding of paying out sufficient additional share units
to satisfy each successive amount of required income tax withholding.

Applicable tax withholding obligations not satisfied at the time of grant as
described above will be satisfied as provided in Section 10.2.

3.3 Tranches. The Restricted Share Units in the Award that are not Tax Share
Units (that is, the total number of Restricted Share Units set forth on page 1
of the Agreement minus the number of Tax Share Units) are divided into three
installments or tranches for purposes of determining the conduct and other
conditions and provisions applicable to each portion of the RSUs and related
Dividend Equivalents under the Agreement. This includes the conditions set forth
in Section 4 related to Dividend Equivalents and the conditions set forth in
Sections 5 and 6 relating to conduct-related and other provisions and
forfeitures and to vesting and settlement provisions for each tranche.

The three Restricted Share Units and related Dividend Equivalents tranches
(each, a “Tranche”) are set forth below:

 

  •   one-third of the share units that are not Tax Share Units (rounded down to
the nearest whole unit) are in the first tranche (“First Tranche”);

 

  •   one-half of the remaining share units that are not Tax Share Units
(rounded down to the nearest whole unit) are in the second tranche (“Second
Tranche”); and

 

  •   the remainder of the share units that are not Tax Share Units are in the
third tranche (“Third Tranche”).

3.4 Restricted Share Units and Dividend Equivalents are not transferable.
Restricted Share Units and related Dividend Equivalents are subject to
forfeiture and adjustment pursuant to and in accordance with the applicable
conduct and other terms and conditions of the Award Agreement.

Restricted Share Units that are not forfeited in accordance with the terms of
Section 5, that vest in accordance with the terms of Section 6, and that remain
outstanding will be settled and paid out, generally in shares of PNC common
stock, pursuant to and in accordance with the terms of Section 6 and subject to
Section 8. Restricted Share Units that are forfeited by Grantee pursuant to and
in accordance with the terms of the provisions of Section 5 will be cancelled
without payment of any consideration by PNC.



--------------------------------------------------------------------------------

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
will terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, as applicable, of the Restricted Share Units to which
those Dividend Equivalents relate. Due to the timing of the vesting of the Tax
Share Units, no related Dividend Equivalents will be payable with respect to the
Tax Share Units.

4. Dividend Equivalents.

Dividend Equivalents.

These Dividend Equivalents are related to the Restricted Share Units other than
the Tax Share Units, and Dividend Equivalents payments are applicable for the
period during which the Tranche of Restricted Share Units to which they relate
is outstanding. Dividend Equivalents apply to the period from and after the
Award Grant Date until such time as the applicable Tranche of Restricted Share
Units granted in connection with those Dividend Equivalents (i) vests pursuant
to and in accordance with the terms of Section 6 or (ii) is cancelled upon
forfeiture in accordance with the terms of Section 5. At the end of such period
(the vesting date in accordance with Section 6 or cancellation date in
accordance with Section 5, as applicable), the related Dividend Equivalents
terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Due to the timing of the vesting of the Tax Share Units, no related Dividend
Equivalents will be payable with respect to the Tax Share Units.

Payment.

The Corporation will make Dividend Equivalents payments to Grantee where
applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts will be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Additional Conditions.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

After Record Date. Except as otherwise provided in Section 5.2(a) (Termination
for Cause), Section 5.4 (Clawback, Adjustment or Recoupment), or Section 14.9
(Applicable Law; Clawback, Adjustment or Recoupment), if the termination of the
right to ongoing Dividend Equivalents occurs after the dividend record date for
a quarter but before the related dividend payment date, the Corporation will
nonetheless make such a quarterly dividend equivalents payment to Grantee with
respect to that record date, if any.

Suspensions. Where payment of Dividend Equivalents that would otherwise be made
is suspended pursuant to Section 5.3 pending resolution of a potential
forfeiture of the Restricted Share Units, then such payment will be made only if
and when the suspension is terminated for reasons favorable to Grantee and the
Restricted Share Units are not forfeited. No interest will be paid with respect
to any suspended payments. If the suspension is terminated for reasons adverse
to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.



--------------------------------------------------------------------------------

Clawbacks After Payment. Except as otherwise provided in Section 5.2(b)
(Detrimental Conduct), Section 5.4 (Clawback, Adjustment or Recoupment),
Section 12.11 (Definitions — Detrimental Conduct), or Section 14.9 (Applicable
Law; Clawback, Adjustment or Recoupment), termination or cancellation of the
right to ongoing Dividend Equivalents will have no effect on cash payments made
pursuant to this Section 4 prior to such termination or cancellation.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of
Restricted Share Units, or specified portion thereof, and the right to receive
payment with respect to the Dividend Equivalents related to such Restricted
Share Units, pursuant to the terms and conditions of this Section 5, the Award
will terminate with respect to such Restricted Share Units and related Dividend
Equivalents, or specified portion thereof, and neither Grantee nor any
successors, heirs, assigns or legal representatives of Grantee will thereafter
have any further rights or interest in such Restricted Share Units or the
related right to Dividend Equivalents evidenced by the Award Agreement.

5.2 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause (as defined in
Section 12) prior to the 3rd anniversary of the Award Grant Date and prior to
the occurrence of a Change of Control (as defined in Section 12), if any, then
all then outstanding Restricted Share Units, together with the right to receive
any payment on or after Grantee’s Termination Date (as defined in Section 12)
with respect to the Dividend Equivalents related to those Restricted Share
Units, will be forfeited by Grantee and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units, or
specified portion thereof, and related Dividend Equivalents, including Dividend
Equivalents that may already have been paid to Grantee, will be forfeited by
Grantee and cancelled, without payment of any consideration by PNC, on the date
and to the extent that PNC determines in its sole discretion to so cancel all or
a specified portion of the Restricted Share Units that have not yet vested in
accordance with Section 6 and of the Dividend Equivalents related to such
Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct as set
forth in Section 12.11, whether such determination is made during the period of
Grantee’s employment with the Corporation or after Grantee’s Termination Date;
provided, however, that (i) no determination that Grantee has engaged in
Detrimental Conduct may be made on or after the date of Grantee’s death and
Detrimental Conduct will not apply to conduct by or activities of successors to
the Restricted Share Units and related Dividend Equivalents by will or the laws
of descent and distribution in the event of Grantee’s death; (ii) no
determination that Grantee has engaged in Detrimental Conduct may be made
between the time PNC enters into an agreement providing for a Change of Control
and the time such agreement either terminates or results in a Change of Control;
and (iii) no determination that Grantee has engaged in Detrimental Conduct may
be made after the occurrence of a Change of Control).

5.3 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Compensation Committee or its delegate or other PNC Designated
Person may determine that the vesting of those Restricted Share Units and any
further Dividend Equivalents payments will be suspended.

Any such suspension of vesting will continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;



--------------------------------------------------------------------------------

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units will
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended will be paid, and payment of ongoing Dividend
Equivalents, if any, will resume in accordance with Section 4 as applicable. No
interest will be paid with respect to any suspended payments.

5.4 Clawback, Adjustment or Recoupment. Restricted Share Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if, when and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date (including
PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy as amended from
time to time) or that may be established thereafter and to any clawback or
recoupment that may be required by applicable law or regulation.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Grantee’s outstanding Restricted Share Units will vest upon the
earliest to occur of the events set forth in the subclauses below, provided that
those Restricted Share Units have not been forfeited prior to such vesting event
pursuant to any of the provisions of Section 5 and remain outstanding at that
time:

 

  (i) the Award Grant Date in the case of the Tax Share Units;

 

  (ii) the 1st anniversary of the Award Grant Date in the case of the First
Tranche of RSUs, the 2nd anniversary of the Award Grant Date in the case of the
Second Tranche of RSUs, and the 3rd anniversary of the Award Grant Date in the
case of the Third Tranche of RSUs, as the case may be, or, if later, on the date
as of which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.3 is lifted without forfeiture of the units and the units
vest, as applicable;

 

  (iii) the date of Grantee’s death; and

 

  (iv) the end of the day immediately preceding the day a Change of Control
occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The period during which Dividend Equivalents will be paid with respect to the
Dividend Equivalents related to such Restricted Share Units will end and such
Dividend Equivalents will terminate on the vesting date for such Restricted
Share Units in accordance with Section 6 or on the cancellation date for such
Restricted Share Units in accordance with Section 5, as applicable.



--------------------------------------------------------------------------------

6.2 Settlement.

(a) Tax Share Units. Vested Tax Share Units will be settled at the time set
forth in Section 6.3 for the payout of Tax Share Units by delivery of that
number of whole shares of PNC common stock equal to the number of vested Tax
Share Units being settled.

(b) Except as otherwise provided in Section 6.2 (a) above, Restricted Share
Units that have vested pursuant to the applicable provisions of Section 6.1 and
that remain outstanding will be paid out at the time set forth in Section 6.3
either by delivery to Grantee of that number of whole shares of PNC common stock
equal to the number of outstanding vested Restricted Share Units being settled
or as otherwise provided pursuant to Section 8 if applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3(b) if payment is made
pursuant to that provision as necessary) or in any case as otherwise provided in
Section 10.2 or in Section 8 as applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied in accordance with Section 10.

6.3 Payout Timing.

(a) Tax Share Units. Payment will be made in settlement of the vested Tax Share
Units as soon as practicable upon the vesting of those share units as set forth
in subclause (i) of Section 6.1, and the shares of PNC common stock so paid out
in settlement of the vested Tax Share Units will be retained by PNC for FICA and
other tax withholding in accordance with Sections 3.2 and 10.1.

(b) Except as otherwise provided in Section 6.3(a) above, payment will be made
to Grantee in settlement of Restricted Share Units that have vested and remain
outstanding as soon as practicable after the vesting date set forth in the
applicable subclause of Section 6.1 for such Restricted Share Units, generally
within 30 days but no later than December 31st of the calendar year in which the
vesting date occurs, subject to the provisions of the following bullets, if
applicable. No interest will be paid with respect to any such payments made
pursuant to this Section 6.

 

  •   In the event that the vesting date pursuant to Section 6.1(ii) is the date
as of which any suspension imposed pursuant to Section 5.3 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iv) due to the occurrence of
a Change of Control:

 

  (1)

If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment will be made
as soon as practicable after the Change of Control date, but in no event later
than December 31st of the calendar year in which the Change of Control occurs
or, if later, by the 15th day of the third calendar month following the date on
which the Change of Control occurs, other than in



--------------------------------------------------------------------------------

  unusual circumstances where a further delay thereafter would be permitted
under Section 409A of the U.S. Internal Revenue Code, and if such a delay is
permissible, as soon as practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6.1(ii) rather than pursuant to Section 6.1(iv), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iv) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested pursuant
to Section 6.1(ii) rather than pursuant to Section 6.1(iv), but Grantee dies
prior to that scheduled payout date, payment will be made no later than
December 31st of the calendar year in which Grantee’s death occurred or, if
later (but not beyond the end of the calendar year in which the vesting would
have occurred had such RSUs vested pursuant to Section 6.1(ii) rather than
pursuant to Section 6.1(iv)), the 15th day of the 3rd calendar month following
the date of Grantee’s death.

If there is a dispute regarding payment of a final award amount, PNC will settle
the undisputed portion of the award amount, if any, within the time frame set
forth above in this Section 6.3, and will settle any remaining portion as soon
as practicable after such dispute is finally resolved but in any event within
the time period permitted under Section 409A of the U.S. Internal Revenue Code.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder will be made by the Compensation Committee or its
delegate in its sole discretion and will be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.



--------------------------------------------------------------------------------

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid out in accordance with the terms of Section 6, such
delivery of shares and/or other payment will be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Sections 3, 6 and 10, will extinguish all right to
payment hereunder.

10. Withholding Taxes.

10.1 The Corporation will retain the whole shares of PNC common stock payable
hereunder upon settlement of the Tax Share Units to satisfy the employee FICA
taxes imposed on the Award at the time of grant, any state or local taxes
related to the payment of such FICA taxes, and all minimum Federal, state or
local income tax withholding requirements with respect to the payout of Tax
Share Units. Any tax withholding obligation with respect to such FICA and other
taxes remaining after the retention of Shares for the purpose of payment of such
taxes will be satisfied by the Corporation by withholding for such purpose from
other compensation then payable to Grantee, or as otherwise determined by PNC.

For purposes of this Section 10.1, shares of PNC common stock retained to
satisfy applicable FICA and other withholding tax requirements will be valued at
their Fair Market Value (as defined in Section 12) on the date the tax
withholding obligation arises (that is, on the Award Grant Date).

10.2 Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee or, if none, from other compensation
then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or its delegate or other PNC Designated Person
(as defined in Section 12) determines otherwise, where amounts are then payable
hereunder to Grantee in the form of shares of PNC common stock, the Corporation
will retain whole shares from any such amounts until such withholdings in the
aggregate are sufficient to satisfy such minimum required withholding
obligation. In the event that amounts then payable to Grantee include a
fractional interest, withholding may be made in the form of shares with respect
to such fractional interest. In the event that amounts are not then payable
hereunder to Grantee in the form of shares or that such withholdings are
otherwise not sufficient to meet the minimum amount of taxes then required to be
withheld, withholding will be made from any amounts then payable hereunder to
Grantee that are settled in cash until such withholdings in the aggregate are
sufficient to satisfy such minimum required withholding obligation.

If any withholding is required prior to the time amounts are payable to Grantee
hereunder or if such amounts are not sufficient to satisfy such obligation in
full, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

For purposes of this Section 10.2, shares of PNC common stock retained to
satisfy applicable withholding tax requirements will be valued at their Fair
Market Value (as defined in Section 12) on the date the tax withholding
obligation arises.



--------------------------------------------------------------------------------

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement” or “Award Agreement.”

“Agreement” or “Award Agreement” means the 20     Stock-Payable Restricted Share
Units Award Agreement between PNC and Grantee evidencing the Restricted Share
Units with related Dividend Equivalents award granted to Grantee pursuant to the
Plan.

12.2 “Award;” “Award Grant Date.”

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Compensation Committee
or its delegate in accordance with the Plan.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.” For purposes of the Agreement, “Cause”
means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described



--------------------------------------------------------------------------------

in clause (a), (b) or (c) above or that an event described in clause (d) or
(e) above has occurred with respect to Grantee and, if so, determines that the
termination of Grantee’s employment with the Corporation will be deemed to have
been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization



--------------------------------------------------------------------------------

of, any Person other than PNC or any of its subsidiaries (1) engaged in business
activities similar to some or all of the business activities of PNC or any
subsidiary or (2) engaged in business activities that Grantee knows PNC or any
subsidiary intends to enter within the next twelve (12) months, in either case
whether Grantee is acting as agent, consultant, independent contractor,
employee, officer, director, investor, partner, shareholder, proprietor or in
any other individual or representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate or
other PNC Designated Person, as applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
(1) determines in its sole discretion that Grantee will be deemed to have
engaged in Detrimental Conduct for purposes of the Agreement and (2) determines
in its sole discretion to cancel all or a specified portion of the Restricted
Share Units that have not yet vested in accordance with Section 6 and of the
Dividend Equivalents related to such Restricted Share Units, including Dividend
Equivalents related to such Restricted Share Units that may already have been
paid to Grantee, on the basis of such determination that Grantee has engaged in
Detrimental Conduct.



--------------------------------------------------------------------------------

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Award
Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Compensation Committee has so acted, (b) fair market
value as determined using such other reasonable method adopted by the
Compensation Committee in good faith for such purpose that uses actual
transactions in PNC common stock as reported by a national securities exchange
or the Nasdaq National Market, provided that such method is consistently
applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Award Agreement, subject to capital adjustments
pursuant to Section 8 if any, granted to Grantee pursuant to the Plan and
evidenced by the Award Agreement.

12.23 “SEC” means the United States Securities and Exchange Commission.

12.24 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.



--------------------------------------------------------------------------------

12.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.26 “Share” means a share of PNC common stock.

12.27 “Tax Share Units” has the meaning set forth in Section 3.

12.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12.29 “Tranche” and “First, Second or Third Tranche” have the meanings set forth
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof are ultimately settled and regardless of whether any such
dividend equivalents are ultimately paid); that such provisions are reasonable
and properly required for the adequate protection of the business of PNC and its
subsidiaries; and that enforcement of such provisions will not prevent Grantee
from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the



--------------------------------------------------------------------------------

business or activities of PNC or any of its subsidiaries or (b) developed with
the use of any time, material, facilities or other resources of PNC or any
subsidiary (“Developments”). Grantee agrees to assign and hereby does assign to
PNC or its designee all of Grantee’s right, title and interest, including
copyrights and patent rights, in and to all Developments. Grantee shall perform
all actions and execute all instruments that PNC or any subsidiary shall deem
necessary to protect or record PNC’s or its designee’s interests in the
Developments. The obligations of this Section 13.4 shall be performed by Grantee
without further compensation and shall continue beyond Grantee’s Termination
Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with



--------------------------------------------------------------------------------

retroactive effect, that PNC deems appropriate in order either to preclude any
such payments or benefits from being deemed “deferred compensation” within the
meaning of Section 409A of the U.S. Internal Revenue Code or to provide such
payments or benefits in a manner that complies with the provisions of
Section 409A of the U.S. Internal Revenue Code such that they will not be
taxable thereunder.

14.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries, and further, to the extent applicable to
Grantee, the Award, and any right to receive and retain any Shares or other
value pursuant to the Award, will be subject to rescission, cancellation or
recoupment, in whole or in part, if and to the extent so provided under any
clawback, adjustment or similar policy of PNC in effect on the Award Grant Date
or that may be established thereafter and to any clawback or recoupment that may
be required by applicable law or regulation.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement. If
Grantee does not accept the Award by executing the Agreement and delivering an
executed copy of the Agreement to PNC, without altering or changing the terms of
the Agreement in any way, within 30 days of receipt by Grantee of a copy of the
Agreement, PNC may, in its sole discretion, withdraw its offer and cancel the
Award at any time prior to Grantee’s delivery to PNC of an unaltered and
unchanged copy of the Agreement so executed by Grantee. Otherwise, upon such
execution and delivery of the Agreement by both PNC and Grantee, the Agreement
is effective as of the Award Grant Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

Standard Long-Term Incentive Program RSUs Award Agreement

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

20     LONG-TERM INCENTIVE AWARD PROGRAM

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:               [Name]    AWARD GRANT DATE:               , 20       
RESTRICTED SHARE UNITS:   [ Whole number ] share units   

 

 

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Award Agreement,
including service requirements, conduct and other conditions, and forfeiture
provisions, and to the Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Agreement and to the Plan.

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture and
adjustment pursuant to the applicable service, conduct and other terms and
conditions of the Agreement until vesting of the Restricted Share Units in
accordance with the terms of the Agreement.

Provided that Restricted Share Units are not forfeited in accordance with the
terms of Section 5 and are still outstanding and vest in accordance with the
terms of Section 6, those Restricted Share Units will be settled and paid out,
generally in shares of PNC common stock, pursuant to and in accordance with the
terms of Section 6. Restricted Share Units that are forfeited by Grantee
pursuant to and in accordance with the terms of the service, conduct or other
provisions of Section 5 will be cancelled without payment of any consideration
by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
will terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Restricted Share Units
to which those Dividend Equivalents relate.



--------------------------------------------------------------------------------

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units, and Dividend Equivalents payments are applicable for the period
during which the Restricted Share Units to which they relate are outstanding.
Dividend Equivalents apply to the period from and after the Award Grant Date
until such time as the Restricted Share Units granted in connection with those
Dividend Equivalents either (i) vest pursuant to and in accordance with the
terms of Section 6 or (ii) are cancelled upon forfeiture in accordance with the
terms of Section 5. At the end of such period (either the vesting date in
accordance with Section 6 or cancellation date in accordance with Section 5),
the related Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

Additional Conditions. Except as otherwise provided in Sections 5.4(b), 5.6,
12.11, and 14.9, termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs after the
dividend record date for a quarter but before the related dividend payment date,
the Corporation will nonetheless make such a quarterly dividend equivalents
payment to Grantee with respect to that record date, if any.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 or Section 5.5 pending resolution of a potential
forfeiture of the Restricted Share Units, then such payment will be made only if
and when the suspension is terminated for reasons favorable to Grantee and the
Restricted Share Units are not forfeited. No interest will be paid with respect
to any suspended payments. If the suspension is terminated for reasons adverse
to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of
Restricted Share Units, or specified portion thereof, and the right to receive
payment with respect to the Dividend Equivalents related to such Restricted
Share Units pursuant to the terms and conditions of this Section 5, the Award
will terminate with respect to such Restricted Share Units and related Dividend
Equivalents, or specified portion thereof, and neither Grantee nor any
successors, heirs, assigns or legal representatives of Grantee will thereafter
have any further rights or interest in such Restricted Share Units or the
related right to Dividend Equivalents evidenced by the Award Agreement.



--------------------------------------------------------------------------------

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units, or applicable portion thereof
if so specified, if Grantee meets the conditions of any of the subclauses below.
If more than one of the following subclauses is applicable with respect to those
Restricted Share Units, Grantee will have met the service requirements for such
RSUs upon the first to occur of such conditions.

(i) Grantee continues to be an employee of the Corporation through and including
the day immediately preceding the 3rd anniversary of the Award Grant Date.

(ii) Grantee ceases to be an employee of the Corporation by reason of Grantee’s
death.

(iii) Grantee continues to be an employee of the Corporation until such time as
Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12) and not for Cause (as defined in
Section 12) (a “Qualifying Disability Termination”).

(iv) Grantee continues to be employed by the Corporation until such time as
Grantee Retires (as defined in Section 12) provided that such Retirement Date
occurs no earlier than the 1st anniversary of the Award Grant Date and such
Retirement is a Qualifying Retirement Termination of employment as defined below
and where Grantee’s employment was not terminated by the Corporation for Cause.

(v) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12) (a
“Qualifying Anticipatory Termination”).

(vi) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

(vii) The Committee or other PNC Designated Person (as defined in Section 12)
determines, in its sole discretion and prior to Grantee’s Termination Date,
that, with respect to all or a specified portion of Grantee’s then outstanding
Restricted Share Units that have not yet vested, the service requirements will
be deemed to have been satisfied with respect to such share units; provided that
if the Committee or other PNC Designated Person determines, in its sole
discretion, that such deemed satisfaction of the service requirements shall be
subject to any accompanying restrictions, terms or conditions, then such
conditions shall have been timely satisfied (or shall be deemed to have been
timely satisfied upon the earlier occurrence of Grantee’s death or of a Change
of Control) no later than by the end of the day immediately preceding the
3rd anniversary of the Award Grant Date.

Qualifying Retirement Termination. Grantee’s termination of employment will be
considered to be a “Qualifying Retirement Termination” for purposes of this
Award if all of the following conditions are met:

(1) Grantee’s termination of employment is a Retirement (as defined in
Section 12);

(2) Grantee’s employment was not terminated by the Corporation for Cause (as
defined in Section 12); and

(3) Grantee’s termination of employment occurs on or after the 1st anniversary
of the Award Grant Date.

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements with respect to all or a portion of the Award as set forth
in Section 5.2 prior to or as of Grantee’s Termination Date (as defined in
Section 12), then all such outstanding Restricted Share Units that have so
failed to meet such service requirements, together with the right to receive any
payment on or after Grantee’s Termination Date with respect to the Dividend
Equivalents related to those Restricted Share Units, will be forfeited by
Grantee to PNC and cancelled without payment of any consideration by PNC as of
Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee
could still satisfy the service requirements for all or a portion of the Award
pursuant to Section 5.2(vii) provided that Grantee satisfies all of the
conditions, if any, required by the Committee or other PNC Designated Person for
such provision to apply within the time so specified by the Committee or other
PNC Designated Person and/or that provision, then the potential forfeiture of
that portion of the Award for failure to meet the service requirements set forth
in Section 5.2 (and payment with respect to Dividend Equivalents with respect to
that portion of the Award) will be suspended



--------------------------------------------------------------------------------

until the earliest to occur of the following: (1) Grantee’s failing to meet the
service requirements of Section 5.2 upon the failure to satisfy such conditions
at all or to satisfy such conditions within any time period specified by the
Committee or other PNC Designated Person for such purpose or, if earlier or if
no such time period is specified by the Committee or other PNC Designated
Person, within the time period otherwise specified in such provision (i.e., no
later than by the end of the day immediately preceding the 3rd anniversary of
the Award Grant Date); (2) the timely satisfaction of such conditions, if any,
such that Grantee is considered to have met the service requirements of
Section 5.2 for purposes of that portion of the Award; (3) Grantee’s death; or
(4) the occurrence of a Change of Control.

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all such outstanding Restricted Share Units, together with all payments
with respect to the related Dividend Equivalents that had been suspended pending
such resolution, will be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC, effective as of Grantee’s
Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of such
Restricted Share Units shall proceed in accordance with Section 6, as
applicable, any Dividend Equivalents payments that had been suspended shall be
paid, and payment of ongoing Dividend Equivalents, if any, shall resume in
accordance with Section 4 as applicable. No interest shall be paid with respect
to any suspended payments.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units and related
Dividend Equivalents on the basis of its determination that Grantee has engaged
in Detrimental Conduct as set forth in Section 12.11, whether such determination
is made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) in the event that
Grantee’s termination of employment was a Qualifying Anticipatory Termination,
no determination that Grantee has engaged in Detrimental Conduct may be made on
or after Grantee’s Termination Date; (iii) no determination that Grantee has
engaged in Detrimental Conduct may be made between the time PNC enters into an
agreement providing for a Change of Control and the time such agreement either
terminates or results in a Change of Control; and (iv) no determination that
Grantee has engaged in Detrimental Conduct may be made after the occurrence of a
Change of Control (as defined in Section 12).

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Committee or other PNC Designated Person may determine that the
vesting of those Restricted Share Units and any further Dividend Equivalents
payments will be suspended.



--------------------------------------------------------------------------------

Any such suspension of vesting will continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units shall
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended shall be paid, and payment of ongoing Dividend
Equivalents, if any, will resume in accordance with Section 4 as applicable. No
interest will be paid with respect to any suspended payments.

5.6 Clawback, Adjustment or Recoupment. Restricted Share Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date (including
PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy) or that may be
established thereafter and to any clawback or recoupment that may be required by
applicable law or regulation.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Outstanding Restricted Share Units will vest upon the earliest to
occur of the events set forth in the subclauses below, provided that those
Restricted Share Units have not been forfeited prior to such vesting event
pursuant to any of the provisions of Section 5 and remain outstanding at that
time:

(i) the 3rd anniversary of the Award Grant Date or, if later, on the date as of
which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of such share units and
they vest, as applicable;

(ii) the date of Grantee’s death; and

(iii) the end of the day immediately preceding the day a Change of Control
occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
such Restricted Share Units will end and such Dividend Equivalents will
terminate either on the vesting date for such Restricted Share Units in
accordance with Section 6 or on the cancellation date for such Restricted Share
Units in accordance with Section 5, as applicable.

6.2 Settlement. Outstanding Restricted Share Units that have vested will be paid
out at the time set forth in Section 6.3 either by delivery to Grantee of that
number of whole shares of PNC common stock equal to the number of outstanding
vested Restricted Share Units being settled or as otherwise provided in
Section 8 if applicable.



--------------------------------------------------------------------------------

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 10 or in Section 8 as applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

6.3 Payout Timing. Payment will be made to Grantee in settlement of outstanding
Restricted Share Units that have vested as soon as practicable after the vesting
date set forth in the applicable subclause of Section 6.1 for such Restricted
Share Units, generally within 30 days but no later than December 31st of the
calendar year in which the vesting date occurs, subject to the provisions of the
following bullets, if applicable. No interest will be paid with respect to any
such payments made pursuant to this Section 6.

 

  •   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment will be made
as soon as practicable after the Change of Control date, but in no event later
than December 31st of the calendar year in which the Change of Control occurs
or, if later, by the 15th day of the third calendar month following the date on
which the Change of Control occurs, other than in unusual circumstances where a
further delay thereafter would be permitted under Section 409A of the U.S.
Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the 3rd anniversary of the
Award Grant Date (the date that would have been the scheduled vesting date for
such Restricted Share Units had they vested pursuant to Section 6.1(i) rather
than pursuant to Section 6.1(iii)), but in no event later than December 31st of
the calendar year in which such scheduled vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the 3rd anniversary of the Award
Grant Date, but Grantee dies prior to that scheduled payout date, payment will
be made no later than December 31st of the calendar year in which Grantee’s
death occurred or, if later but not beyond the end of the calendar year in which
the 3rd anniversary of the Award Grant Date occurs, the 15th day of the
3rd calendar month following the date of Grantee’s death.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.



--------------------------------------------------------------------------------

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid out in accordance with the terms of Section 6, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 10, shall extinguish all right to payment
hereunder.

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person (as defined in
Section 12) determines otherwise, where amounts are then payable hereunder to
Grantee in the form of shares of PNC common stock, the Corporation will retain
whole shares from any such amounts until such withholdings in the aggregate are
sufficient to satisfy such minimum required withholding obligation. In the event
that amounts then payable to Grantee include a fractional interest, withholding
may be made in the form of shares with respect to such fractional interest. In
the event that amounts are not then payable hereunder to Grantee in the form of
shares or that such withholdings are otherwise not sufficient to meet the
minimum amount of taxes then required to be withheld, withholding will be made
from any amounts then payable hereunder to Grantee that are settled in cash
until such withholdings in the aggregate are sufficient to satisfy such minimum
required withholding obligation.



--------------------------------------------------------------------------------

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Committee in accordance
with the Plan.

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that



--------------------------------------------------------------------------------

Grantee’s action or omission was in the best interests of the Corporation. Any
act, or failure to act, based upon the instructions or prior approval of the
Board, the CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner



--------------------------------------------------------------------------------

(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (A) the then-outstanding shares of common stock of PNC (the
“Outstanding PNC Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of PNC entitled to vote generally in the
election of directors (the “Outstanding PNC Voting Securities”); provided,
however, that, for purposes of this Section 12.6(a), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from PNC,
(2) any acquisition by PNC, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by PNC or any company controlled by,
controlling or under common control with PNC (an “Affiliated Company”), (4) any
acquisition pursuant to an Excluded Combination (as defined in Section 12.6(c))
or (5) an acquisition of beneficial ownership representing between 20% and 40%,
inclusive, of the Outstanding PNC Voting Securities or Outstanding PNC Common
Stock shall not be considered a Change of Control if the Incumbent Board as of
immediately prior to any such acquisition approves such acquisition either prior
to or immediately after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows



--------------------------------------------------------------------------------

PNC or any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Award
Agreement.



--------------------------------------------------------------------------------

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Committee has so acted, (b) fair market value as
determined using such other reasonable method adopted by the Committee in good
faith for such purpose that uses actual transactions in PNC common stock as
reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Qualifying Disability Termination,” “Qualifying Anticipatory Termination”
and “Qualifying Retirement Termination” have the respective meanings specified
in Section 5.2.

12.23 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Agreement, subject to capital adjustments pursuant
to Section 8 if any, granted to Grantee pursuant to the Plan and evidenced by
the Agreement.

12.24 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

12.25 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 12.24.



--------------------------------------------------------------------------------

12.26 “SEC” means the United States Securities and Exchange Commission.

12.27 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.28 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.29 “Share” means a share of PNC common stock.

12.30 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle and regardless of whether any
such dividend equivalents are ultimately paid); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is a Qualifying Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the



--------------------------------------------------------------------------------

exclusive and valuable property of the Corporation whether or not conceived of
or prepared by Grantee, other than (a) information generally known in the
Corporation’s industry or acquired from public sources, (b) as required in the
course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.



--------------------------------------------------------------------------------

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, will be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law or
regulation.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

Standard Five Year Three Tranche RSUs Award Agreement

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:               [Name]    AWARD GRANT DATE:               , 20       
RESTRICTED SHARE UNITS:   [ Whole number ] share units   

 

 

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Award Agreement,
including service requirements, conduct and other conditions, and forfeiture
provisions, and to the Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Agreement and to the Plan.

The Restricted Share Units in the Award (that is, the total number of Restricted
Share Units set forth on page 1 of the Agreement) are divided into three
installments or tranches for purposes of determining the service, conduct and
other conditions, forfeitures, and other conditions and provisions applicable to
each portion of the RSUs and related Dividend Equivalents under the Agreement.
This includes the provisions set forth in Section 4 related to Dividend
Equivalents and the provisions set forth in Sections 5 and 6 relating to
specified service conditions and service related forfeiture provisions for each
tranche, to conduct-related and other provisions and forfeitures, and to vesting
and settlement provisions for each tranche.

The three Restricted Share Units and related Dividend Equivalents tranches
(each, a “Tranche”) are set forth below:

 

  •   one-fourth of the Share Units (rounded down to the nearest whole unit) are
in the first tranche (“First Tranche”);



--------------------------------------------------------------------------------

  •   one-third of the remaining Share Units (rounded down to the nearest whole
unit) are in the second tranche (“Second Tranche”); and

 

  •   the remainder of the Share Units are in the third tranche (“Third
Tranche”).

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture and
adjustment pursuant to the applicable service, conduct and other terms and
conditions of the Agreement until vesting of the Restricted Share Units in
accordance with the terms of the Agreement.

Provided that Restricted Share Units are not forfeited in accordance with the
terms of Section 5 and are still outstanding and vest in accordance with the
terms of Section 6, those RSUs will be settled and paid out, generally in shares
of PNC common stock, pursuant to and in accordance with the terms of Section 6.
Restricted Share Units that are forfeited by Grantee pursuant to and in
accordance with the terms of the service, conduct or other provisions of
Section 5 will be cancelled without payment of any consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
will terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Restricted Share Units
to which those Dividend Equivalents relate.

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units, and Dividend Equivalents payments are applicable for the period
during which the Tranche of Restricted Share Units to which they relate is
outstanding. Dividend Equivalents apply to the period from and after the Award
Grant Date until such time as the applicable Tranche of Restricted Share Units
granted in connection with those Dividend Equivalents either (i) vests pursuant
to and in accordance with the terms of Section 6 or (ii) is cancelled upon
forfeiture in accordance with the terms of Section 5. At the end of such period
(either the vesting date in accordance with Section 6 or cancellation date in
accordance with Section 5), the related Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

Additional Conditions. Except as otherwise provided in Sections 5.4(b), 5.6,
12.11, and 14.9, termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs after the
dividend record date for a quarter but before the related dividend payment date,
the Corporation will nonetheless make such a quarterly dividend equivalents
payment to Grantee with respect to that record date, if any.



--------------------------------------------------------------------------------

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 or Section 5.5 pending resolution of a potential
forfeiture of the Restricted Share Units, then such payment will be made only if
and when the suspension is terminated for reasons favorable to Grantee and the
Restricted Share Units are not forfeited. No interest will be paid with respect
to any suspended payments. If the suspension is terminated for reasons adverse
to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of a
Tranche or Tranches, as the case may be, of Restricted Share Units, or specified
portion thereof, and the right to receive payment with respect to the Dividend
Equivalents related to such Restricted Share Units pursuant to the terms and
conditions of this Section 5, the Award will terminate with respect to such
Tranche or Tranches of RSUs and related Dividend Equivalents, or specified
portion thereof, and neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in the Restricted Share Units or the related right to Dividend Equivalents
evidenced by the Award Agreement with respect to that Tranche or those Tranches
of RSUs and related Dividend Equivalents, or specified portion thereof, as
applicable.

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units, or applicable portion thereof
if so specified, if Grantee meets the conditions of any of the subclauses below.
If more than one of the following subclauses is applicable with respect to those
RSUs, Grantee will have met the service requirements for such RSUs upon the
first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 3rd, 4th, or 5th anniversary of the
Award Grant Date, as the case may be, with respect to the First, Second, or
Third Tranche of the RSUs, as applicable.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until such time
as Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12) and not for Cause (as defined in
Section 12) (a “Qualifying Disability Termination”).

 

  (iv) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12) (a
“Qualifying Anticipatory Termination”).

 

  (v) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

 

  (vi) The Committee or other PNC Designated Person (as defined in Section 12)
determines, in its sole discretion and prior to Grantee’s Termination Date,
that, with respect to all or a specified portion of Grantee’s then outstanding
Restricted Share Units that have not yet vested, the service requirements will
be deemed to have been satisfied with respect to such share units; provided that
if the Committee or other PNC Designated Person determines, in its sole
discretion, that such deemed satisfaction of the service requirements shall be
subject to any accompanying restrictions, terms or conditions, then such
conditions shall have been timely satisfied (or shall be deemed to have been
timely satisfied upon the earlier occurrence of Grantee’s death or of a Change
of Control) no later than by the end of the day immediately preceding the 3rd,
4th or 5th anniversary of the Award Grant Date, as the case may be, with respect
to the First, Second or Third Tranche of the RSUs, as applicable.



--------------------------------------------------------------------------------

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements with respect to all or a portion of the Award as set forth
in Section 5.2 prior to or as of Grantee’s Termination Date (as defined in
Section 12), then all such outstanding Restricted Share Units that have so
failed to meet such service requirements, together with the right to receive any
payment on or after Grantee’s Termination Date with respect to the Dividend
Equivalents related to those Restricted Share Units, will be forfeited by
Grantee to PNC and cancelled without payment of any consideration by PNC as of
Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee
could still satisfy the service requirements for all or a portion of the Award
pursuant to Section 5.2(vi) provided that Grantee satisfies all of the
conditions, if any, required by the Committee or other PNC Designated Person for
such provision to apply within the time so specified by the Committee or other
PNC Designated Person and/or that provision, then the potential forfeiture of
that portion of the Award for failure to meet the service requirements set forth
in Section 5.2 (and payment with respect to Dividend Equivalents with respect to
that portion of the Award) will be suspended until the earliest to occur of the
following: (1) Grantee’s failing to meet the service requirements of Section 5.2
upon the failure to satisfy such conditions at all or to satisfy such conditions
within any time period specified by the Committee or other PNC Designated Person
for such purpose or, if earlier or if no such time period is specified by the
Committee or other PNC Designated Person, within the time period otherwise
specified in such provision (i.e., no later than by the end of the day
immediately preceding the 3rd, 4th or 5th anniversary of the Award Grant Date,
as the case may be, with respect to the First, Second or Third Tranche of the
RSUs, as applicable); (2) the timely satisfaction of such conditions, if any,
such that Grantee is considered to have met the service requirements of
Section 5.2 for purposes of that portion of the Award; (3) Grantee’s death; or
(4) the occurrence of a Change of Control.

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all such outstanding Restricted Share Units, together with all payments
with respect to the related Dividend Equivalents that had been suspended pending
such resolution, will be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC, effective as of Grantee’s
Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of such
Restricted Share Units shall proceed in accordance with Section 6, as
applicable, any Dividend Equivalents payments that had been suspended shall be
paid, and payment of ongoing Dividend Equivalents, if any, shall resume in
accordance with Section 4 as applicable. No interest shall be paid with respect
to any suspended payments.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 5th
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units and related
Dividend Equivalents on the basis of its determination that Grantee has engaged
in Detrimental Conduct as set forth in Section 12.11, whether such determination
is made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units by will or



--------------------------------------------------------------------------------

the laws of descent and distribution in the event of Grantee’s death; (ii) in
the event that Grantee’s termination of employment was a Qualifying Anticipatory
Termination, no determination that Grantee has engaged in Detrimental Conduct
may be made on or after Grantee’s Termination Date; (iii) no determination that
Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iv) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control (as defined in Section 12).

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Committee or other PNC Designated Person may determine that the
vesting of those Restricted Share Units and any further Dividend Equivalents
payments will be suspended.

Any such suspension of vesting will continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units shall
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended shall be paid, and payment of ongoing Dividend
Equivalents, if any, will resume in accordance with Section 4 as applicable. No
interest will be paid with respect to any suspended payments.

5.6 Clawback, Adjustment or Recoupment. Restricted Share Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date (including
PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy) or that may be
established thereafter and to any clawback or recoupment that may be required by
applicable law or regulation.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Outstanding Restricted Share Units will vest upon the earliest to
occur of the events set forth in the subclauses below, provided that those
Restricted Share Units have not been forfeited prior to such vesting event
pursuant to any of the provisions of Section 5 and remain outstanding at that
time:

 

  (i) the 3rd anniversary of the Award Grant Date in the case of the First
Tranche of RSUs, the 4th anniversary of the Award Grant Date in the case of the
Second Tranche of RSUs, and the 5th anniversary of the Award Grant Date in the
case of the Third Tranche of RSUs, as the case may be, or, if later, on the date
as of which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of such share units and
they vest, as applicable;



--------------------------------------------------------------------------------

  (ii) the date of Grantee’s death; and

 

  (iii) the end of the day immediately preceding the day a Change of Control
occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
an applicable Tranche of Restricted Share Units, or portion thereof, will end
and such Dividend Equivalents will terminate either on the vesting date for such
Tranche of Restricted Share Units in accordance with Section 6 or on the
cancellation date for such Tranche of Restricted Share Units, or applicable
portion thereof, in accordance with Section 5, as the case may be.

6.2 Settlement. Outstanding Restricted Share Units that have vested will be paid
out at the time set forth in Section 6.3 either by delivery to Grantee of that
number of whole shares of PNC common stock equal to the number of outstanding
vested Restricted Share Units being settled or as otherwise provided in
Section 8 if applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 10 or in Section 8 as applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

6.3 Payout Timing. Payment will be made to Grantee in settlement of outstanding
Restricted Share Units that have vested as soon as practicable after the vesting
date set forth in the applicable subclause of Section 6.1 for such RSUs,
generally within 30 days but no later than December 31st of the calendar year in
which the vesting date occurs, subject to the provisions of the following
bullets, if applicable. No interest will be paid with respect to any such
payments made pursuant to this Section 6.

 

  •   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.



--------------------------------------------------------------------------------

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6.1(i) rather than pursuant to Section 6.1(iii), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested pursuant
to Section 6.1(i) rather than pursuant to Section 6.1(iii), but Grantee dies
prior to that scheduled payout date, payment will be made no later than
December 31st of the calendar year in which Grantee’s death occurred or, if
later (but not beyond the end of the calendar year in which the vesting would
have occurred had such RSUs vested pursuant to Section 6.1(i) rather than
pursuant to Section 6.1(iii)), the 15th day of the 3rd calendar month following
the date of Grantee’s death.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.



--------------------------------------------------------------------------------

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid out in accordance with the terms of Section 6, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 10, shall extinguish all right to payment
hereunder.

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person (as defined in
Section 12) determines otherwise, where amounts are then payable hereunder to
Grantee in the form of shares of PNC common stock, the Corporation will retain
whole shares from any such amounts until such withholdings in the aggregate are
sufficient to satisfy such minimum required withholding obligation. In the event
that amounts then payable to Grantee include a fractional interest, withholding
may be made in the form of shares with respect to such fractional interest. In
the event that amounts are not then payable hereunder to Grantee in the form of
shares or that such withholdings are otherwise not sufficient to meet the
minimum amount of taxes then required to be withheld, withholding will be made
from any amounts then payable hereunder to Grantee that are settled in cash
until such withholdings in the aggregate are sufficient to satisfy such minimum
required withholding obligation.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.



--------------------------------------------------------------------------------

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Committee in accordance
with the Plan.

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;



--------------------------------------------------------------------------------

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the



--------------------------------------------------------------------------------

same proportions as their ownership immediately prior to such Business
Combination of the Outstanding PNC Common Stock and the Outstanding PNC Voting
Securities, as the case may be (such a Business Combination, an “Excluded
Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.



--------------------------------------------------------------------------------

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Award
Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Committee has so acted, (b) fair market value as
determined using such other reasonable method adopted by the Committee in good
faith for such purpose that uses actual transactions in PNC common stock as
reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of



--------------------------------------------------------------------------------

Section 16(a) of the Exchange Act with respect to PNC securities (or both); or
(b) the Compensation Committee, the CEO, or the Chief Human Resources Officer of
PNC, or any other individual or group as may be designated by one of the
foregoing to act as Designated Person for purposes of the Agreement.

12.22 “Qualifying Disability Termination” and “Qualifying Anticipatory
Termination” have the respective meanings specified in Section 5.2.

12.23 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Agreement, subject to capital adjustments pursuant
to Section 8 if any, granted to Grantee pursuant to the Plan and evidenced by
the Agreement.

12.24 “SEC” means the United States Securities and Exchange Commission.

12.25 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.26 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.27 “Share” means a share of PNC common stock.

12.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12.29 “Tranche” and “First, Second or Third Tranche” have the meanings specified
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle and regardless of whether any
such dividend equivalents are ultimately paid); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.



--------------------------------------------------------------------------------

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is a Qualifying Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.



--------------------------------------------------------------------------------

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, will be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law or
regulation.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.



--------------------------------------------------------------------------------

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement. If
Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

Standard Long-Term Incentive Program

Stock-Payable RSUs Award Agreement

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

20     LONG-TERM INCENTIVE AWARD PROGRAM

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name]    AWARD GRANT DATE:               , 20        RESTRICTED
SHARE UNITS:   [ Whole number ] share units   

 

 

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Award Agreement,
including service requirements, conduct and other conditions and adjustments and
forfeiture provisions, and to the Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Award Agreement and to the Plan.

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture and
adjustment pursuant to and in accordance with the applicable service, conduct
and other terms and conditions of the Award Agreement.

Restricted Share Units that are not forfeited by Grantee in accordance with the
terms of Section 5, that vest in accordance with the terms of Section 6, and
that remain outstanding will be settled and paid out, generally in shares of PNC
common stock, all pursuant to and in accordance with the terms of Section 6 and
subject to Section 8. Restricted Share Units that are forfeited by Grantee
pursuant to and in accordance with the terms of the service, conduct or other
provisions of Section 5 will be cancelled without payment of any consideration
by PNC.



--------------------------------------------------------------------------------

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
will terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, as applicable, of the Restricted Share Units to which
those Dividend Equivalents relate.

4. Dividend Equivalents.

Dividend Equivalents.

These Dividend Equivalents are related to the Restricted Share Units, and
Dividend Equivalents payments are applicable for the period during which the
Restricted Share Units to which they relate are outstanding. Dividend
Equivalents apply to the period from and after the Award Grant Date until such
time as the Restricted Share Units granted in connection with those Dividend
Equivalents (i) vest pursuant to and in accordance with the terms of Section 6
or (ii) are cancelled upon forfeiture in accordance with the terms of Section 5.
At the end of such period (the vesting date in accordance with Section 6 or
cancellation date in accordance with Section 5, as applicable), the related
Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Payment.

The Corporation will make Dividend Equivalents payments to Grantee where
applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts will be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Additional Conditions.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

After Record Date. Except as otherwise provided in Section 5.4(a) (Termination
for Cause), Section 5.6 (Clawback, Adjustment or Recoupment), or Section 14.9
(Applicable Law; Clawback, Adjustment or Recoupment), if the termination of the
right to ongoing Dividend Equivalents occurs after the dividend record date for
a quarter but before the related dividend payment date, the Corporation will
nonetheless make such a quarterly dividend equivalents payment to Grantee with
respect to that record date, if any.

Suspensions. Where payment of Dividend Equivalents that would otherwise be made
is suspended pursuant to Section 5.3 or pursuant to Section 5.5 pending
resolution of a potential forfeiture of the Restricted Share Units, then such
payment will be made only if and when the suspension is resolved favorable to
Grantee and the Restricted Share Units are not forfeited. No interest will be
paid with respect to any suspended payments. If the suspension is resolved
adverse to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.

Clawbacks After Payment. Except as otherwise provided in Section 5.4(b)
(Detrimental Conduct), Section 5.6 (Clawback, Adjustment or Recoupment),
Section 12.11 (Definitions - Detrimental Conduct), or Section 14.9 (Applicable
Law; Clawback, Adjustment or Recoupment), termination or cancellation of the
right to ongoing Dividend Equivalents will have no effect on cash payments made
pursuant to this Section 4 prior to such termination or cancellation.



--------------------------------------------------------------------------------

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of the
Restricted Share Units, or specified portion thereof, and the right to receive
payment with respect to the Dividend Equivalents related to such Restricted
Share Units pursuant to the terms and conditions of this Section 5, the Award
will terminate with respect to such Restricted Share Units and related Dividend
Equivalents, or specified portion thereof, and neither Grantee nor any
successors, heirs, assigns or legal representatives of Grantee will thereafter
have any further rights or interest in such Restricted Share Units or the
related right to Dividend Equivalents evidenced by the Award Agreement.

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units, or applicable portion thereof
if so specified, if Grantee meets the conditions of any of the subclauses below.
If more than one of the following subclauses is applicable with respect to those
Restricted Share Units, Grantee will have met the service requirements for such
RSUs upon the first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 3rd anniversary of the Award Grant
Date.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until such time
as Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12) and not for Cause (as defined in
Section 12) (a “Qualifying Disability Termination”).

 

  (iv) Grantee continues to be employed by the Corporation until such time as
Grantee Retires (as defined in Section 12) provided that such Retirement Date
occurs no earlier than the 1st anniversary of the Award Grant Date and such
Retirement is a Qualifying Retirement Termination of employment as defined below
and where Grantee’s employment was not terminated by the Corporation for Cause.

 

  (v) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12) (a
“Qualifying Anticipatory Termination”).

 

  (vi) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

 

  (vii) The Compensation Committee or its delegate or other PNC Designated
Person (as defined in Section 12) determines, in its sole discretion and prior
to Grantee’s Termination Date, that, with respect to all or a specified portion
of Grantee’s then outstanding Restricted Share Units that have not yet vested,
the service requirements will be deemed to have been satisfied with respect to
such share units; provided that if the Compensation Committee or its delegate or
other PNC Designated Person determines, in its sole discretion, that such deemed
satisfaction of the service requirements shall be subject to any accompanying
restrictions, terms or conditions, then such conditions shall have been timely
satisfied (or shall be deemed to have been timely satisfied upon the earlier
occurrence of Grantee’s death or of a Change of Control) no later than by the
end of the day immediately preceding the 3rd anniversary of the Award Grant
Date.

Qualifying Retirement Termination. Grantee’s termination of employment will be
considered to be a “Qualifying Retirement Termination” for purposes of this
Award if all of the following conditions are met:

 

  (1) Grantee’s termination of employment is a Retirement (as defined in
Section 12);



--------------------------------------------------------------------------------

  (2) Grantee’s employment was not terminated by the Corporation for Cause (as
defined in Section 12); and

 

  (3) Grantee’s termination of employment occurs on or after the 1st anniversary
of the Award Grant Date.

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements with respect to all or a portion of the Award as set forth
in Section 5.2 prior to or as of Grantee’s Termination Date (as defined in
Section 12), then all such outstanding Restricted Share Units that have so
failed to meet such service requirements, together with the right to receive any
payment on or after Grantee’s Termination Date with respect to the Dividend
Equivalents related to those Restricted Share Units, will be forfeited by
Grantee and cancelled without payment of any consideration by PNC as of
Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee
could still satisfy the service requirements for all or a portion of the Award
pursuant to Section 5.2(vii) provided that Grantee satisfies all of the
conditions, if any, required by the Compensation Committee or its delegate or
other PNC Designated Person for such provision to apply within the time so
specified by the Compensation Committee or its delegate or other PNC Designated
Person and/or that provision, then the potential forfeiture of that portion of
the Award for failure to meet the service requirements set forth in Section 5.2
(and payment with respect to Dividend Equivalents with respect to that portion
of the Award) will be suspended until the earliest to occur of the following:
(1) Grantee’s failing to meet the service requirements of Section 5.2 upon the
failure to satisfy such conditions at all or to satisfy such conditions within
any time period specified by the Compensation Committee or its delegate or other
PNC Designated Person for such purpose or, if earlier or if no such time period
is specified by the Compensation Committee or its delegate or other PNC
Designated Person, within the time period otherwise specified in such provision
(i.e., no later than by the end of the day immediately preceding the 3rd
anniversary of the Award Grant Date); (2) the timely satisfaction of such
conditions, if any, such that Grantee is considered to have met the service
requirements of Section 5.2 for purposes of that portion of the Award;
(3) Grantee’s death; or (4) the occurrence of a Change of Control.

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all such outstanding Restricted Share Units, together with all payments
with respect to the related Dividend Equivalents that had been suspended pending
such resolution, will be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC, effective as of Grantee’s
Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of such
Restricted Share Units will proceed in accordance with Section 6, as applicable,
any Dividend Equivalents payments that had been suspended shall be paid, and
payment of ongoing Dividend Equivalents, if any, shall resume in accordance with
Section 4 as applicable. No interest shall be paid with respect to any suspended
payments.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee and cancelled without payment of any consideration
by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units, or
specified portion thereof, and related Dividend Equivalents, including Dividend
Equivalents that may already have been paid to Grantee, will be forfeited by
Grantee and cancelled, without payment of any consideration by PNC, on the date
and to the extent that PNC determines in its sole discretion to so cancel all or
a specified portion of the Restricted Share Units that have not yet vested in



--------------------------------------------------------------------------------

accordance with Section 6 and of the Dividend Equivalents related to such
Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct as set
forth in Section 12.11, whether such determination is made during the period of
Grantee’s employment with the Corporation or after Grantee’s Termination Date;
provided, however, that (i) no determination that Grantee has engaged in
Detrimental Conduct may be made on or after the date of Grantee’s death and
Detrimental Conduct will not apply to conduct by or activities of successors to
the Restricted Share Units and related Dividend Equivalents by will or the laws
of descent and distribution in the event of Grantee’s death; (ii) in the event
that Grantee’s termination of employment was a Qualifying Anticipatory
Termination, no determination that Grantee has engaged in Detrimental Conduct
may be made on or after Grantee’s Termination Date; (iii) no determination that
Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iv) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control.

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Compensation Committee or its delegate or other PNC Designated
Person may determine that the vesting of those Restricted Share Units and any
further Dividend Equivalents payments will be suspended.

Any such suspension of vesting will continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units will
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended will be paid, and payment of ongoing Dividend
Equivalents, if any, will resume in accordance with Section 4 as applicable. No
interest will be paid with respect to any suspended payments.

5.6 Clawback, Adjustment or Recoupment. Restricted Share Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if, when and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date (including
PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy as amended from
time to time) or that may be established thereafter and to any clawback or
recoupment that may be required by applicable law or regulation.



--------------------------------------------------------------------------------

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Grantee’s outstanding Restricted Share Units will vest upon the
earliest to occur of the events set forth in the subclauses below, provided that
those Restricted Share Units have not been forfeited prior to such vesting event
pursuant to any of the provisions of Section 5 and remain outstanding at that
time:

 

  (i) the 3rd anniversary of the Award Grant Date or, if later, on the date as
of which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of such share units and
they vest, as applicable;

 

  (ii) the date of Grantee’s death; and

 

  (iii) the end of the day immediately preceding the day a Change of Control
occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The period during which Dividend Equivalents will be paid with respect to the
Dividend Equivalents related to such Restricted Share Units will end and such
Dividend Equivalents will terminate on the vesting date for such Restricted
Share Units in accordance with Section 6 or on the cancellation date for such
Restricted Share Units in accordance with Section 5, as applicable.

6.2 Settlement. Restricted Share Units that have vested pursuant to the
applicable provisions of Section 6.1 and that remain outstanding will be paid
out at the time set forth in Section 6.3 either by delivery to Grantee of that
number of whole shares of PNC common stock equal to the number of outstanding
vested Restricted Share Units being settled or as otherwise provided pursuant to
Section 8 if applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 10 or in Section 8 as applicable.

6.3 Payout Timing. Payment will be made to Grantee in settlement of Restricted
Share Units that have vested and remain outstanding as soon as practicable after
the vesting date set forth in the applicable subclause of Section 6.1 for such
Restricted Share Units, generally within 30 days but no later than December 31st
of the calendar year in which the vesting date occurs, subject to the provisions
of the following bullets, if applicable. No interest will be paid with respect
to any such payments made pursuant to this Section 6.

 

  •   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

 

  (1)

If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment will be made
as soon as



--------------------------------------------------------------------------------

  practicable after the Change of Control date, but in no event later than
December 31st of the calendar year in which the Change of Control occurs or, if
later, by the 15th day of the third calendar month following the date on which
the Change of Control occurs, other than in unusual circumstances where a
further delay thereafter would be permitted under Section 409A of the U.S.
Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the 3rd anniversary of the
Award Grant Date (the date that would have been the scheduled vesting date for
such Restricted Share Units had they vested pursuant to Section 6.1(i) rather
than pursuant to Section 6.1(iii)), but in no event later than December 31st of
the calendar year in which such scheduled vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the 3rd anniversary of the Award
Grant Date, but Grantee dies prior to that scheduled payout date, payment will
be made no later than December 31st of the calendar year in which Grantee’s
death occurred or, if later but not beyond the end of the calendar year in which
the 3rd anniversary of the Award Grant Date occurs, the 15th day of the
3rd calendar month following the date of Grantee’s death.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied in accordance with Section 10.

If there is a dispute regarding payment of a final award amount, PNC will settle
the undisputed portion of the award amount, if any, within the time frame set
forth above in this Section 6.3, and will settle any remaining portion as soon
as practicable after such dispute is finally resolved but in any event within
the time period permitted under Section 409A of the U.S. Internal Revenue Code.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC common stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder will be made by the Compensation Committee or its
delegate in its sole discretion and will be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of



--------------------------------------------------------------------------------

any share-denominated award amount will be measured by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid out in accordance with the terms of Section 6, such
delivery of shares and/or other payment will be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 10, will extinguish all right to payment
hereunder.

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or its delegate or other PNC Designated Person
(as defined in Section 12) determines otherwise, where amounts are then payable
hereunder to Grantee in the form of shares of PNC common stock, the Corporation
will retain whole shares from any such amounts until such withholdings in the
aggregate are sufficient to satisfy such minimum required withholding
obligation. In the event that amounts then payable to Grantee include a
fractional interest, withholding may be made in the form of shares with respect
to such fractional interest. In the event that amounts are not then payable
hereunder to Grantee in the form of shares or that such withholdings are
otherwise not sufficient to meet the minimum amount of taxes then required to be
withheld, withholding will be made from any amounts then payable hereunder to
Grantee that are settled in cash until such withholdings in the aggregate are
sufficient to satisfy such minimum required withholding obligation.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.



--------------------------------------------------------------------------------

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Compensation Committee
or its delegate in accordance with the Plan.

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.



--------------------------------------------------------------------------------

12.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described in clause (a), (b) or (c) above or that an event described in clause
(d) or (e) above has occurred with respect to Grantee and, if so, determines
that the termination of Grantee’s employment with the Corporation will be deemed
to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the



--------------------------------------------------------------------------------

Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.



--------------------------------------------------------------------------------

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate or
other PNC Designated Person, as applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
(1) determines in its sole discretion that Grantee will be deemed to have
engaged in Detrimental Conduct for purposes of the Agreement and (2) determines
in its sole discretion to cancel all or a specified portion of the Restricted
Share Units that have not yet vested in accordance with Section 6 and of the
Dividend Equivalents related to such Restricted Share Units, including Dividend
Equivalents related to such Restricted Share Units that may already have been
paid to Grantee, on the basis of such determination that Grantee has engaged in
Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Award
Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Compensation Committee has so acted, (b) fair market
value as determined using such other reasonable method adopted by the
Compensation Committee in good faith for such purpose that uses actual
transactions in PNC common stock as reported by a national securities exchange
or the Nasdaq National Market, provided that such method is consistently
applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.



--------------------------------------------------------------------------------

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Qualifying Disability Termination,” “Qualifying Anticipatory Termination”
and “Qualifying Retirement Termination” have the respective meanings specified
in Section 5.2.

12.23 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Award Agreement, subject to capital adjustments
pursuant to Section 8 if any, granted to Grantee pursuant to the Plan and
evidenced by the Award Agreement.

12.24 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Compensation Committee or the CEO or his or her designee so determines prior
to such divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

12.25 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 12.24.

12.26 “SEC” means the United States Securities and Exchange Commission.

12.27 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.28 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.29 “Share” means a share of PNC common stock.

12.30 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.



--------------------------------------------------------------------------------

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof are ultimately settled and regardless of whether any such
dividend equivalents are ultimately paid); that such provisions are reasonable
and properly required for the adequate protection of the business of PNC and its
subsidiaries; and that enforcement of such provisions will not prevent Grantee
from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is a Qualifying Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.



--------------------------------------------------------------------------------

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.



--------------------------------------------------------------------------------

14.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries, and further, to the extent applicable to
Grantee, the Award, and any right to receive and retain any Shares or other
value pursuant to the Award, will be subject to rescission, cancellation or
recoupment, in whole or in part, if, when and to the extent so provided under
any clawback, adjustment or similar policy of PNC in effect on the Award Grant
Date or that may be established thereafter and to any clawback or recoupment
that may be required by applicable law or regulation.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing the Agreement and delivering
an executed copy of the Agreement to PNC, without altering or changing the terms
of the Agreement in any way, within 30 days of receipt by Grantee of a copy of
the Agreement, PNC may, in its sole discretion, withdraw its offer and cancel
the Award at any time prior to Grantee’s delivery to PNC of an unaltered and
unchanged copy of the Agreement so executed by Grantee. Otherwise, upon such
execution and delivery of the Agreement by both PNC and Grantee, the Agreement
is effective as of the Award Grant Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

Standard Five Year Three Tranche

Stock-Payable RSUs Award Agreement

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name]   AWARD GRANT DATE:                       , 20      
RESTRICTED SHARE UNITS:   [ Whole number ] share units  

 

 

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Award Agreement,
including service requirements, conduct and other conditions and adjustments and
forfeiture provisions, and to the Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Award Agreement and to the Plan.

The Restricted Share Units in the Award (that is, the total number of Restricted
Share Units set forth on page 1 of the Award Agreement) are divided into three
installments or tranches for the purpose of determining service requirements,
conduct and other conditions, forfeitures, adjustments, and other provisions
applicable to each portion of the Restricted Share Units and related Dividend
Equivalents under the Award Agreement. This includes the provisions set forth in
Section 4 related to Dividend Equivalents and the provisions set forth in
Sections 5 and 6 relating to specified service conditions and service related
forfeiture provisions for each tranche, to conduct-related and other provisions,
to adjustments and forfeitures, and to vesting and settlement provisions for
each tranche.

The three Restricted Share Units and related Dividend Equivalents tranches
(each, a “Tranche”) are set forth below:

 

  •   one-fourth of the Share Units (rounded down to the nearest whole unit) are
in the first tranche (“First Tranche”);

 

  •   one-third of the remaining Share Units (rounded down to the nearest whole
unit) are in the second tranche (“Second Tranche”); and

 

  •   the remainder of the Share Units are in the third tranche (“Third
Tranche”).



--------------------------------------------------------------------------------

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture and
adjustment pursuant to and in accordance with the applicable service, conduct
and other terms and conditions of the Award Agreement.

Restricted Share Units that are not forfeited by Grantee in accordance with the
terms of Section 5, that vest in accordance with the terms of Section 6, and
that remain outstanding will be settled and paid out, generally in shares of PNC
common stock, all pursuant to and in accordance with the terms of Section 6 and
subject to Section 8. Restricted Share Units that are forfeited by Grantee
pursuant to and in accordance with the terms of the service, conduct or other
provisions of Section 5 will be cancelled without payment of any consideration
by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
will terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, as applicable, of the Restricted Share Units to which
those Dividend Equivalents relate.

4. Dividend Equivalents.

Dividend Equivalents.

These Dividend Equivalents are related to the Restricted Share Units, and
Dividend Equivalents payments are applicable for the period during which the
Tranche of Restricted Share Units to which they relate is outstanding. Dividend
Equivalents apply to the period from and after the Award Grant Date until such
time as the applicable Tranche of Restricted Share Units granted in connection
with those Dividend Equivalents (i) vests pursuant to and in accordance with the
terms of Section 6 or (ii) is cancelled upon forfeiture in accordance with the
terms of Section 5. At the end of such period (the vesting date in accordance
with Section 6 or cancellation date in accordance with Section 5, as
applicable), the related Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Payment.

The Corporation will make Dividend Equivalents payments to Grantee where
applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts will be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Additional Conditions.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

After Record Date. Except as otherwise provided in Section 5.4(a) (Termination
for Cause), Section 5.6 (Clawback, Adjustment or Recoupment), or Section 14.9
(Applicable Law; Clawback, Adjustment or Recoupment), if the termination of the
right to ongoing Dividend Equivalents occurs after the dividend record date for
a quarter but before the related dividend payment date, the Corporation will
nonetheless make such a quarterly dividend equivalents payment to Grantee with
respect to that record date, if any.



--------------------------------------------------------------------------------

Suspensions. Where payment of Dividend Equivalents that would otherwise be made
is suspended pursuant to Section 5.3 or pursuant to Section 5.5 pending
resolution of a potential forfeiture of the Restricted Share Units, then such
payment will be made only if and when the suspension is resolved favorable to
Grantee and the Restricted Share Units are not forfeited. No interest will be
paid with respect to any suspended payments. If the suspension is resolved
adverse to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.

Clawbacks After Payment. Except as otherwise provided in Section 5.4(b)
(Detrimental Conduct), Section 5.6 (Clawback, Adjustment or Recoupment),
Section 12.11 (Definitions – Detrimental Conduct), or Section 14.9 (Applicable
Law; Clawback, Adjustment or Recoupment), termination or cancellation of the
right to ongoing Dividend Equivalents will have no effect on cash payments made
pursuant to this Section 4 prior to such termination or cancellation.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of a
Tranche or Tranches, as the case may be, of Restricted Share Units, or specified
portion thereof, and the right to receive payment with respect to the Dividend
Equivalents related to such Restricted Share Units pursuant to the terms and
conditions of this Section 5, the Award will terminate with respect to such
Tranche or Tranches of RSUs, or specified portion thereof, and related Dividend
Equivalents, and neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in such Restricted Share Units or the related right to Dividend Equivalents
evidenced by the Award Agreement with respect to that Tranche or those Tranches
of RSUs, or specified portion thereof, and related Dividend Equivalents, as
applicable.

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units, or applicable portion thereof
if so specified, if Grantee meets the conditions of any of the subclauses below.
If more than one of the following subclauses is applicable with respect to those
RSUs, Grantee will have met the service requirements for such RSUs upon the
first to occur of such conditions.

(i) Grantee continues to be an employee of the Corporation through and including
the day immediately preceding the 3rd, 4th, or 5th anniversary of the Award
Grant Date, as the case may be, with respect to the First, Second, or Third
Tranche of the RSUs, as applicable.

(ii) Grantee ceases to be an employee of the Corporation by reason of Grantee’s
death.

(iii) Grantee continues to be an employee of the Corporation until such time as
Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12) and not for Cause (as defined in
Section 12) (a “Qualifying Disability Termination”).

(iv) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12) (a
“Qualifying Anticipatory Termination”).

(v) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

(vi) The Compensation Committee or its delegate or other PNC Designated Person
(as defined in Section 12) determines, in its sole discretion and prior to
Grantee’s Termination Date, that, with respect to all or a specified portion of
Grantee’s then outstanding Restricted Share Units that have not yet vested, the
service requirements will be deemed to have been satisfied with respect to such
share units; provided that if the Compensation Committee or its delegate or
other PNC Designated Person determines, in its sole discretion, that such deemed
satisfaction of the service requirements shall be subject to any accompanying
restrictions, terms or conditions, then such conditions



--------------------------------------------------------------------------------

shall have been timely satisfied (or shall be deemed to have been timely
satisfied upon the earlier occurrence of Grantee’s death or of a Change of
Control) no later than by the end of the day immediately preceding the 3rd, 4th
or 5th anniversary of the Award Grant Date, as the case may be, with respect to
the First, Second or Third Tranche of the RSUs, as applicable.

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements with respect to all or a portion of the Award as set forth
in Section 5.2 prior to or as of Grantee’s Termination Date (as defined in
Section 12), then all such outstanding Restricted Share Units that have so
failed to meet such service requirements, together with the right to receive any
payment on or after Grantee’s Termination Date with respect to the Dividend
Equivalents related to those Restricted Share Units, will be forfeited by
Grantee and cancelled without payment of any consideration by PNC as of
Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee
could still satisfy the service requirements for all or a portion of the Award
pursuant to Section 5.2(vi) provided that Grantee satisfies all of the
conditions, if any, required by the Compensation Committee or its delegate or
other PNC Designated Person for such provision to apply within the time so
specified by the Compensation Committee or its delegate or other PNC Designated
Person and/or that provision, then the potential forfeiture of that portion of
the Award for failure to meet the service requirements set forth in Section 5.2
(and payment with respect to Dividend Equivalents with respect to that portion
of the Award) will be suspended until the earliest to occur of the following:
(1) Grantee’s failing to meet the service requirements of Section 5.2 upon the
failure to satisfy such conditions at all or to satisfy such conditions within
any time period specified by the Compensation Committee or its delegate or other
PNC Designated Person for such purpose or, if earlier or if no such time period
is specified by the Compensation Committee or its delegate or other PNC
Designated Person, within the time period otherwise specified in such provision
(i.e., no later than by the end of the day immediately preceding the 3rd, 4th or
5th anniversary of the Award Grant Date, as the case may be, with respect to the
First, Second or Third Tranche of the RSUs, as applicable); (2) the timely
satisfaction of such conditions, if any, such that Grantee is considered to have
met the service requirements of Section 5.2 for purposes of that portion of the
Award; (3) Grantee’s death; or (4) the occurrence of a Change of Control.

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all such outstanding Restricted Share Units, together with all payments
with respect to the related Dividend Equivalents that had been suspended pending
such resolution, will be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC, effective as of Grantee’s
Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of such
Restricted Share Units will proceed in accordance with Section 6, as applicable,
any Dividend Equivalents payments that had been suspended shall be paid, and
payment of ongoing Dividend Equivalents, if any, shall resume in accordance with
Section 4 as applicable. No interest shall be paid with respect to any suspended
payments.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 5th
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee and cancelled without payment of any consideration
by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units, or
specified portion thereof, and related Dividend Equivalents, including Dividend
Equivalents that may already have been paid to Grantee, will be forfeited by
Grantee and cancelled, without payment of any consideration by PNC, on the date
and to the extent that PNC determines in its



--------------------------------------------------------------------------------

sole discretion to so cancel all or a specified portion of the Restricted Share
Units that have not yet vested in accordance with Section 6 and of the Dividend
Equivalents related to such Restricted Share Units, including Dividend
Equivalents related to such Restricted Share Units that may already have been
paid to Grantee, on the basis of such determination that Grantee has engaged in
Detrimental Conduct as set forth in Section 12.11, whether such determination is
made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units and related Dividend
Equivalents by will or the laws of descent and distribution in the event of
Grantee’s death; (ii) in the event that Grantee’s termination of employment was
a Qualifying Anticipatory Termination, no determination that Grantee has engaged
in Detrimental Conduct may be made on or after Grantee’s Termination Date;
(iii) no determination that Grantee has engaged in Detrimental Conduct may be
made between the time PNC enters into an agreement providing for a Change of
Control and the time such agreement either terminates or results in a Change of
Control; and (iv) no determination that Grantee has engaged in Detrimental
Conduct may be made after the occurrence of a Change of Control.

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Compensation Committee or its delegate or other PNC Designated
Person may determine that the vesting of those Restricted Share Units and any
further Dividend Equivalents payments will be suspended.

Any such suspension of vesting will continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units will
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended will be paid, and payment of ongoing Dividend
Equivalents, if any, will resume in accordance with Section 4 as applicable. No
interest will be paid with respect to any suspended payments.

5.6 Clawback, Adjustment or Recoupment. Restricted Share Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if, when and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date (including
PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy as amended from
time to time) or that may be established thereafter and to any clawback or
recoupment that may be required by applicable law or regulation.



--------------------------------------------------------------------------------

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Grantee’s outstanding Restricted Share Units will vest upon the
earliest to occur of the events set forth in the subclauses below, provided that
those Restricted Share Units have not been forfeited prior to such vesting event
pursuant to any of the provisions of Section 5 and remain outstanding at that
time:

(i) the 3rd anniversary of the Award Grant Date in the case of the First Tranche
of RSUs, the 4th anniversary of the Award Grant Date in the case of the Second
Tranche of RSUs, and the 5th anniversary of the Award Grant Date in the case of
the Third Tranche of RSUs, as the case may be, or, if later, on the date as of
which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of such share units and
they vest, as applicable;

(ii) the date of Grantee’s death; and

(iii) the end of the day immediately preceding the day a Change of Control
occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The period during which Dividend Equivalents will be paid with respect to the
Dividend Equivalents related to an applicable Tranche of Restricted Share Units,
or portion thereof, will end and such Dividend Equivalents will terminate on the
vesting date for such Tranche of Restricted Share Units, or applicable portion
thereof, in accordance with Section 6 or on the cancellation date for such
Tranche of Restricted Share Units, or applicable portion thereof, in accordance
with Section 5, as applicable.

6.2 Settlement. Restricted Share Units that have vested pursuant to the
applicable provisions of Section 6.1 and that remain outstanding will be paid
out at the time set forth in Section 6.3 either by delivery to Grantee of that
number of whole shares of PNC common stock equal to the number of outstanding
vested Restricted Share Units being settled or as otherwise provided pursuant to
Section 8 if applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 10 or in Section 8 as applicable.

6.3 Payout Timing. Payment will be made to Grantee in settlement of Restricted
Share Units that have vested and remain outstanding as soon as practicable after
the vesting date set forth in the applicable subclause of Section 6.1 for such
Restricted Share Units, generally within 30 days but no later than December 31st
of the calendar year in which the vesting date occurs, subject to the provisions
of the following bullets, if applicable. No interest will be paid with respect
to any such payments made pursuant to this Section 6.

 

  •   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

 

  (1)

If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment will be made
as soon as practicable after the Change of Control date, but in no event later
than December 31st of the calendar year in which the



--------------------------------------------------------------------------------

  Change of Control occurs or, if later, by the 15th day of the third calendar
month following the date on which the Change of Control occurs, other than in
unusual circumstances where a further delay thereafter would be permitted under
Section 409A of the U.S. Internal Revenue Code, and if such a delay is
permissible, as soon as practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6.1(i) rather than pursuant to Section 6.1(iii), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested pursuant
to Section 6.1(i) rather than pursuant to Section 6.1(iii), but Grantee dies
prior to that scheduled payout date, payment will be made no later than
December 31st of the calendar year in which Grantee’s death occurred or, if
later (but not beyond the end of the calendar year in which the vesting would
have occurred had such RSUs vested pursuant to Section 6.1(i) rather than
pursuant to Section 6.1(iii)), the 15th day of the 3rd calendar month following
the date of Grantee’s death.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied in accordance with Section 10.

If there is a dispute regarding payment of a final award amount, PNC will settle
the undisputed portion of the award amount, if any, within the time frame set
forth above in this Section 6.3, and will settle any remaining portion as soon
as practicable after such dispute is finally resolved but in any event within
the time period permitted under Section 409A of the U.S. Internal Revenue Code.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC common stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder will be made by the Compensation Committee or its
delegate in its sole discretion and will be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration



--------------------------------------------------------------------------------

payable to a PNC common shareholder in connection with such Corporate
Transaction or Transactions if applicable, and (c) if the effect of the
Corporate Transaction or Transactions on a PNC common shareholder is to convert
that shareholder’s holdings into consideration that does not consist solely
(other than as to a minimal amount) of shares of PNC common stock, then the
entire value of any payment to be made to Grantee pursuant to Section 6 will be
made solely in cash at the applicable time specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid out in accordance with the terms of Section 6, such
delivery of shares and/or other payment will be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 10, will extinguish all right to payment
hereunder.

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or its delegate or other PNC Designated Person
(as defined in Section 12) determines otherwise, where amounts are then payable
hereunder to Grantee in the form of shares of PNC common stock, the Corporation
will retain whole shares from any such amounts until such withholdings in the
aggregate are sufficient to satisfy such minimum required withholding
obligation. In the event that amounts then payable to Grantee include a
fractional interest, withholding may be made in the form of shares with respect
to such fractional interest. In the event that amounts are not then payable
hereunder to Grantee in the form of shares or that such withholdings are
otherwise not sufficient to meet the minimum amount of taxes then required to be
withheld, withholding will be made from any amounts then payable hereunder to
Grantee that are settled in cash until such withholdings in the aggregate are
sufficient to satisfy such minimum required withholding obligation.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.



--------------------------------------------------------------------------------

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Compensation Committee
or its delegate in accordance with the Plan.

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;



--------------------------------------------------------------------------------

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described in clause (a), (b) or (c) above or that an event described in clause
(d) or (e) above has occurred with respect to Grantee and, if so, determines
that the termination of Grantee’s employment with the Corporation will be deemed
to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets



--------------------------------------------------------------------------------

of PNC, or the acquisition of assets or stock of another entity by PNC or any of
its subsidiaries (each, a “Business Combination”), excluding, however, a
Business Combination following which all or substantially all of the individuals
and entities that were the beneficial owners of the Outstanding PNC Common Stock
and the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;



--------------------------------------------------------------------------------

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate or
other PNC Designated Person, as applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
(1) determines in its sole discretion that Grantee will be deemed to have
engaged in Detrimental Conduct for purposes of the Agreement and (2) determines
in its sole discretion to cancel all or a specified portion of the Restricted
Share Units that have not yet vested in accordance with Section 6 and of the
Dividend Equivalents related to such Restricted Share Units, including Dividend
Equivalents related to such Restricted Share Units that may already have been
paid to Grantee, on the basis of such determination that Grantee has engaged in
Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Award
Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Compensation Committee has so acted, (b) fair market
value as determined using such other reasonable method adopted by the
Compensation Committee in good faith for such purpose that uses actual
transactions in PNC common stock as reported by a national securities exchange
or the Nasdaq National Market, provided that such method is consistently
applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.



--------------------------------------------------------------------------------

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Qualifying Disability Termination” and “Qualifying Anticipatory
Termination” have the respective meanings specified in Section 5.2.

12.23 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Award Agreement, subject to capital adjustments
pursuant to Section 8 if any, granted to Grantee pursuant to the Plan and
evidenced by the Award Agreement.

12.24 “SEC” means the United States Securities and Exchange Commission.

12.25 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.26 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.27 “Share” means a share of PNC common stock.

12.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12.29 “Tranche” and “First, Second or Third Tranche” have the meanings specified
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof are ultimately settled and regardless of whether any such
dividend equivalents are ultimately paid); that such provisions are reasonable
and properly required for the adequate protection of the business of PNC and its
subsidiaries; and that enforcement of such provisions will not prevent Grantee
from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.



--------------------------------------------------------------------------------

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is a Qualifying Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.



--------------------------------------------------------------------------------

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries, and further, to the extent applicable to
Grantee, the Award, and any right to receive and retain any Shares or other
value pursuant to the Award, will be subject to rescission, cancellation or
recoupment, in whole or in part, if, when and to the extent so provided under
any clawback, adjustment or similar policy of PNC in effect on the Award Grant
Date or that may be established thereafter and to any clawback or recoupment
that may be required by applicable law or regulation.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.



--------------------------------------------------------------------------------

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement. If
Grantee does not accept the Award by executing the Agreement and delivering an
executed copy of the Agreement to PNC, without altering or changing the terms of
the Agreement in any way, within 30 days of receipt by Grantee of a copy of the
Agreement, PNC may, in its sole discretion, withdraw its offer and cancel the
Award at any time prior to Grantee’s delivery to PNC of an unaltered and
unchanged copy of the Agreement so executed by Grantee. Otherwise, upon such
execution and delivery of the Agreement by both PNC and Grantee, the Agreement
is effective as of the Award Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

STANDARD ANNUAL INCENTIVE DEFERRAL PLAN PROGRAM

20    CASH-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name]   AWARD ISSUANCE DATE:                       , 20      
RESTRICTED SHARE UNITS:   [Number] share units  

 

 

1. Definitions. Certain terms used in this Standard Annual Incentive Deferral
Plan Program 20     Cash-Payable Restricted Share Units Award Agreement (the
“Agreement” or “Award Agreement”) are defined in Section 12 or elsewhere in the
Agreement, and such definitions will apply except where the context otherwise
indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, “Plan” means The PNC
Financial Services Group, Inc. 2006 Incentive Award Plan as amended from time to
time, and “Annual Incentive Deferral Plan” means The PNC Financial Services
Group, Inc. Annual Incentive Deferral Plan as amended from time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and in accordance with the Annual Incentive Deferral Plan, and subject
to the terms and conditions of the Award Agreement, PNC awards to the Grantee
named above (“Grantee”) a cash-payable share-denominated award opportunity of
restricted share units (“Restricted Share Units”) of the number of restricted
share units set forth above, together with the opportunity to receive related
dividend equivalents to the extent provided herein (“Dividend Equivalents”),
payable in cash, with respect to those share units (together, the “Award”). The
Award is subject to acceptance by Grantee in accordance with Section 15 and is
subject to the terms and conditions of the Award Agreement, including conduct
and other conditions and forfeiture provisions, and to the Plan.

3. Terms of Award. For the purpose of determining conduct and other conditions,
forfeitures, and other conditions and provisions applicable to each portion of
the Restricted Share Units and related Dividend Equivalents under the Award
Agreement, the Award is divided into three installments or tranches. This
includes the provisions set forth in Section 4 related to Dividend Equivalents
and the provisions set forth in Sections 5 and 6 relating to forfeiture,
adjustment, vesting and settlement provisions for each tranche.

The three Restricted Share Units and related Dividend Equivalents tranches (each
a “Tranche”) are set forth below:

 

  •   one-third of the share units (rounded down to the nearest whole unit) are
in the First Tranche;

 

  •   one-half of the remaining share units (rounded down to the nearest whole
unit) are in the Second Tranche; and

 

  •   the remainder of the share units are in the Third Tranche.



--------------------------------------------------------------------------------

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture and
adjustment pursuant to the terms and conditions of the Agreement until vesting
of the Restricted Share Units in accordance with the terms of the Agreement.

Restricted Share Units that are not forfeited by Grantee in accordance with the
terms of Section 5 and that are still outstanding and vest in accordance with
the terms of Section 6 will be settled and paid out in cash pursuant to and in
accordance with the terms of that Section 6. Restricted Share Units that are
forfeited by Grantee pursuant to and in accordance with the terms of Section 5
will be cancelled without payment of any consideration by PNC.

The right to ongoing Dividend Equivalents is awarded in connection with the
Restricted Share Units to which the Dividend Equivalents relate and therefore
will terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Restricted Share Units
to which those Dividend Equivalents relate.

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units, and Dividend Equivalents payments are applicable for the period
during which the Tranche of Restricted Share Units to which they relate is
outstanding. Dividend Equivalents apply to the period from and after the Award
Issuance Date until such time as the applicable Tranche of Restricted Share
Units awarded in connection with those Dividend Equivalents either (i) vests
pursuant to and in accordance with the terms of Section 6 or (ii) is cancelled
upon forfeiture in accordance with the terms of Section 5. At the end of such
period (either the vesting date in accordance with Section 6 or cancellation
date in accordance with Section 5), the related Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Such amounts will be paid
in cash in accordance with applicable regular payroll practice as in effect from
time to time for similarly situated employees within 30 days after the
applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below, and except as otherwise provided below, Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on both the dividend
record date and the dividend payment date for such dividend.

Additional Conditions. Termination or cancellation of the right to ongoing
Dividend Equivalents will have no effect on cash payments made pursuant to this
Section 4 prior to such termination or cancellation except as may be otherwise
provided pursuant to Sections 5(c), 5(d) and 14.8.

If the termination of the right to ongoing Dividend Equivalents occurs because
the related Restricted Share Units vest pursuant to and in accordance with the
terms of Section 6 and if such termination occurs after the dividend record date
for a quarter but before the related dividend payment date, the Corporation will
nonetheless make such a quarterly dividend equivalent payment to Grantee with
respect to that record date, if any.

However, if the termination of the right to ongoing Dividend Equivalents occurs
because the related Restricted Share Units are cancelled upon forfeiture in
accordance with the terms of Section 5, Grantee will not receive any dividend
equivalent payments on or after such forfeiture date, whether or not a dividend
record date had occurred prior to such date.



--------------------------------------------------------------------------------

  5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable Conduct
or Other Conditions.

(a) Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of a
Tranche or Tranches or specified portion thereof, as the case may be, of
Restricted Share Units and the right to receive payment with respect to related
Dividend Equivalents pursuant to the terms and conditions of this Section 5, the
Award will terminate with respect to such Tranche or Tranches, or specified
portion thereof, of Restricted Share Units and related Dividend Equivalents, and
neither Grantee nor any successors, heirs, assigns or legal representatives of
Grantee will thereafter have any further rights or interest in the Restricted
Share Units or the related right to Dividend Equivalents evidenced by the Award
Agreement with respect to such Tranche or Tranches, or specified portion
thereof, of Restricted Share Units and Related Dividend Equivalents, as
applicable.

(b) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Issuance Date and prior to the occurrence of a Change
of Control (as defined in Section 12), if any, then all then outstanding
Restricted Share Units, together with the right to receive any payment on or
after Grantee’s Termination Date with respect to the related Dividend
Equivalents, will be forfeited by Grantee to PNC and cancelled without payment
of any consideration by PNC as of Grantee’s Termination Date.

(c) Competitive Activities. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC, acting by a PNC Designated Person (as
defined in Section 12), (1) determines in its sole discretion that Grantee has
engaged in Competitive Activities (as defined below), and, if so, (2) determines
in its sole discretion to so cancel all or a specified portion of the Restricted
Share Units that have not yet vested in accordance with Section 6 and of the
Dividend Equivalents related to such Restricted Share Units, including Dividend
Equivalents related to such Restricted Share Units that may already have been
paid to Grantee, on the basis of its determination that Grantee has engaged in
Competitive Activities, whether such determination is made during the period of
Grantee’s employment with the Corporation or after Grantee’s Termination Date;
provided, however, that (i) no determination that Grantee has engaged in
Competitive Activities may be made on or after the date of Grantee’s death, and
Competitive Activities will not apply to conduct by or activities of successors
to the Restricted Share Units and related Dividend Equivalents by will or the
laws of descent and distribution in the event of Grantee’s death; (ii) no
determination that Grantee has engaged in Competitive Activities may be made
between the time PNC enters into an agreement providing for a Change of Control
and the time such agreement either terminates or results in a Change of Control;
and (iii) no determination that Grantee has engaged in Competitive Activities
may be made after the occurrence of a Change of Control.

For purposes of this Section 5(c), “Competitive Activities” shall mean any
participation in, employment by, ownership of any equity interest exceeding 1%
in, or promotion or organization of, any Person (other than PNC or any of its
subsidiaries) engaged in financial services activities, including but not
limited to a bank, bank affiliate, broker, dealer, or hedge fund, whether
Grantee is acting as agent, consultant, independent contractor, employee,
officer, director, investor, partner, shareholder, proprietor or in any other
individual or representative capacity therein.

(d) Clawback, Adjustment or Recoupment. Restricted Share Units and related
Dividend Equivalents are also subject to rescission, cancellation or recoupment,
in whole or in part, if and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Issuance Date
(including PNC’s 2012 Incentive Compensation Adjustment and Clawback Policy) or
that may be established thereafter and to any clawback or recoupment that may be
required by applicable law or regulation.

6. Vesting and Settlement of Restricted Share Units.

(a) Vesting. Grantee’s outstanding Restricted Share Units will vest upon the
earliest to occur of the events set forth in the subclauses below, provided that
such Restricted Share Units have not been forfeited prior to such vesting event
pursuant to any of the provisions of Section 5 and remain outstanding at that
time:

 

  (i) the 1st anniversary of the Award Issuance Date in the case of the First
Tranche share units, the 2nd anniversary of the Award Issuance Date in the case
of the Second Tranche share units, and the 3rd anniversary of the Award Issuance
Date in the case of the Third Tranche share units, as the case may be;



--------------------------------------------------------------------------------

  (ii) the date of Grantee’s death; and

 

  (iii) the end of the day immediately preceding the day a Change of Control
occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle, and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
an applicable Tranche of Restricted Share Units, or portion thereof, will end
and such Dividend Equivalents will terminate either on the vesting date for such
Tranche of Restricted Share Units in accordance with Section 6 or on the
cancellation date for such Tranche of Restricted Share Units, or applicable
portion thereof, in accordance with Section 5, as the case may be.

(b) Settlement Amount. Outstanding Restricted Share Units that have vested
pursuant to the provisions of Section 6(a) will be paid out at the time set
forth in Section 6(c) by the payment to Grantee of cash in an amount equal to
the number of outstanding vested Restricted Share Units being settled multiplied
by the then current Fair Market Value (as defined in Section 12) of a share of
PNC common stock on the vesting date (or as of the scheduled payment date
pursuant to subsection (2) of the third bullet under Section 6(c) if payment is
made pursuant to that provision, as necessary), or in any case as otherwise
provided pursuant to Section 8 as applicable.

(c) Payout Timing. Payment will be made to Grantee in settlement of outstanding
Restricted Share Units that have vested as soon as practicable after the vesting
date set forth in the applicable subclause of Section 6(a) for such units,
generally within 30 days but no later than December 31st of the calendar year in
which the vesting date occurs, subject to the provisions of the following
bullets, if applicable. No interest will be paid with respect to any such
payments made pursuant to this Section 6.

 

  •   Where vesting occurs pursuant to Section 6(a)(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6(a)(iii) due to the occurrence
of a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6(a)(i) rather than pursuant to Section 6(a)(iii), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

 

  •  

Where vesting occurs pursuant to Section 6(a)(iii) due to the occurrence of a
Change of Control and payment is scheduled pursuant to subsection (2) of the
bullet above for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested



--------------------------------------------------------------------------------

 

pursuant to Section 6(a)(i) rather than pursuant to Section 6(a)(iii) but
Grantee dies prior to that scheduled payout date, payment will be made no later
than December 31st of the calendar year in which Grantee’s death occurred or, if
later (but not beyond the end of the calendar year in which the vesting would
have occurred pursuant to Section 6(a)(i) had they vested pursuant to
Section 6(a)(i) rather than pursuant to Section 6(a)(iii)), the 15th day of the
3rd calendar month following the date of Grantee’s death.

Payment pursuant to the Award will not be made unless and until all applicable
tax withholding requirements with respect to such payment have been satisfied.

7. No Rights as Shareholder. Grantee will have no rights as a shareholder of PNC
by virtue of this Award.

8. Capital Adjustments.

(a) Except as otherwise provided in Section 8(b), if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

(b) Upon the occurrence of a Change of Control, (i) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, and (ii) the value
per share unit of any share-denominated award amount will be measured by
reference to the per share value of the consideration payable to a PNC common
shareholder in connection with such Corporate Transaction or Transactions if
applicable.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid out in accordance with the terms of Section 6, such
payment shall be made to the executor or administrator of Grantee’s estate or to
Grantee’s other legal representative as determined in good faith by PNC.

(c) Any payment made in good faith by PNC to Grantee’s executor, administrator
or other legal representative, or retained by PNC for taxes pursuant to
Section 10, shall extinguish all right to payment hereunder.

10. Withholding Taxes.

Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee or, if none, from other compensation
then payable to Grantee, or as otherwise determined by PNC.



--------------------------------------------------------------------------------

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection herewith, no additional withholding may be made.

11. Employment. Neither the awarding of the Restricted Share Units and related
Dividend Equivalents nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement” or “Award Agreement” means the Standard Annual Incentive
Deferral Plan Program 20     Cash-Payable Restricted Share Units Award Agreement
between PNC and Grantee evidencing the Restricted Share Units and related
Dividend Equivalents award awarded to Grantee pursuant to the Plan in accordance
with the Annual Incentive Deferral Plan.

12.2 “Award” and “Award Issuance Date.”

“Award” means the Restricted Share Units and related Dividend Equivalents award
awarded to Grantee pursuant to the Plan in accordance with the Annual Incentive
Deferral Plan and evidenced by the Agreement.

“Award Issuance Date” means the Award Issuance Date set forth on page 1 of the
Agreement in accordance with the Annual Incentive Deferral Plan.

12.3 “Annual Incentive Deferral Plan” means The PNC Financial Services Group,
Inc. Annual Incentive Deferral Plan as amended from time to time.

12.4 “Board” means the Board of Directors of PNC.

12.5 “Cause” and “termination for Cause” mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.



--------------------------------------------------------------------------------

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or any other executive officer of
PNC, determines that Grantee is guilty of conduct described in clause (a),
(b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

12.6 “CEO” means the chief executive officer of PNC.

12.7 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.7(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.7(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.8 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

12.9 “Competitive Activities” has the meaning set forth in Section 5(c).



--------------------------------------------------------------------------------

12.10 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.11 “Corporation” means PNC and its Consolidated Subsidiaries.

12.12 “Dividend Equivalents” means the opportunity to receive dividend
equivalents awarded to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Award
Agreement.

12.13 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Compensation Committee has so acted, (b) fair market
value as determined using such other reasonable method adopted by the
Compensation Committee in good faith for such purpose that uses actual
transactions in PNC common stock as reported by a national securities exchange
or the Nasdaq National Market, provided that such method is consistently
applied.

12.14 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.15 “Grantee” means the person to whom the Restricted Share Units and related
Dividend Equivalents award is awarded, and is identified as Grantee on page 1 of
the Agreement.

12.16 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended, and the rules and regulations
promulgated thereunder.

12.17 “Person” has the meaning specified in the definition of Change of Control
in Section 12.7.

12.18 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.19 “Plan Administrator” has the meaning specified in Article III of the
Annual Incentive Deferral Plan.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be PNC’s CEO, any
other executive officer of PNC, or any other individual or group as may be
designated in writing by an executive officer of PNC to act as a Designated
Person for purposes of the Agreement.

12.22 “Restricted Share Units” means the cash-payable share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Award Agreement, subject to capital adjustments
pursuant to Section 8 if any, awarded to Grantee pursuant to the Plan and
evidenced by the Award Agreement.

12.23 “SEC” means the United States Securities and Exchange Commission.

12.24 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.



--------------------------------------------------------------------------------

12.26 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12.27 “Tranche” and “First, Second or Third Tranche” have the meanings specified
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle and regardless of whether any
such dividend equivalents are ultimately paid); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.3 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.3
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2 or
13.3 will cause the Corporation irreparable harm, and the Corporation will
therefore be entitled to issuance of immediate, as well as permanent, injunctive
relief restraining Grantee, and each and every person and entity acting in
concert or participating with Grantee, from initiation and/or continuation of
such breach.



--------------------------------------------------------------------------------

14.3 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.4 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 14.1 and 14.6 are separate and severable, and it is the intent of Grantee
and PNC that if any restriction or obligation imposed by any of these provisions
is deemed by a court of competent jurisdiction to be void for any reason
whatsoever, the remaining provisions, restrictions and obligations shall remain
valid and binding upon Grantee.

14.5 Reform. In the event any of Sections 13.2 and 13.3 are determined by a
court of competent jurisdiction to be unenforceable because unreasonable either
as to length of time or area to which said restriction applies, it is the intent
of Grantee and PNC that said court reduce and reform the provisions thereof so
as to apply the greatest limitations considered enforceable by the court.

14.6 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2 and 13.3.

14.7 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.8 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive value pursuant to the Award and to retain any such value, will be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Issuance Date or that may be established thereafter
and to any clawback or recoupment that may be required by applicable law or
regulation.

14.9 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, or the Plan Administrator, whether made or issued before
or after the Award Issuance Date.

14.10 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement.



--------------------------------------------------------------------------------

The Agreement constitutes the entire agreement between Grantee and PNC with
respect to the subject matters addressed herein, and supersedes all other
discussions, negotiations, correspondence, representations, understandings and
agreements between the parties concerning the subject matters hereof.

14.11 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Issuance Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Issuance Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST: By:
  Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee